Exhibit 10.1

EXECUTION VERSION

 

 

$250,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

among

DMLP, LTD.,

PETROGAS PETROL GAZ VE PETROKIMYA ÜRÜNLERI İNŞAAT SANAYI VE TICARET A.Ş.,

TALON EXPLORATION, LTD.,

TRANSATLANTIC EXPLORATION MEDITERRANEAN INTERNATIONAL PTY. LTD., and

TRANSATLANTIC TURKEY, LTD.,

as Borrowers,

TRANSATLANTIC PETROLEUM LTD.,

TRANSATLANTIC PETROLEUM (USA) CORP. and

TRANSATLANTIC WORLDWIDE, LTD.,

as Guarantors,

THE LENDERS PARTY HERETO FROM TIME TO TIME

as Lenders,

STANDARD BANK PLC and BNP PARIBAS (SUISSE) SA,

as Joint Mandated Lead Arrangers and Joint Bookrunners,

and

STANDARD BANK PLC,

as LC Issuer, Administrative Agent,

Collateral Agent and Technical Agent

Dated as of May 18, 2011

 

 

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE 1          DEFINITIONS      2   

1.1

   Defined Terms      2   

1.2

   Terms Generally      33   

1.3

   Headings; Cross References      34   

1.4

   Updated Versions      34   

1.5

   Currency Conversion      35   

1.6

   Resolution of Drafting Ambiguities      35    ARTICLE 2          THE
COMMITMENTS AND CREDIT EXTENSIONS      35   

2.1

   Establishment of the Credit Facility      35   

2.2

   Loans      35   

2.3

   Borrowings and Continuations of Loans      35   

2.4

   Letters of Credit      38   

2.5

   Prepayments      43   

2.6

   Termination or Reduction of Commitments; Increase of Commitments      45   

2.7

   Repayment of Loans      46   

2.8

   Interest      46   

2.9

   Fees      47   

2.10

   Computation of Interest and Fees      48   

2.11

   Payment Procedures; Clawback      48   

2.12

   Evidence of Indebtedness      49   

2.13

   Sharing of Payments by Lenders      49    ARTICLE 3          BANKING CASE AND
BORROWING BASE AMOUNT      50   

3.1

   Initial Borrowing Base      50   

3.2

   Scheduled Re-determinations      50   

3.3

   Exceptional Re-determinations      52   

3.4

   Standards for Re-determination      53   

3.5

   Borrowing Base Deficiency      54   

3.6

   Operational Lock-Up      54    ARTICLE 4          TAXES AND YIELD PROTECTION
     54   

4.1

   Taxes      54   

4.2

   Increased Costs      55   

4.3

   Mitigation Obligations      57   

4.4

   Breakage Costs      57   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

4.5

   Survival      58    ARTICLE 5          CONDITIONS PRECEDENT      58   

5.1

   Conditions to Closing      58   

5.2

   All Loans      61    ARTICLE 6          REPRESENTATIONS AND WARRANTIES     
61   

6.1

   Existence; Subsidiaries      61   

6.2

   Capacity; Authorization; Non-Contravention      62   

6.3

   Governmental Authorizations; Other Consents      62   

6.4

   Binding Effect      62   

6.5

   Financial Statements; No Material Adverse Effect      62   

6.6

   Disclosure      62   

6.7

   Litigation      63   

6.8

   No Default      63   

6.9

   Ownership of Properties      63   

6.10

   Indebtedness; Liens      63   

6.11

   Compliance with Law      63   

6.12

   Environmental Compliance      63   

6.13

   Insurance      64   

6.14

   Use of Proceeds      64   

6.15

   Investment Company Act      64   

6.16

   Taxes      64   

6.17

   Pension Plans      64   

6.18

   Solvency      64   

6.19

   Hedge Agreements      64   

6.20

   Hydrocarbon Licenses; Eligible Contracts      64   

6.21

   Deposit Accounts      65   

6.22

   Status of Obligations      65   

6.23

   Immunity from Suit      65    ARTICLE 7          AFFIRMATIVE COVENANTS     
65   

7.1

   Financial Statements; Reporting      65   

7.2

   Information on Hydrocarbon Interests      67   

7.3

   Notices      69   

7.4

   Payment of Obligations      70   

7.5

   Preservation of Existence      70   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

7.6

   Compliance with Contractual Obligations and Law      70   

7.7

   Maintenance of Properties      71   

7.8

   Maintenance of Insurance      71   

7.9

   Books and Records; “Know-Your-Client” Information      71   

7.10

   Inspection Rights      71   

7.11

   Use of Proceeds      72   

7.12

   Additional Collateral; Additional Subsidiaries; Further Assurances, etc.     
72   

7.13

   Collection Accounts      75   

7.14

   Hydrocarbon Hedge Agreement      76   

7.15

   Status of Obligations      77   

7.16

   Equity Contributions from Parent      77   

7.17

   Post-Closing Matters      77    ARTICLE 8          NEGATIVE COVENANTS      78
  

8.1

   Indebtedness      78   

8.2

   Liens      79   

8.3

   Agreements Restricting Liens      81   

8.4

   Merger or Consolidation; Fundamental Changes      81   

8.5

   Disposals      81   

8.6

   Restricted Payments      82   

8.7

   Investments      82   

8.8

   Transactions with Affiliates      83   

8.9

   Sales and Leasebacks      83   

8.10

   Change of Business; Change of Country Focus      83   

8.11

   Change in Organizational Documents      83   

8.12

   Change in Fiscal Periods or Accounting Principles      83   

8.13

   Modification of Certain Agreements      83   

8.14

   Limits on Speculative Hedges      84   

8.15

   Restrictions on Accounts      84   

8.16

   Local Blocked Account      85   

8.17

   Financial Covenants      85    ARTICLE 9          EVENTS OF DEFAULT      85
  

9.1

   Events of Default      85   

9.2

   Automatic Acceleration      88   

9.3

   Optional Acceleration      89   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

9.4

   Application of Funds      89   

9.5

   Borrowers’ Right to Cure      90    ARTICLE 10          GUARANTEE      91   

10.1

   Guarantee      91   

10.2

   Obligations Unconditional      91   

10.3

   Waiver of Presentment      92   

10.4

   Reinstatement      92   

10.5

   Subrogation      92   

10.6

   Continuing Guarantee      92   

10.7

   Instrument for the Payment of Money      93   

10.8

   General Limitation on Guarantee Obligations      93   

10.9

   Joint and Several Liability of Borrowers      93    ARTICLE 11   
      AGENCY PROVISIONS      93   

11.1

   Appointment and Authority      93   

11.2

   Rights as a Lender      93   

11.3

   Exculpatory Provisions      94   

11.4

   Reliance by Agents      94   

11.5

   Delegation of Duties      95   

11.6

   Resignation of Agents      95   

11.7

   Non-Reliance on Agents and Other Lenders      96   

11.8

   No Other Duties      96   

11.9

   Indemnification      96   

11.10

   Indemnified Matters      96   

11.11

   Administrative Agent May File Proofs of Claim      97   

11.12

   Collateral and Guarantee Matters      97    ARTICLE 12          MISCELLANEOUS
     98   

12.1

   Amendments      98   

12.2

   Notices      99   

12.3

   No Waiver; Cumulative Remedies      103   

12.4

   Survival of Representations and Warranties      103   

12.5

   Payment of Expenses and Taxes      104   

12.6

   Indemnification      104   

12.7

   Successors and Assigns      105   

12.8

   Right of Set-off      107   

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

12.9

   Delinquent Lenders      107   

12.10

   Counterparts      108   

12.11

   Severability      108   

12.12

   Other Transactions      108   

12.13

   Integration      108   

12.14

   GOVERNING LAW      109   

12.15

   SUBMISSION TO JURISDICTION; WAIVERS      109   

12.16

   Acknowledgments      110   

12.17

   USA PATRIOT Act Notice      110   

12.18

   Confidential Information      110   

12.19

   WAIVER OF JURY TRIAL      111   

12.20

   Judgment Currency      111   

12.21

   Amended and Restated Credit Agreement      112   

12.22

   Australian Security Documents      112   

 

-vi-



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule I

   Commitments

Schedule II

   Funding Office and Wire Instructions

Schedule III

   Disclosure Schedule

Schedule IV

   Organization Chart

Schedule V

   Hydrocarbon Licenses

EXHIBITS:

 

EXHIBIT A

   Form of Note

EXHIBIT B

   Form of Notice of Borrowing

EXHIBIT C

   Form of Letter of Credit

EXHIBIT D

   Form of Compliance Certificate

EXHIBIT E

   Form of Assignment Agreement

EXHIBIT F

   Form of Joinder Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of May 18, 2011 among:

 

  (1) DMLP, LTD., a Bahamas international business company (“DMLP”; each
reference to DMLP herein shall be deemed to include DMLP Ltd Merkezi Bahama
Adalari Turkiye Istanbul Subesi, registered at Nisbetiye Caddesi Akmerkez B Blok
Kat:5-6 Etiler Istanbul Turkey as the branch office of DMLP in Turkey);

 

  (2) PETROGAS PETROL GAZ VE PETROKIMYA ÜRÜNLERI İNŞAAT SANAYI VE TICARET AŞ., a
Turkish joint stock company (“Petrogas”);

 

  (3) TALON EXPLORATION, LTD., a Bahamas international business company
(“Talon”; each reference to Talon herein shall be deemed to include Talon
Exploration, Ltd. Merkezi Bahama Adalari Turkiye Ankara Subesi, registered with
the Ankara Chamber of Commerce as the branch office of Talon in Turkey);

 

  (4) TRANSATLANTIC EXPLORATION MEDITERRANEAN INTERNATIONAL PTY. LTD., an
Australian proprietary company (“TEMI”; each reference to TEMI herein shall be
deemed to include TransAtlantic Exploration Mediterranean International Pty Ltd
Merkezi Avustralya Turkiye Istanbul Subesi, registered at Nisbetiye Caddesi
Akmerkez B Blok Kat:5-6 Etiler Istanbul Turkey as the branch office of TEMI in
Turkey);

 

  (5) TRANSATLANTIC TURKEY, LTD., a Bahamas international business company
(“TT”; each reference to TT herein shall be deemed to include TransAtlantic
Turkey Ltd Merkezi Bahama Adalari Turkiye Ankara Subesi, registered at Sehit
Ersan Caddesi No: 24/7 Cankaya Ankara Turkey as the branch office of TT in
Turkey);

 

  (6) TRANSATLANTIC PETROLEUM LTD., a Bermuda exempted company with limited
liability (the “Parent”);

 

  (7) TRANSATLANTIC PETROLEUM (USA) CORP., a Colorado corporation (“TP USA”);

 

  (8) TRANSATLANTIC WORLDWIDE, LTD., a Bahamas corporation (“TW”);

 

  (9) Each of the lenders party hereto from time to time (the “Lenders”); and

 

  (10) STANDARD BANK PLC, as the letter of credit issuer (in such capacity, the
“LC Issuer”), as administrative agent (in such capacity, the “Administrative
Agent”), collateral agent (in such capacity, the “Collateral Agent”) and
technical agent (in such capacity, the “Technical Agent”).

W I T N E S S E T H:

WHEREAS, DMLP, Talon, TEMI and TT (collectively, the “Initial Borrowers”), the
Parent, TP USA and TW (collectively, the “Initial Guarantors”), the lenders
party thereto and Standard Bank Plc (as



--------------------------------------------------------------------------------

administrative agent, collateral agent and letter of credit issuer) are parties
to that certain $250,000,000 Credit Agreement, dated as of December 21, 2009 (as
amended from time to time prior to the date hereof, the “Initial Credit
Agreement”).

WHEREAS, TW and certain of its affiliates, the lenders party thereto and
Standard Bank Plc (as administrative agent and collateral agent) are parties to
that certain $30,000,000 Credit Agreement, dated as of August 25, 2010 (as
amended from time to time prior to the date hereof, the “Bridge Loan
Agreement”), establishing a senior secured term loan facility for the
acquisition of all of the issued and outstanding shares of Petrogas and Amity
Oil International Pty Limited, a company organized and existing under the laws
of Australia (“Amity”), and the payment of related fees and expenses.

WHEREAS, TW wishes to submit a voluntary prepayment notice to repay the
outstanding principal amount under the Bridge Loan Agreement, and the Initial
Borrowers wish to increase the loan commitments under the Initial Credit
Agreement to facilitate such repayment.

WHEREAS, the parties hereto are willing to amend, restate and replace the
Initial Credit Agreement pursuant to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and in the other Loan Documents, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
meanings specified in this Section 1.1.

“Abandonment Date” means, in relation to a Borrowing Base Asset at any time, the
date on which the revenue received from the exploitation of such Borrowing Base
Asset is less than the operating costs necessary to generate that revenue, as
reasonably determined by the Technical Agent applying the underlying assumptions
and data used in the most recently delivered Banking Case.

“Affiliate” means, as to a specified Person, another Person that directly or
indirectly is in Control of, is Controlled by, or is under common Control with,
such specified Person.

“Aggregate Facility Exposure” means, at any time, the sum of (a) the principal
amounts of all Loans made by all Lenders and outstanding at such time and
(b) the aggregate amount of the LC Outstandings (if any) at such time.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Technical Agent.

“Agreement” means this Credit Agreement, together with all exhibits and
schedules hereto, as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof.

 

2



--------------------------------------------------------------------------------

“Amity Security Documents” means the following documents, in form and substance
satisfactory to the Collateral Agent:

 

  (a) the security debenture referred to in clause (b) of the definition of
“Australian Security Documents”;

 

  (b) the security over cash agreement in respect of the Offshore Collection
Account of Amity referred to in clause (a) of the definition of “English
Security Documents”;

 

  (c) the account pledge agreement referred to in clause (b) of the definition
of “Turkish Security Documents”;

 

  (d) the assignment of receivables referred to in clause (e) of the definition
of “Turkish Security Documents”;

 

  (e) the commercial enterprise pledge agreement referred to in clause (k) of
the definition of “Turkish Security Documents”; and

 

  (f) any other agreement, instrument or document reasonably required by the
Collateral Agent to be executed in connection with the creation, perfection
and/or priority of the security interests to be granted pursuant to the
foregoing.

“Applicable Law” means, as to any Person, property or transaction, all present
and future laws, treaties, statutes, regulations, judgments and decrees (in each
case, whether international, foreign, federal, state, provincial, territorial or
local) applicable to or binding upon such Person, property or transaction and
all applicable requirements, directives, orders and policies of any Governmental
Authority having or purporting to have authority over such Person, property or
transaction.

“Applicable Margin” means 5.50% per annum.

“Assignment Agreement” is defined in Section 12.7(c).

“Australian Security Documents” means the following documents, each governed by
the laws of Australia, and in form and substance satisfactory to the Collateral
Agent (as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time):

 

  (a) an equitable mortgage granting a Security Interest over all of the issued
shares in Amity and TEMI;

 

  (b) a security debenture granting a Security Interest over all of the assets
and undertaking of Amity;

 

  (c) a security debenture granting a Security Interest over all of the assets
and undertaking of TEMI; and

 

3



--------------------------------------------------------------------------------

  (d) any other document reasonably required by the Collateral Agent to be
executed in connection with the creation, attachment and/or perfection of the
security interests to be granted pursuant to the foregoing.

“Authorized Officer” means, relative to any Person, those of its officers, or
the officers of its general partners or managing members (as applicable), whose
signatures and incumbency shall have been certified to the Administrative Agent
pursuant to Section 5.1(l) or Section 7.12.

“Bahamas Security Documents” means the following documents, each governed by the
laws of The Bahamas, and in form and substance satisfactory to the Collateral
Agent (as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time):

 

  (a) a share pledge granting a Security Interest over all present and future
Equity Interests held by TEMI, TP USA and TW in each of DMLP, Talon and TT; and

 

  (b) any other document reasonably required by the Collateral Agent to be
executed in connection with the creation, attachment and/or perfection of the
security interests to be granted pursuant to the foregoing.

“Banking Case” means, with respect to a Banking Case Date, a financial asset
model in respect of the Borrowing Base Assets in Microsoft Excel format prepared
by the Technical Agent in consultation with the Borrowers, and approved (or
deemed approved) by the Supermajority Lenders, but containing at a minimum the
Borrowing Base Amount, CFADS, Current Ratio, Debt Service Coverage Ratio, Field
Life Coverage Ratio, Loan Life Coverage Ratio, Maximum Available Amount,
Projected Operating Revenues, Projected Operating Costs and working capital
availability for each Calculation Period and each Calculation Date from that
Banking Case Date to the last Abandonment Date. The Banking Case shall be
prepared by the Technical Agent using pricing and technical assumptions approved
by the Supermajority Lenders.

“Banking Case Date” means:

 

  (a) the Closing Date; and

 

  (b) March 31 and September 30 in each year.

“BNP Paribas” means BNP Paribas (Suisse) SA.

“Borrowers” is defined in the introductory paragraph hereto; provided that,
after the Whitewash Completion Date, Amity may become a Borrower hereunder by
executing a Joinder Agreement.

“Borrowing” means a borrowing consisting of Loans, having the same Interest
Period, made by each Lender on the same Borrowing Date and pursuant to the same
Notice of Borrowing in accordance with ARTICLE 2.

“Borrowing Base Amount” means, for any Calculation Date and as set forth in the
applicable Banking Case (or Exceptional Banking Case), the lowest of:

 

4



--------------------------------------------------------------------------------

  (a) the debt value which results in the Field Life Coverage Ratio for such
Calculation Date being 1.50 to 1.00;

 

  (b) the debt value which results in the Loan Life Coverage Ratio for such
Calculation Date being 1.30 to 1.00; and

 

  (c) the debt value which results in a Debt Service Coverage Ratio for any
Calculation Period starting from such Calculation Date and ending on the
Maturity Date being 1.25 to 1.00;

provided that the Borrowing Base Amount shall be zero on the Maturity Date.

“Borrowing Base Assets” means:

 

  (a) on the Closing Date, Hydrocarbon Interests in Turkey set forth on Schedule
V; and

 

  (b) from time to time thereafter, any other Hydrocarbon Interests in Turkey
approved in writing by the Technical Agent and the Supermajority Lenders for
inclusion in the determination of the Borrowing Base Amount;

provided that, unless and until Amity becomes a Borrower hereunder by executing
a Joinder Agreement, none of Amity’s Hydrocarbon Interests shall form part of
the Borrowing Base Assets.

“Borrowing Base Deficiency” means, at any time, a situation where:

 

  (a) the aggregate outstanding principal amount of the Loans plus the LC
Outstandings (if any) at such time, exceeds

 

  (b) the Borrowing Base Amount then in effect.

“Borrowing Base Deficiency Notice” is defined in Section 3.5.

“Borrowing Base Deficiency Cure Notice” is defined in Section 3.5.

“Borrowing Date” means any Business Day requested by a Borrower as a date on
which Loans are to be made pursuant to this Agreement.

“Bridge Loan Agreement” is defined in the recitals.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in (a) Istanbul, Turkey, (b) London, England, (c) Geneva,
Switzerland or (d) New York, New York are authorized or required by law to
close; provided that with respect to payments of principal and interest on
Loans, such day is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

“Calculation Date” means:

 

  (a) prior to September 30, 2012, April 1 and October 1 in each year;

 

5



--------------------------------------------------------------------------------

  (b) after September 30, 2012, January 1, April 1, July 1 and October 1 in each
year

“Calculation Period” means:

 

  (a) prior to September 30, 2012, each period of six (6) months starting from
April 1 and October 1 in each year; and

 

  (b) after September 30, 2012, each period of three (3) months starting from
January 1, April 1, July 1 and October 1 in each year.

“Calik MOU” means the Memorandum of Understanding, dated August 19, 2008,
between Petrogas and Calik Enerji Sanayi ve Ticaret A.Ş. relating to the
parties’ rights and obligations arising under certain Hydrocarbon Licenses in
Turkey.

“Capital Expenditure” means, for the Borrowers and their respective Subsidiaries
for any period, the sum of, without duplication, all items of expenditure that
are capital in nature made, directly or indirectly, by such Person or any of its
Subsidiaries during such period in connection with the exploration, development
and/or production of Hydrocarbons or the acquisition or replacement of plant,
equipment and fixed assets that have been or should be capitalized on the
balance sheet of such Person in accordance with GAAP.

“Cash Collateral Account” means an interest-bearing cash collateral account
established by a Borrower with the Collateral Agent into which cash collateral
for any Letter of Credit shall be deposited from time to time, and in respect of
which the Collateral Agent shall have sole dominion and control and exclusive
rights of withdrawal therefrom.

“Cash Collateralize” means, with respect to any Letter of Credit, the deposit in
a Cash Collateral Account of cash denominated in the same currency as such
Letter of Credit as security for the LC Obligations in respect of such Letter of
Credit in an amount not less than 105% of the then undrawn face amount of such
Letter of Credit.

“Cash Flow Available for Debt Service” or “CFADS” means, for any period,
(a) Projected Operating Revenues for such period minus (b) Projected Operating
Costs for such period; provided that with the prior approval of the Technical
Agent and the Majority Lenders, the following items may be added back in the
calculation of “CFADS”: (i) solely for the first Calculation Period hereunder
and to the extent financed entirely through equity contributions from the
Parent, factually supportable and reasonably detailed non-recurring or
extraordinary items of sales, general and administrative expenses directly
relating to the oil and gas exploration and production activities of the
Borrowers in an amount not to exceed $3,700,000, and (ii) Non-Discretionary
Capital Expenditures for such period to the extent financed by Loans under this
Agreement or from sources other than Projected Operating Revenues.

“Casualty Event” means, with respect to the assets or property of any Borrower
or its Subsidiaries, any loss of or damage to, or any condemnation or other
taking of, such assets or property which results in a reduction of the
Borrowers’ Proved Reserves and for which such Borrower or its Subsidiaries
receives Casualty Proceeds.

 

6



--------------------------------------------------------------------------------

“Casualty Proceeds” means all proceeds of insurance and other monetary
compensation received by a Borrower or any of its Subsidiaries in connection
with a Casualty Event.

“Casualty Reinvestment Deferred Amount” means, with respect to a Casualty Event,
any portion of the Casualty Proceeds that, as a result of the delivery of a
Casualty Reinvestment Notice, is not applied to prepay the Loans pursuant to
Section 2.5(b)(ii).

“Casualty Reinvestment Notice” means, in connection with a Casualty Event, a
written notice executed by a Responsible Officer of the relevant Borrower
certifying to the Collateral Agent that (a) no Default or Event of Default has
occurred and is continuing as of the date of such notice, (b) the assets or
property that have suffered loss or damage are necessary for the business of
such Borrower or its Subsidiaries and (c) such Borrower or its Subsidiaries
intend to use all or part of the Casualty Proceeds to replace or repair such
assets or property.

“Casualty Reinvestment Prepayment Amount” means, with respect to a Casualty
Event, any Casualty Reinvestment Deferred Amount relating thereto minus any
amount spent by the relevant Borrower or its Subsidiaries prior to the Casualty
Reinvestment Prepayment Date to replace or repair assets or property that have
suffered loss or damage as a result of such Casualty Event.

“Casualty Reinvestment Prepayment Date” means, with respect to any Casualty
Event, the earlier of (a) the date falling one hundred and eighty (180) days
after such Casualty Event and (b) the date on which a Borrower shall have
determined not to, or failed to, or shall have otherwise ceased to, replace or
repair assets or property that suffered loss or damage as a result of such
Casualty Event.

“Change in Control” means the occurrence of any of the following events:

 

  (a) the failure by the Parent to own, of record and beneficially, all of the
Equity Interests in any Borrower or any Guarantor, or to exercise, directly or
indirectly, day-to-day management and operational control of any Borrower or any
Guarantor;

 

  (b) the failure by any Borrower to own or hold, directly or indirectly, all of
the interests granted to such Borrower pursuant to any Hydrocarbon License set
forth on Schedule V (excluding, for the avoidance of doubt, any royalty or other
interests therein retained by EMRA, GDPA or any Governmental Authority issuing
such Hydrocarbon License), as Schedule V may be updated from time to time in
accordance with this Agreement to reflect any amendment to, or replacement of,
such Hydrocarbon License due to a change in scope from exploration to
production; or

 

  (c)

(i) N. Malone Mitchell, 3rd shall cease for any reason to be the executive
chairman of the board of directors of the Parent at any time, (ii) the Permitted
Investors shall cease to own of record and beneficially at least 35% of the
common equity interests of the Parent or (iii) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), excluding the Permitted Investors, shall
become, or obtain rights (whether by means or warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5 under
the Exchange Act), directly or indirectly, of more than 35% of the outstanding
common Equity Interests of

 

7



--------------------------------------------------------------------------------

 

the Parent entitled to vote for members of the board of directors or equivalent
governing body of the Parent on a fully-diluted basis.

“Closing Date” means May 18, 2011, the date on which all conditions precedent
under Section 5.1 are satisfied.

“Collateral” means all assets subject to a Lien pursuant to each Security
Document.

“Collection Accounts” means the Local Collection Accounts and the Offshore
Collection Accounts.

“Collection Account Banks” means the Local Collection Account Banks and the
Offshore Collection Account Banks.

“Combined” refers to the consolidation of financial reporting in accordance with
GAAP.

“Combined Current Assets” means, for any Measurement Period, the aggregate of
the Borrowers’ and their Subsidiaries’ unrestricted aggregate cash on hand,
marketable securities, prepaid deposits refundable on demand, receivables and
oil and gas inventory expected to be realized within twelve (12) months, minus
all trade receivables more than ninety (90) days past due, all as determined on
a Combined basis in accordance with GAAP; provided that (a) for the purposes of
determining the Current Ratio, the aggregate available, unused and uncancelled
portion of the Commitments (if any) at such time shall be added to, and
constitute part of, the Combined Current Assets, (b) the portion of any oil and
gas inventory to which any Person (other than an Obligor) is entitled shall be
excluded from the calculation of Combined Current Assets and (c) non-cash gains
arising from unliquidated Hedge Agreements shall be excluded from the
calculation of Combined Current Assets.

“Combined Current Liabilities” means, for any Measurement Period, the aggregate
of the Borrowers’ and their Subsidiaries’ aggregate liabilities falling due
within twelve (12) months (including any long term debt falling due within
twelve (12) months, accounts payable, taxes, and payments in lieu of taxes and
required dividends), all as determined on a Combined basis in accordance with
GAAP, provided that non-cash losses arising from unliquidated Hedge Agreements
shall be excluded from the calculation of Combined Current Liabilities.

“Combined Net Income” means, for any Measurement Period, the net income (or
loss) of the Borrowers’ and their Subsidiaries but excluding any extraordinary
items (including any net non-cash gains or losses during such Measurement Period
arising from the sale, exchange, retirement or other Disposal of capital assets
other than in the ordinary course of business, and any write up or write down of
assets during such Measurement Period), all as determined on a Combined basis in
accordance with GAAP.

“Commitment” means, as to each Lender, the obligation of such Lender to advance
Loans or to participate in LC Issuances in an aggregate principal or face amount
at any time outstanding up to but not exceeding:

 

  (a) as to each Lender party to this Agreement as of the Closing Date, the
amount set forth opposite the name of such Lender in Schedule I under the
caption “Commitment Amount”; and

 

8



--------------------------------------------------------------------------------

  (b) as to any other Lender, the aggregate amount of the Commitments of the
other Lenders acquired by it pursuant to Section 12.7 of this Agreement,

as the same may be increased or reduced from time to time pursuant to this
Agreement.

“Commitment Fee Rate” means, at any time:

 

  (a) 2.75% per annum multiplied by an amount equal to the unused and
uncancelled portion of the aggregate Commitments which is less than or equal to
the Maximum Available Amount (and is available to be borrowed at such time); and

 

  (b) 1.65% per annum multiplied by an amount equal to the unused and
uncancelled portion of the aggregate Commitments (if any) that exceeds the
Maximum Available Amount (and is not available to be borrowed at such time).

“Commitment Period” means the period from and including the Closing Date to the
Commitment Termination Date.

“Commitment Reduction Amount” means, on each Commitment Reduction Date, an
amount (rounded upwards to the nearest Dollar) equal to 6.25% of:

 

  (a) the aggregate Commitments of all Lenders in effect on such Commitment
Reduction Date; or

 

  (b) if the Commitments have been terminated, the outstanding principal amount
of the Loans plus the LC Outstandings (if any) at such time (as the same may be
further effected by the provisions of Section 3 hereunder).

“Commitment Reduction Date” means:

 

  (a) the last day of each Fiscal Quarter, commencing with September 30, 2012;
and

 

  (b) the Maturity Date;

provided that if any Commitment Reduction Date would otherwise fall on a day
that is not a Business Day, such Commitment Reduction Date shall instead occur
on the preceding Business Day.

“Commitment Termination Date” means, the earliest of:

 

  (a) the Maturity Date;

 

  (b) the date on which the Commitments are terminated in full or reduced to
zero pursuant to this Agreement; and

 

  (c) the date on which any Commitment Termination Event occurs.

“Commitment Termination Event” means any of the following:

 

9



--------------------------------------------------------------------------------

  (a) the occurrence of any Event of Default described in Section 9.1(f); or

 

  (b) the occurrence of any other Event of Default and either (i) all or any
portion of the Loans shall have been declared to be due and payable pursuant to
ARTICLE 9 or (ii) the Administrative Agent, acting on the direction of the
Majority Lenders, shall have given notice to the Borrowers that the Commitments
have been terminated.

“Compliance Certificate” means a certificate duly completed and executed by a
Responsible Officer of the Borrowers substantially in the form of Exhibit D or
in such other form as the Administrative Agent, acting on the directions of the
Majority Lenders, may from time to time approve for the purpose of monitoring
the Borrowers’ compliance with the financial covenants contained herein.

“Confidential Information” is defined in Section 12.18.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” of a Person means the power, directly or indirectly, either to
(a) vote 10% or more of the Equity Interests having ordinary voting power for
the election of directors, managing directors, managing general partners or any
equivalent body of such Person or (b) veto, direct or cause the direction of the
management and policies of such Person.

“Credit Extension” means (a) a Loan by any Lender and (b) an LC Issuance by the
LC Issuer.

“Credit Facility” means the credit facility established under this Agreement
pursuant to which (a) each Lender shall advance Loans and participate in LC
Issuances in accordance with this Agreement and (b) the LC Issuer shall issue
Letters of Credit for the account of a Borrower in accordance with this
Agreement.

“Current Ratio” means, for any Measurement Period, the ratio of (a) Combined
Current Assets, to (b) Combined Current Liabilities.

“Debt Service Coverage Ratio” or “DSCR” means, for any Calculation Period and as
set forth in the applicable Banking Case (or Exceptional Banking Case), the
ratio of:

 

  (a) CFADS for such Calculation Period, to

 

  (b) the aggregate amount of all principal, interest and fees due and payable
under the Loan Documents during such Calculation Period.

“Default” means any Event of Default or any condition, occurrence or event that,
after the giving of notice or the lapse of time (or both), would constitute an
Event of Default.

“Delinquent Credit” means, with respect to any Lender, any Loan or LC
Participation required to be funded by such Lender hereunder and not funded by
the required date (after giving effect to any applicable grace period).

 

10



--------------------------------------------------------------------------------

“Delinquent Lender” means, at any time, any Lender (a) with a Delinquent Credit
at such time, (b) with a Delinquent Payment at such time, (c) as to which (i) a
voluntary or involuntary case (or comparable proceeding under Applicable Law)
has been commenced and is in effect with respect to such Lender at such time,
(ii) an administrator, administrative receiver, receiver, receiver and manager,
liquidator, provisional liquidator, trustee, custodian, conservator or other
similar official has been appointed under Applicable Law with respect to such
Lender or for all or any substantial part of such Lender’s assets at such time
or (iii) such Lender or its parent company has made a general assignment for the
benefit of its creditors or has otherwise been adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Lender, its
parent company or their respective assets to be, insolvent or bankrupt or
(d) that has notified the Borrowers, any Agent or the LC Issuer Bank in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under any other
agreement in which it has previously committed to extend credit.

“Delinquent Payment” means, with respect to any Lender, any amount required to
be paid over by such Lender to any Agent, the LC Issuer or any other Lender
hereunder or under any other Loan Document and not paid by the required date
(after giving effect to any applicable grace period).

“Delinquent Period” means, with respect to any Delinquent Lender:

 

  (a) obligated in respect of a Delinquent Credit, the period commencing on the
date the applicable Delinquent Credit was required to be extended to a Borrower
under this Agreement (after giving effect to any applicable grace period) and
ending on the earlier of the following: (i) the date on which such Delinquent
Credit has been funded or reduced to zero and (ii) the date on which the
Borrowers and the Majority Lenders agree, in their sole discretion, to waive the
application of Section 12.9 with respect to such Delinquent Credit;

 

  (b) obligated in respect of a Delinquent Payment, the period commencing on the
date the applicable Delinquent Payment was required to have been paid to any
Agent, the LC Issuer or other Lender hereunder or under any other Loan Document
(after giving effect to any applicable grace period) and ending on the earlier
of the following: (i) the date on which such Delinquent Payment is paid to such
Agent, the LC Issuer or such Lender together with any applicable accrued
interest thereon and (ii) the date on which such Agent, the LC Issuer or such
Lender (as applicable) agrees, in its sole discretion, to waive the application
of Section 12.9 with respect to such Delinquent Payment; and

 

  (c) as to which any event referred to in clause (c) of the definition of
“Delinquent Lender” has occurred, the period commencing on the date such event
occurred and ending on the earlier of the following: (i) the date on which such
event is determined by the Majority Lenders in their reasonable good faith
judgment to no longer exist and (ii) the date on which the Borrowers and the
Majority Lenders agree, in their sole discretion, to waive the application of
Section 12.9 with respect to such Delinquent Lender.

“Designated Hedge Agreement” means each Hedge Agreement entered into by a
Borrower or any of its Subsidiaries with a Designated Hedge Counterparty.

 

11



--------------------------------------------------------------------------------

“Designated Hedge Counterparty” means, at the time a Borrower or any of its
Subsidiaries enters into a Hedge Agreement and so long as Standard Bank Plc or
BNP Paribas (as applicable) is a Lender at such time, Standard Bank Plc, BNP
Paribas or any of their respective Affiliates counterparty to such Hedge
Agreement.

“Designated Hedge Obligations” means all obligations of a Borrower or any of its
Subsidiaries under each Designated Hedge Agreement (including obligations under
any transaction entered into pursuant to the terms thereof).

“Disclosure Schedule” means Schedule III.

“Dispose” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, farm-out, license, transfer or other
disposition of all or any part of such property, and “Disposal” shall have a
correlative meaning.

“Dollar” and “$” mean the lawful currency of the United States of America.

“Dollar Equivalent” means, with respect to a non-Dollar denominated amount at
any time, the amount in Dollars required to purchase such non-Dollar denominated
amount for delivery at such time, as determined by an Agent on the basis of the
Spot Rate.

“EBITDAX” means, for any Measurement Period and without duplication, Combined
Net Income for such Measurement Period plus, to the extent deducted in
calculating such Combined Net Income, the sum of the following for such
Measurement Period: (a) Interest Expense, (b) income tax expense,
(c) depreciation, depletion and amortization expense, (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) any extraordinary, unusual or non-recurring non-cash expenses or losses,
(f) any other non-cash charges (including dry hole expenses and seismic
expenses, to the extent such expenses would be capitalized under the successful
efforts accounting method), minus, to the extent included in calculating such
Combined Net Income, the sum of (i) any extraordinary, unusual or non-recurring
income or gains (including, whether or not otherwise specified as a separate
item in calculating such Combined Net Income, gains on the sales of assets
outside of the ordinary course of business) and (ii) any other non-cash income
or gains, all as determined on a Combined basis in accordance with GAAP, and
(g) expenses incurred in connection with oil and gas exploration activities
entered into in the ordinary course of business (including all related drilling,
completion, geological and geophysical costs), and (h) transaction costs,
expenses and fees incurred in connection with the negotiation, execution, and
delivery of this Agreement and the other Loan Documents.

“Eligible Assignee” means (a) any Lender, (b) any Subsidiary or Affiliate of a
Lender or (c) any other commercial bank or financial institution approved by the
Administrative Agent and the LC Issuer in their sole discretion; provided that
at no time shall an Obligor, a Delinquent Lender or a Subsidiary or Affiliate of
a Delinquent Lender be considered an “Eligible Assignee”.

“Eligible Contract” means:

 

  (a) each Eligible Contract specified in Item 6.20 of the Disclosure Schedule;
and

 

12



--------------------------------------------------------------------------------

  (b) any other purchase agreement entered into between any Borrower or any of
its Subsidiaries and an Eligible Offtaker that provides for the purchase by such
Eligible Offtaker of Hydrocarbons produced pursuant to the Hydrocarbon Licenses
and has a minimum offtake term of twelve (12) months and

 

  (c) any other purchase agreement entered into between any Borrower or any of
its Subsidiaries that is approved by the Majority Lenders in writing.

“Eligible Offtaker” means:

 

  (a) each of (i) AKSA Dogalgaz Toptan Satis, (ii) Turkiye Petrolleri A.O.,
(iii) Turkiye Petrol Rafinerileri A.S., (iv) Zorlu Doğal Gaz İthalat İhracat ve
Toptan Ticaret A.Ş., (v) Zorlu Enerji Elektrik Üretim A.Ş and (vi) Turkiye
Petrolleri Anonim Ortakligi;

 

  (b) in the case of Hydrocarbon Interests operated by any Borrower or its
Subsidiaries, any buyer required by Applicable Law;

 

  (c) in the case of Hydrocarbon Interests not operated by a Borrower or its
Subsidiaries, any buyer approved by the operator thereof; and

 

  (d) any other Person approved by the Majority Lenders in writing.

“EMRA” means the Energy Market Regulatory Authority of Turkey, and any successor
thereto.

“English Security Documents” means the following documents, each governed by
English law, and in form and substance satisfactory to the Collateral Agent (as
the same may be amended, amended and restated, supplemented or otherwise
modified from time to time):

 

  (a) a security over cash agreement granting a Security Interest in the
Offshore Collection Accounts; and

 

  (b) any other document reasonably required by the Collateral Agent to be
executed in connection with the creation, attachment and/or perfection of the
security interests to be granted pursuant to the foregoing.

“Environment” means, without limitation, all of the following media:

 

  (a) land, including surface land, sub-surface strata, sea bed and riverbed
under water (as defined in clause (b) below) and any natural or man-made
structures;

 

  (b) water, including coastal and inland waters, navigable water, surface
water, ground water, drinking water supplies and waters in surface and
sub-surface strata; and

 

  (c) air, including indoor and outdoor air and air within buildings and other
man-made or natural structure above or below ground, and includes any living
organism or systems supported by any such media.

 

13



--------------------------------------------------------------------------------

“Environmental Law” means all applicable federal, state, provincial,
territorial, local and foreign laws, statutes, ordinances, codes, rules,
standards and regulations, now or hereafter in effect, and any applicable
judicial or administrative interpretation thereof, including any applicable
judicial or administrative order, consent decree, order or judgment, in each
case above, to the extent imposing liability or standards of conduct for or
relating to the regulation and protection of human health, the environment and
natural resources (including ambient air, surface water, groundwater, land
surface and subsurface strata).

“Environmental Liability” means any and all liabilities, obligations, penalties,
claims, damages (including consequential damages), costs and/or expenses of any
kind (including attorneys’ fees reasonably incurred at tribunal, trial and
appellate levels, experts’ fees and disbursements and expenses incurred in
investigating, defending or prosecuting any action, claim or proceeding) in
connection with or arising from:

 

  (a) any misrepresentation, inaccuracy or breach of any warranty, contained or
referred to in Section 6.12;

 

  (b) any violation or purported violation by any Borrower or any of its
Subsidiaries of any Environmental Law;

 

  (c) any Release or threatened Release or presence of any Hazardous Material
on, at, in, under, from or in the vicinity of any property owned or formerly
owned by any Borrower or any of its Subsidiaries; or

 

  (d) any removal, remediation, cleanup, closure, restoration, reclamation,
landscape rehabilitation or other response activity under any Environmental Law
on, at, in, under, from or in the vicinity of any property owned or formerly
owned by any Borrower or any of its Subsidiaries or occupied or used by any
Borrower or any of its Subsidiaries in connection with their respective oil and
gas and/or mining-related activities.

“Equipment” means any drilling rig and its substructure, engine, braking system,
drill pipe, drill collar and related equipment and parts.

“Equity Interests” means, as to any Person, (a) any and all shares, interests,
participations, rights or other equivalents (however designated, whether voting
or non-voting) of or interests in corporate or capital stock, including shares
of preferred or preference stock of such Person, (b) all partnership interests
(whether general or limited) of such Person, (c) all membership interests or
limited liability company interests in such Person, (d) all beneficial interests
in a trust or similar entity, (e) all other equity or ownership interests in
such Person of any other type and (f) all warrants, rights or options to
purchase or otherwise acquire any of the foregoing.

“Event of Default” means any of the events specified in Section 9.1.

“Exceptional Banking Case” means a financial asset model meeting the criteria
set forth in the definition of “Banking Case”, but prepared with reference to an
Exceptional Banking Case Date.

 

14



--------------------------------------------------------------------------------

“Exceptional Banking Case Date” means any date reasonably specified by the party
requesting an exceptional re-determination of the Borrowing Base Amount under
Section 3.3, provided that such date shall not be earlier than the most recent
Banking Case Date.

“Excess Cash” means, on any date of determination, the aggregate amount (if any)
above $7,500,000 standing to the credit of all Collection Accounts at such time,
as evidenced by account statements from the relevant Collection Account Banks.

“Excess Operating Revenues” means, for any period, an amount equal to:

 

  (a) all revenues actually received by the Borrowers during such period from
the exploitation of Hydrocarbon Interests, including sale proceeds of
Hydrocarbons and payments due to the Borrowers under any Hydrocarbon Hedge
Agreement, provided that all non-Dollar denominated revenues will be converted
to a Dollar Equivalent using the Spot Rate, minus

 

  (b) the Projected Operating Revenues for such period,

provided that the Administrative Agent shall have received from the Borrowers
factually supportable and reasonably detailed calculations showing how such
amount was derived, and a certificate from a Responsible Officer of the
Borrowers confirming that such amount and the calculations relating thereto are
accurate and complete.

“Facility Exposure” means, for any Lender at any time, an amount equal to:

 

  (a) the principal amount of Loans made by such Lender and outstanding at such
time; plus

 

  (b) such Lender’s share of the LC Outstandings (if any) at such time.

“Fee Letter” means the letter agreement dated as of May 18, 2011 made by and
among the Borrowers, the Mandated Lead Arrangers and Standard Bank Plc (in its
capacity as Administrative Agent and as Technical Agent).

“Field Life Coverage Ratio” or “FLCR” means, for any Calculation Date and as set
forth in the applicable Banking Case (or Exceptional Banking Case), the ratio
of:

 

  (a) Net Present Value of CFADS from such Calculation Date until the last
Abandonment Date, to

 

  (b) the aggregate outstanding principal amount of the Loans plus the LC
Outstandings (if any) on such Calculation Date minus the aggregate credit
balance of the Cash Collateral Account on such Calculation Date.

“Fiscal Quarter” means any period of three (3) consecutive calendar months
ending on the last day of March, June, September or December.

“Fiscal Year” means any period of twelve (12) consecutive calendar months ending
on December 31.

 

15



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means, for any Measurement Period, the ratio of
(a) that portion of EBITDAX attributable to the Borrowers and their Subsidiaries
for such Measurement Period minus Non-Discretionary Capital Expenditure, to
(b) the aggregate amount of all principal, interest and fees due and payable
under the Loan Documents during such Measurement Period.

“Funded Debt” means, for any Person, the sum of, without duplication, (a) the
outstanding principal amount of all of such Person’s obligations, whether
current or long-term, for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, plus (b) the
outstanding principal amount of all purchase money Indebtedness of such Person,
plus (c) all direct obligations of such Person arising under letters of credit,
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
plus (d) all obligations in respect of the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business), plus (e) Indebtedness of such Person in respect of capital leases and
synthetic lease obligations, plus (f) all Guarantee Obligations of such Person
with respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of other Persons, plus (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person.

“Funding Office” means the office specified in Schedule II as the funding office
of the Administrative Agent, the LC Issuer and each Lender, or such other office
as may be specified from time to time by each of them as its funding office upon
giving no less than five (5) Business Days’ prior written notice thereof to the
Administrative Agent and the Borrowers.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time. If any “Accounting Change” (as defined
below) occurs that results in a change in the method of calculating financial
covenants or other standards in this Agreement, the Obligors and the
Administrative Agent, acting on the directions of the Majority Lenders, shall
enter into good faith negotiations to amend the applicable provisions of this
Agreement so as to equitably reflect such Accounting Changes with the desired
result that the criteria for evaluating a Borrower’s or any of its Subsidiaries’
financial condition shall be the same after giving effect to such Accounting
Changes, as if such Accounting Changes had not occurred. Until such time as such
amendments shall have been effected, all financial covenants and standards in
this Agreement shall continue to be calculated as if such Accounting Changes had
not occurred. “Accounting Changes” means any change in accounting principles
required or promulgated by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board (or any generally recognized successor to each such
organization).

“GDPA” means the Turkish General Directorate of Petroleum Affairs, an agency of
the Ministry of Energy and Natural Resources of the Government of Turkey, and
any successor thereto.

“Governmental Authority” means any nation, government, state, province,
territory or municipality or any political subdivision, agency, authority,
instrumentality, regulatory body, court, central bank of any of the foregoing or
other entity exercising or purporting to exercise executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government.

 

16



--------------------------------------------------------------------------------

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, or otherwise to assure or hold harmless the owner of any
such primary obligation against loss in respect thereof. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lesser
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Collateral Agent
in good faith.

“Guarantors” means (a) the Initial Guarantors and (b) the Subsidiary Guarantors.

“Hazardous Material” means, without limitation, any petroleum product, raw
material, physical agent, airborne contaminant, biological agent, assayable
biological contaminant, chemical product or intermediate, chemical by-product,
flammable material, explosive, radioactive substances, asbestos in any form that
is or could become friable, urea formaldehyde foam insulation, polychlorinated
biphenyls, chemicals defined under Environmental Law as hazardous substances,
hazardous wastes, extremely hazardous wastes, solid wastes, toxic substances,
pollutants, contaminants or words of similar meaning that are now or hereafter
defined, prohibited, limited or regulated in any way under any Environmental
Law.

“Hedge Agreement” means any transaction or agreement to provide or obtain any
option (including puts and calls), future, swap, forward, cap, floor, collar or
analogous arrangement (or any combination of the foregoing) in respect of
interests rates, exchange rates, commodity prices, bond indices, bond prices,
equity indices, equity prices, or any other subject matter, either generally or
subject to specific contingencies.

“Hedge Agreement Value” means, for each Hedge Agreement on any date of
determination, an amount equal to:

 

  (a) in the case of a Hedge Agreement documented pursuant to the Master
Agreement (Multicurrency-Cross Border) published by the International Swap and
Derivatives Association, Inc. (the “Master Agreement”), the amount, if any, that
would be payable by any Obligor or any of its Subsidiaries to its counterparty
to such Hedge Agreement, as if (i) such Hedge Agreement were being terminated
early on such date of determination and (ii) such Obligor or Subsidiary were the
sole “Affected Party” (as defined in the Master Agreement);

 

  (b) in the case of a Hedge Agreement traded on an exchange, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss (if any) on
such Hedge Agreement to the Obligor or Subsidiary of an Obligor party to such
Hedge Agreement based on the settlement price of such Hedge Agreement on such
date of determination; or

 

17



--------------------------------------------------------------------------------

  (c) in all other cases, the mark-to-market value of such Hedge Agreement,
which will be the unrealized loss on such Hedge Agreement to the Obligor or
Subsidiary of an Obligor party to such Hedge Agreement determined as the amount,
if any, by which (i) the present value of the future cash flows to be paid by
such Obligor or Subsidiary exceeds (ii) the present value of the future cash
flows to be received by such Obligor or Subsidiary pursuant to such Hedge
Agreement.

“Hydrocarbon Hedge Agreement” means a Hedge Agreement between any Borrower or
any of its Subsidiaries and one or more financial institutions, providing such
Borrower or any of its Subsidiaries with protection against fluctuations in the
price of Hydrocarbons.

“Hydrocarbon Interests” means, to the extent any Borrower or any of its
Subsidiaries may now or hereafter have any right, title or interest therein, fee
mineral interests, term mineral interests, farm-out interests, royalty
interests, overriding royalty interests, net profit interests, carried
interests, working interests, production payments and similar mineral interests,
interests in Hydrocarbon storage and/or transportation facilities, and all
unsevered and unextracted Hydrocarbons in, under, or attributable to such
properties and interests arising from any Hydrocarbon License.

“Hydrocarbon License” means any concession, lease, license, permit or other
agreement, contract, conveyance or instrument pursuant to which any Borrower or
any of its Subsidiaries is entitled to enter upon any property to prospect,
explore or develop such property for the production of Hydrocarbons or to
produce Hydrocarbons from such property, and shall be deemed to include:

 

  (a) any permit granted by EMRA, GDPA or any other Governmental Authority to
conduct geological investigations concerning the presence of Hydrocarbons in any
area;

 

  (b) any license granted by EMRA, GDPA or any other Governmental Authority to
explore for Hydrocarbons in any area; and

 

  (c) any lease granted by EMRA, GDPA or any other Governmental Authority to
produce, distribute or sell Hydrocarbons from any area (including any Natural
Gas Wholesale License).

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore, and all products, by-products and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances (including sulfur, geothermal steam, water,
carbon dioxide, helium, and any and all minerals, ores, or substances of value
and the products therefrom).

“Indebtedness” means, as to any Person on any date of determination, without
duplication:

 

  (a) all indebtedness of such Person for borrowed money and all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments;

 

18



--------------------------------------------------------------------------------

  (b) all obligations of such Person, contingent or otherwise, in respect of the
face amount of all (i) letters of credit (whether or not drawn) or (ii) bankers’
acceptances or similar facilities, in each case issued for the account of such
Person;

 

  (c) all capital lease obligations of such Person;

 

  (d) all synthetic lease obligations of such Person;

 

  (e) all obligations of such Person under Hedge Agreements, each valued at the
Hedge Agreement Value thereof;

 

  (f) all obligations of such Person to pay the deferred purchase price of
property or services (other than current trade payables that are incurred in the
ordinary course of such Person’s business and are not overdue for a period of
more than ninety (90) days);

 

  (g) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person;

 

  (h) the liquidation value of all redeemable preferred Equity Interests or
other preferred Equity Interests of such Person;

 

  (i) all obligations of such Person owing in connection with any volumetric or
production prepayments;

 

  (j) any obligations of such Person which would be required to be disclosed on
such Person’s balance sheet as a liability in accordance with GAAP and which
would be payable more than twelve (12) months from the date of creation thereof
(other than reserves for taxes and for contingent obligations);

 

  (k) all obligations of the kind referred to in clauses (a) through (j) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation; and

 

  (l) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (k) above.

For the avoidance of doubt, the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership) to the extent such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Liabilities” is defined in Section 12.6.

“Indemnitee” is defined in Section 12.6.

 

19



--------------------------------------------------------------------------------

“Independent Reserves Engineer” means (a) DeGolyer & MacNaughton or (b) such
other firm of independent petroleum engineers, acceptable to the Technical Agent
and the Majority Lenders, with adequate expertise in the matters required in
connection with the preparation and delivery of an Independent Reserves Report.

“Independent Reserves Report” means a report prepared by the Independent
Reserves Engineer, in form and substance reasonably satisfactory to the
Technical Agent and the Majority Lenders, with respect to the Borrowing Base
Assets. Without prejudice to the foregoing, the Independent Reserves Report
shall (a) specify the location, quantity, and type of the Proved Reserves
attributable to such Borrowing Base Assets, (b) contain a projection of the rate
of production of such Borrowing Base Assets, (c) contain an estimate of the net
operating revenues to be derived from the production and sale of Hydrocarbons
from such Borrowing Base Assets based on product price (following applicable
international standards) and cost escalation assumptions provided by the
Technical Agent, (d) take into account any “over-produced” status under gas
balancing arrangements then in effect, and (e) contain such other information as
is customarily obtained from and provided in such reports or is otherwise
reasonably requested by the Technical Agent.

“Initial Borrowers” is defined in the recitals.

“Initial Credit Agreement” is defined in the recitals.

“Initial Guarantors” is defined in the recitals.

“Internal Reserves Report” means a report prepared by the Borrowers, certified
by a Responsible Officer of the Borrowers, in form and substance satisfactory to
the Technical Agent and the Majority Lenders, with respect to the Borrowing Base
Assets. Without prejudice to the foregoing, the Internal Reserves Report shall
(a) specify the location, quantity, and type of the Proved Reserves attributable
to such Borrowing Base Assets, (b) contain a projection of the rate of
production of such Borrowing Base Assets, (c) contain an estimate of the net
operating revenues to be derived from the production and sale of Hydrocarbons
from such Borrowing Base Assets based on product price (following applicable
international standards) and cost escalation assumptions provided by the
Technical Agent, (d) take into account any “over-produced” status under gas
balancing arrangements then in effect, and (e) contain such other information as
is customarily obtained from and provided in such reports or is otherwise
reasonably requested by the Technical Agent.

“Interest Coverage Ratio” means, for any Measurement Period, the ratio of
(a) EBITDAX attributable to the Borrowers and their Subsidiaries for such
Measurement Period minus Non-Discretionary Capital Expenditure, to (b) Interest
Expense for such Measurement Period.

“Interest Expense” means, for any Measurement Period, the total interest expense
of the Borrowers and their Subsidiaries accrued for such Measurement Period
(calculated without regard to any limitations on the payment thereof, and
including all interest and fees incurred in connection with any Indebtedness,
all capitalized interest, all commitment fees, all fees, commissions and
discounts owed in respect of letters of credit and bankers’ acceptance
financing, net amounts payable under any Interest Hedge Agreement (other than
caps or collars)), but excluding any interest paid in kind or non-cash interest
expense and any interest incurred on subordinated intercompany debt between or
among any of the Obligors or interest on equity that has been recapitalized into
subordinated debt), all as determined on a Combined basis in accordance with
GAAP.

 

20



--------------------------------------------------------------------------------

“Interest Hedge Agreement” means a Hedge Agreement between any Borrower or any
of its Subsidiaries and one or more financial institutions, providing for the
exchange of nominal interest obligations between the Borrower or any of its
Subsidiaries and such financial institution or the cap of the interest rate on
any Indebtedness of such Borrower or any of its Subsidiaries.

“Interest Payment Date” means:

 

  (a) as to any Loan, the last day of its Interest Period; and

 

  (b) the date of any repayment or prepayment of any Loan.

“Interest Period” means, as to any Loan having a rate of interest based on
LIBOR:

 

  (a) initially, the period commencing on the Borrowing Date of such Loan and
ending on the last day of the calendar month in which such Borrowing Date
occurs; and

 

  (b) thereafter, each period commencing on the last day of the preceding
Interest Period applicable to such Loan and ending three (3) months thereafter;

provided that:

 

  (i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall end on the immediately preceding Business Day;

 

  (ii) no Interest Period shall extend beyond the Maturity Date;

 

  (iii) each Loan advanced as part of the same Borrowing shall have the same
Interest Period; and

 

  (iv) the Administrative Agent shall be entitled to adjust the length of an
Interest Period to ensure that it ends on a day which coincides with a Repayment
Date.

“Investments” means, as to a specified Person, (a) any advance, loan or
extension of credit (by way of entry into of a Guarantee Obligation or
otherwise) or capital contribution by such Person to another Person, including
through the purchase of any bonds, notes, debentures or other debt securities,
(b) any acquisition or purchase by such Person of Equity Interests in another
Person, (c) any acquisition by such Person, whether by purchase, merger or
otherwise, of the assets of another Person, or a business line or unit or a
division of another Person and (d) any acquisition or purchase by such Person,
whether pursuant to a farm-in agreement, production sharing agreement, joint
venture arrangement or analogous contractual arrangement, of any Hydrocarbon
Interest.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F.

“LC Application” means any request by a Borrower for the issuance of a Letter of
Credit duly completed and executed on the LC Issuer’s standard form letter of
credit application submitted to the LC Issuer (with a copy to the Administrative
Agent) and accepted by the LC Issuer.

 

21



--------------------------------------------------------------------------------

“LC Documents” means all Letters of Credit, LC Applications, and all other
agreements, documents, and instruments entered into in connection with or
relating thereto.

“LC Honor Date” is defined in Section 2.4(d).

“LC Issuance” means the issuance of any Letter of Credit by the LC Issuer for
the account of a Borrower in accordance with this Agreement, and shall include
any extension thereof or any amendment thereto that increases the face amount or
extends the expiry date of such Letter of Credit.

“LC Obligations” means all obligations of a Borrower owed in connection with
each Letter of Credit at such time, including any Unpaid Drawings.

“LC Outstandings” means, on any date of determination, an amount equal to:

 

  (a) the aggregate undrawn maximum face amount of all Letters of Credit at such
time, plus

 

  (b) the aggregate amount of all Unpaid Drawings at such time.

“LC Participant” means each Lender that acquires an LC Participation pursuant to
the terms of this Agreement.

“LC Participation” means an undivided interest and participation in a Letter of
Credit purchased by an LC Participant from the LC Issuer pursuant to the terms
of this Agreement.

“Letter of Credit” means any standby letter of credit or documentary letter of
credit issued by the LC Issuer for the account of a Borrower pursuant to
Section 2.4 substantially in the form of Exhibit C or in such other form as the
LC Issuer may from time to time approve in writing.

“Leverage Ratio” means, for any Measurement Period, the ratio of (a) the
aggregate Funded Debt of the Borrowers and their Subsidiaries (whether incurred
pursuant to this Agreement or otherwise) as at the end of such Measurement
Period, to (b) that portion of EBITDAX attributable to the Borrowers and their
Subsidiaries only for such Measurement Period.

“LIBOR” means with respect to each day during each Interest Period, the rate per
annum determined by the Administrative Agent as the rate for deposits in Dollars
for a period equal to such Interest Period commencing on the first day of such
Interest Period (a) appearing on Reuters LIBOR 01 page as of 11:00 a.m. (London,
England time) two (2) Business Days prior to the beginning of such Interest
Period or (b) if such rate does not appear on Reuters LIBOR 01 page, the rate
per annum (rounded upwards to the nearest 1/16 of 1%) determined by reference to
(x) such other comparable publicly available service for displaying an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equal to
such period as may be selected by the Administrative Agent and determined as of
11:00 a.m. (London, England time) two (2) Business Days prior to the beginning
of such Interest Period or (y) in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered deposits in Dollars at
or about 11:00 a.m. (London, England time), two (2) Business Days prior to the
beginning of such Interest Period in the interbank eurodollar market where its
eurodollar operations

 

22



--------------------------------------------------------------------------------

are then being conducted for delivery on the first day of such Interest Period
for the number of days comprised therein.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien or right of subrogation or analogous right
(statutory or other), charge, collateral or non-accessory security or other
security interest or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Liquid Investments” means:

 

  (a) marketable direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the Federal Government of
the United States and backed by the full faith and credit of the United States
maturing within one hundred and eighty (180) days from the date of any
acquisition thereof;

 

  (b) negotiable certificates of deposit, time deposits, or other similar
banking arrangements maturing within one hundred and eighty (180) days from the
date of acquisition thereof (“bank debt securities”), issued by (i) any Lender
(or any Affiliate of any Lender), (ii) any other bank or trust company so long
as such certificate of deposit is pledged to secure a Borrower’s or any of its
Subsidiaries’ ordinary course of business bonding requirements or (iii) any
other bank or trust company which has combined capital and surplus and undivided
profit of not less than $500,000,000, if at the time of deposit or purchase,
such bank debt securities are rated not less than “AA” (or the then equivalent)
by the rating service of Standard & Poor’s Ratings Group or not less than “Aa”
(or the then equivalent) by the rating service of Moody’s Investors Service,
Inc.;

 

  (c) commercial paper issued by (i) any Lender (or any Affiliate of any Lender)
or (ii) any other Person if at the time of purchase such commercial paper is
rated not less than “A-1” (or the then equivalent) by the rating service of
Standard & Poor’s Ratings Group or not less than “P-1” (or the then equivalent)
by the rating service of Moody’s Investors Service, Inc.;

 

  (d) deposits in money market funds investing exclusively in investments
described in clauses (a), (b) and (c) above;

 

  (e) repurchase agreements having a term of not more than thirty (30) days
relating to investments described in clauses (a), (b) and (c) above with a
market value at least equal to the consideration paid in connection therewith,
with any Person who regularly engages in the business of entering into
repurchase agreements and has a combined capital and surplus and undivided
profit of not less than $500,000,000, if at the time of entering into such
agreement the debt securities of such Person are rated not less than “AAA” (or
the then equivalent) by the rating service of Standard & Poor’s Ratings Group or
not less than “Aaa” (or the equivalent) by the rating service of Moody’s
Investors Service, Inc.; and

 

  (f) such other instruments as the Administrative Agent may from time to time
approve in writing.

 

23



--------------------------------------------------------------------------------

“Loan” means each loan advanced to a Borrower pursuant to Section 2.3 as part of
a Borrowing, or the principal amount outstanding for the time being of that
loan.

“Loan Documents” means this Agreement, the LC Documents, the Security Documents,
the Notes, the Fee Letter, each Designated Hedge Agreement, each Joinder
Agreement, each Notice of Borrowing, each Compliance Certificate and each other
agreement, certificate, document or instrument executed and delivered in
connection with this Agreement or any other Loan Document, whether or not
expressly stated on its face to be a “Loan Document” and whether or not
specifically mentioned herein or therein; provided that solely for the purposes
of Section 12.1, the Fee Letter shall not constitute a Loan Document.

“Loan Life Coverage Ratio” or “LLCR” means, for any Calculation Date and as set
forth in the applicable Banking Case (or Exceptional Banking Case), the ratio
of:

 

  (a) Net Present Value of CFADS from such Calculation Date until the Maturity
Date, to

 

  (b) the aggregate outstanding principal amount of the Loans plus the LC
Outstandings (if any) on such Calculation Date minus the aggregate credit
balance of the Cash Collateral Account on such Calculation Date.

“Local Collection Accounts” means the following bank accounts established with
the Local Collection Account Bank for the purpose of receiving Turkish Lira
denominated payments due to each of the following Borrowers and their
Subsidiaries under their respective Eligible Contracts:

 

  (a) commercial deposit account (A/C No. 6295850) established by Amity with the
Local Collection Account Bank;

 

  (b) commercial deposit account (A/C No. 6297527) established by DMLP with the
Local Collection Account Bank;

 

  (c) commercial deposit account (A/C No. 6295845) established by Petrogas with
the Local Collection Account Bank;

 

  (d) commercial deposit account (A/C No. 6296150) established by Talon with the
Local Collection Account Bank; and

 

  (e) commercial deposit account (A/C No. 6299149) established by TEMI with the
Local Collection Account Bank; and

 

  (f) commercial deposit account (A/C No. 6296151) established by TT with the
Local Collection Account Bank.

“Local Collection Account Bank” means Turkiye Garanti Bankasi A.Ş. and any other
commercial depository bank in Turkey acceptable to the Collateral Agent.

“Majority Lenders” means, at any time:

 

24



--------------------------------------------------------------------------------

  (a) at least two (2) Lenders holding in aggregate more than 50% of the
Commitments at such time or

 

  (b) if the Commitments have been terminated, at least two (2) Lenders holding
in aggregate more than 50% of the outstanding principal amount of the Loans plus
the LC Outstandings (if any) at such time;

provided that for purposes of determining the “Majority Lenders” while any
Delinquent Period is in effect, the Commitments of, and the aggregate
outstanding principal amount of the Loans plus the LC Outstandings (if any) held
or deemed held by, the relevant Delinquent Lender shall be excluded; and
provided further that if less than two (2) Lenders are party to this Agreement
at any time, “Majority Lenders” means the sole remaining Lender.

“Mandated Lead Arrangers” means, collectively, Standard Bank Plc and BNP
Paribas.

“Material Adverse Effect” means a material adverse effect on, or a material
adverse change in, (a) the business, assets (including Hydrocarbon Interests in
Turkey), condition (financial or otherwise), or results of operations of the
Parent, the Borrowers and their Subsidiaries, taken as a whole, (b) any
Obligor’s ability to perform its material obligations under any Loan Document or
(c) the validity and enforceability of any Loan Document or the rights and
remedies of any Secured Party hereunder or under any other Loan Document.

“Material Contract” means (a) the Calik MOU, (b) the Maya MoU, (c) the TPAO
Joint Operating Agreement, (d) the Zorlu Gas Well Participation Agreement,
(e) the Zorlu Gas Storage Agreement and (f) any contract (other than the
Hydrocarbon Licenses and the Eligible Contracts) to which any Borrower or any of
its Subsidiaries is a party that (i) involves an aggregate consideration payable
to or by either Borrower or any Subsidiary of $1,000,000 (or, if denominated in
a non-Dollar currency, the Dollar Equivalent thereof) or (ii) if breached or
terminated, could reasonably be expected to have a Material Adverse Effect.

“Maturity Date” means the earlier of (a) the Scheduled Maturity Date and (b) the
Reserves Tail Date.

“Maximum Available Amount” means, at any time, the lowest of (a) $250,000,000,
(b) the Borrowing Base Amount at such time, and (c) the aggregate Commitments of
all Lenders at such time (as such Commitments may be reduced in accordance with
Section 2.6).

“Maya MoU” means the Memorandum of Understanding, dated July 30, 2008, between
Petrogas and Maya Petrol Gaz Sanayi Ticaret Ltd Sti relating to the parties’
rights and obligations arising from certain Hydrocarbon Licenses in Turkey.

“Measurement Period” means, on any date of determination, the most recently
completed four (4) Fiscal Quarters.

“Natural Gas Wholesale License” means any license for the wholesale distribution
of natural gas in Turkey issued by EMRA pursuant to the Natural Gas License
Regulation, as published in the Turkish Official Gazette, and as amended from
time to time, or pursuant to any other Applicable Law in Turkey.

 

25



--------------------------------------------------------------------------------

“Net Cash Proceeds” means, in connection with any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other Disposal of any property or
any sale or issuance of Equity Interests by any Borrower or its Subsidiaries,
the proceeds received therefrom in the form of cash or cash equivalents, net of
attorneys’ fees reasonably incurred, transaction fees, banking fees and other
customary out-of-pocket fees and expenses actually incurred by such Borrower or
its Subsidiaries in connection therewith.

“Net Present Value” means, for any Calculation Date and as set forth in the
applicable Banking Case (or Exceptional Banking Case), the net present value of
any receivables, revenue or other asset, as determined by the Technical Agent
using an average of the discount rates customarily used by the Technical Agent
at such time for Hydrocarbon reserve valuation purposes; provided that the
discount rate shall be at least 10%.

“Non-Discretionary Capital Expenditure” means, at any time and as set forth in
the most recently delivered Banking Case, Capital Expenditure forecast to be
incurred by the Borrowers and their Subsidiaries to replace or repair existing
fixed assets so as to maintain then current levels of profitability of their
respective businesses in accordance with prudent market practice by Persons
engaged in a similar business, owning similar assets and operating in similar
localities to the Borrowers and their Subsidiaries.

“Note” means a promissory note of the Borrowers payable to each Lender,
substantially in the form of Exhibit A (as such promissory note may be amended,
endorsed or otherwise modified from time to time), evidencing the aggregate
Indebtedness of the Borrowers to such Lender resulting from outstanding Loans,
and all other promissory notes accepted from time to time by such Lender in
substitution therefor or renewal thereof.

“Notice of Borrowing” means a request for Loans substantially in the form of
Exhibit B signed by a Responsible Officer of the Borrowers.

“Obligations” means, (a) the unpaid principal of and interest on the Loans
(including interest accruing after the maturity of the Loans, after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or similar proceeding relating to any Borrower), (b) the LC
Obligations, (c) the Designated Hedge Obligations and (d) all other obligations
and liabilities of any Obligor, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, that
may arise under, out of, or in connection with any Loan Document, whether on
account of principal, interest, fees, reimbursements, indemnities, costs,
expenses or otherwise.

“Obligors” means the Borrowers and the Guarantors.

“Offshore Collection Account” means the following bank accounts established with
the Offshore Collection Account Bank for the purpose of receiving Dollar
denominated payments due to each of the following Borrowers and their
Subsidiaries under their respective Eligible Contracts:

 

  (a) commercial deposit account (A/C No. 100139405) established by Amity with
the Offshore Collection Account Bank;

 

  (b) commercial deposit account (A/C No. 100131498) established by DMLP with
the Offshore Collection Account Bank;

 

26



--------------------------------------------------------------------------------

  (c) commercial deposit account (A/C No. 100139413) established by Petrogas
with the Offshore Collection Account Bank;

 

  (d) commercial deposit account (A/C No. 100131501) established by Talon with
the Offshore Collection Account Bank;

 

  (e) commercial deposit account (A/C No. 100131528) established by TEMI with
the Offshore Collection Account Bank; and

 

  (f) commercial deposit account (A/C No. 100131517) established by TT with the
Offshore Collection Account Bank.

“Offshore Collection Account Bank” means Standard Bank Plc and any other
commercial depository bank outside Turkey acceptable to the Collateral Agent in
its discretion.

“Operating Budget” is defined in Section 7.2(d).

“Operational Lock-Up Event” means (a) the occurrence and continuance of an Event
of Default or (b) the occurrence and continuance of a Borrowing Base Deficiency.

“Organizational Document” means, with respect to any Obligor, as applicable, its
certificate of incorporation, by-laws, memorandum of association, articles of
association, certificate of partnership, partnership agreement, certificate of
formation, limited liability company agreement or operating agreement and all
shareholder agreements, voting trusts and similar arrangements applicable to
shares, partnership interests, limited liability company interests or other
Equity Interests in any such Obligor.

“Original Reserves” means the aggregate amount of Hydrocarbons to be produced
from all Borrowing Base Assets from the Closing Date up to (and including) the
last Abandonment Date, as projected by the initial Banking Case delivered
hereunder; provided that if a subsequent Banking Case shows a higher aggregate
amount of Hydrocarbons to be produced from all Borrowing Base Assets from that
Banking Case Date up to (and including) the last Abandonment Date, then in that
case, “Original Reserves” shall refer to such higher aggregate amount.

“Other Taxes” is defined in Section 4.1(b).

“Participant” is defined in Section 12.7(b).

“Permitted Investors” means N. Malone Mitchell, 3rd and any other Person that,
directly or indirectly, is Controlled by him and primarily engages in making
equity or debt investments in one or more entities.

“Person” means (a) any natural person and (b) any association, business trust,
corporation, Governmental Authority, joint stock company, joint venture, limited
liability company, partnership, trust, unincorporated association or other
entity, whether incorporated or unincorporated, whether limited in liability or
otherwise and whether acting in a fiduciary or other capacity.

“Pro Rata Share” means, as to each Lender at any time, the ratio (expressed as a
percentage) of:

 

27



--------------------------------------------------------------------------------

  (a) such Lender’s Commitment to the aggregate Commitments of all Lenders at
such time, or

 

  (b) if the Commitments have been terminated, the outstanding principal amount
of the Loans plus the LC Outstandings (if any) owed to such Lender to the
aggregate outstanding principal amount of the Loans plus the LC Outstandings (if
any) owed to all Lenders at such time.

“Projected Operating Costs” means, for any period and as set forth in the
applicable Banking Case (or Exceptional Banking Case), all operating costs
projected to be incurred by the Borrowers during such period from the
exploitation of the Borrowing Base Assets. “Projected Operating Costs” shall
include (without duplication) sales, general and administrative costs,
transportation tariffs, taxes, royalties, Non-Discretionary Capital Expenditure
and any other Capital Expenditure approved by the Technical Bank, abandonment
and decommissioning costs, expenses necessary to comply with the Hydrocarbon
Licences relating to the Borrowing Base Assets and all other operating costs
(whether fixed or variable), provided that all non-Dollar denominated operating
costs will be converted to a Dollar Equivalent by the Technical Agent using, at
its discretion, either the Spot Rate or the economic assumptions used as part of
the Banking Case re-determination process.

“Projected Operating Revenues” means, for any period and as set forth in the
applicable Banking Case (or Exceptional Banking Case), all revenues projected to
be received by the Borrowers during such period from the exploitation of the
Borrowing Base Assets. “Projected Operating Revenues” shall include sale
proceeds of Hydrocarbons and payments due to the Borrowers under any Hydrocarbon
Hedge Agreement, provided that all non-Dollar denominated revenues will be
converted to a Dollar Equivalent by the Technical Agent using, at its
discretion, either the Spot Rate or the economic assumptions used as part of the
Banking Case re-determination process.

“Proved Developed Producing Reserves” means, on any date of determination,
Proved Developed Reserves in respect of which Hydrocarbons are being extracted
through existing wells with existing equipment and operating methods as at such
date pursuant to the terms of a Hydrocarbon License and in accordance with
Applicable Law, where such Turkey Hydrocarbon License is (a) expressed to be
effective for a period of no less than thirty-six (36) months from such date of
determination, or (b) expressed to be effective for a period of less than
thirty-six (36) months from such date of determination, but the Technical Agent
is satisfied (acting reasonably) that the Borrower is entitled to extend such
Turkey Hydrocarbon License to be effective for a period of no less than
thirty-six (36) months from such date of determination.

“Proved Developed Reserves” means, on any date of determination, Proved Reserves
which are expected to be recovered through existing wells with existing
equipment and operating methods. Additional Hydrocarbons expected to be
recovered through the application of fluid injection or other improved recovery
techniques for supplementing the natural forces and mechanisms of primary
recovery shall be included as Proved Developed Reserves only after testing by a
pilot project or after operation of an installed program has confirmed through
production response, in each case to the Technical Agent’s reasonable
satisfaction, that increased recovery will be achieved.

“Proved Reserves” means, on any date of determination, the quantities of
Hydrocarbons demonstrated by geological and engineering data with a high degree
of certainty to be recoverable in future years under existing economic and
operating conditions and from known reservoirs attributable to

 

28



--------------------------------------------------------------------------------

Hydrocarbon Interests in Turkey, as determined in accordance with the standards
set forth in National Instrument 51-101 “Standards of Disclosure for Oil and Gas
Activities” (NI 51-101) established by the Canadian Securities Administrators or
Rule 4-10 of Regulation S-X (17 CFR 210) promulgated by the United States
Securities and Exchange Commission.

“Register” is defined in Section 12.7(d).

“Release” means, without limitation, any release, spilling, emission, leaking,
pumping, pouring, injecting, depositing, disposal, discharge, dispersal,
leaching, dumping or migration into the indoor or outdoor Environment, including
the movement of Hazardous Materials through ambient air, soil, surface water,
groundwater, wetlands, land or subsurface strata.

“Remaining Reserves” means, on any date, the aggregate amount of Hydrocarbons to
be produced from all Borrowing Base Assets from such date up to (and including)
the last Abandonment Date, as projected by the most recent Banking Case
delivered under ARTICLE 3.

“Repayment Amount” means, on each Repayment Date, an amount equal to:

 

  (a) the outstanding principal amount of the Loans at such time, minus

 

  (b) the Maximum Available Amount as of the immediately following Calculation
Date; provided that if such amount is a negative number, the Repayment Amount
shall be deemed to be zero.

“Repayment Date” means:

 

  (a) the last Business Day of each Calculation Period; and

 

  (b) the Maturity Date;

provided that if any Repayment Date would otherwise fall on a day that is not a
Business Day, such Repayment Date shall instead occur on the preceding Business
Day.

“Reserves Tail Date” means, on any date, the last day of the Calculation Period
immediately preceding the date on which the Remaining Reserves are 25% (or less)
of the Original Reserves, as projected in the most recent Banking Case delivered
under ARTICLE 3.

“Residual Excess Cash” means, on any date of determination, an amount equal to:

 

  (a) Excess Cash at such time, minus

 

  (b) the aggregate amount of expenses specified in Section 7.16(a),
Section 7.16(b) and Section 7.16(c) that are unpaid at such time.

“Responsible Officer” means, as to any Person that is a corporate entity, such
Person’s chief executive officer, president, chief financial officer and any
vice-president or such other equivalent office holder as the Administrative
Agent may reasonably approve; provided that with respect to financial matters,
the chief financial officer of such Person shall be the Responsible Officer.

 

29



--------------------------------------------------------------------------------

“Restricted Payment” means, with respect to any Person:

 

  (a) any direct or indirect dividend or distribution (whether in cash,
securities or other property) to such Person;

 

  (b) any direct or indirect payment of any kind (whether in cash, securities or
other property) in consideration for, or otherwise in connection with, any
purchase, redemption, defeasance, retirement or other acquisition or ownership
of any Equity Interest of such Person, or the granting of any options, warrants
or rights to acquire or purchase any Equity Interest of such Person;

 

  (c) any principal or interest payments on, or redemptions of, subordinated
debt of such Person; or

 

  (d) any payment made with respect to intercompany payables owing to such
Person;

provided that the term “Restricted Payment” shall not include any dividend or
distribution payable solely in common Equity Interests of such Person or
options, warrants or rights to acquire or purchase such common Equity Interests.

“Scheduled Maturity Date” means May 18, 2016.

“Secured Parties” means the Lenders, the LC Issuer, each Designated Hedge
Counterparty, each Agent and each of their respective successors and permitted
assigns from time to time.

“Security Documents” means the Australian Security Documents, the Bahamas
Security Documents, the English Security Documents, the Turkish Security
Documents and all other security documents granting a Security Interest on any
property of any Person to secure the obligations and liabilities of any Obligor
under any Loan Document.

“Security Interest” means, with respect to any property, a Lien:

 

  (a) granted or purported to be granted on such property in favor of the
Collateral Agent for the ratable benefit of the Secured Parties;

 

  (b) that is superior to all Liens or rights of any other Person in such
property (subject only to Liens permitted under Section 8.2);

 

  (c) secures the payment in full of the Obligations and

 

  (d) is legal, valid, enforceable and perfected.

“Solvent” means, as to any Person on any date of determination, that on such
date:

 

  (a) the fair value of the total assets of such Person (both at fair valuation
and at present fair saleable value) is greater than the total liabilities of
such Person (including contingent liabilities);

 

30



--------------------------------------------------------------------------------

  (b) the present fair saleable value of the total assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured;

 

  (c) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations, and other commitments as they mature in the
normal course of business;

 

  (d) such Person does not intend to, and does not believe that it will, incur
debts and other liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature; and

 

  (e) such Person is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which such Person’s assets would
constitute unreasonably small capital after giving due consideration to current
and anticipated future capital requirements and current and anticipated future
business conduct and prevailing practice in the industry in which such Person is
engaged.

In computing the amount of contingent liabilities at any time, such liabilities
shall be computed in a manner that, in light of the facts and circumstances
existing at such time, represents the amount that could reasonably be expected
to become an actual or matured liability.

“Spot Rate” means, on any date of determination, the rate quoted by Standard
Bank Plc or any Lender to an Agent as its spot rate for the purchase of any
non-Dollar currency with Dollars through its principal foreign exchange trading
office at approximately 11.00 a.m. (London, England time) on such date of
determination (or at such other time on such date of determination if such Agent
reasonably determines that the volume of trades at approximately 11.00 a.m.
(London, England time) in respect of such currency is insufficient to permit the
establishment of an appropriate spot rate for the purchase of such non-Dollar
currency with Dollars).

“Subsidiary” of a Person means any corporate entity of which more than 50% of
the outstanding Equity Interests having ordinary voting power to elect or
appoint a majority of the board of directors or similar governing body of such
corporate entity is at the time directly or indirectly owned or Controlled by
such Person, by such Person and one or more other Subsidiaries of such Person,
or by one or more other Subsidiaries of such Person.

“Subsidiary Guarantor” means each Subsidiary of a Borrower that becomes a
Guarantor under this Agreement in accordance with Section 7.12.

“Supermajority Lenders” means, at any time:

 

  (a)

at least two (2) Lenders holding in aggregate at least 66 2/3% of the
Commitments at such time, or

 

  (b)

if the Commitments have been terminated, at least two (2) Lenders holding in
aggregate at least 66 2/3% of the outstanding principal amount of the Loans plus
the LC Outstandings (if any) at such time;

 

31



--------------------------------------------------------------------------------

provided that for purposes of determining the “Supermajority Lenders” while any
Delinquent Period is in effect, the Commitments of, and the aggregate
outstanding principal amount of the Loans plus the LC Outstandings (if any) held
or deemed held by, the relevant Delinquent Lender shall be excluded; and
provided further that if less than two (2) Lenders are party to this Agreement
at any time, “Supermajority Lenders” means the sole remaining Lender.

“TPAO Joint Operating Agreement” means the joint operating agreement, dated
August 31, 2000, between Amity and Turkiye Petrolleri Anonim Ortakligi, relating
to the operation of certain Hydrocarbon Licenses in Thrace, Turkey.

“Turkish Lira” means the lawful currency of Turkey.

“Turkish Security Documents” means the following documents, each governed by the
laws of Turkey, and in form and substance satisfactory to the Collateral Agent
(as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time):

 

  (a) a share pledge granting a Security Interest over all present and future
Equity Interests of Petrogas;

 

  (b) an account pledge agreement granting a Security Interest over the Local
Collection Account of Amity;

 

  (c) an account pledge agreement granting a Security Interest over the Local
Collection Account of Petrogas;

 

  (d) an account pledge agreement granting a Security Interest over the Local
Collection Account of DMLP, Talon, TEMI and TT;

 

  (e) an assignment of receivables granting a Security Interest over the
receivables of Amity;

 

  (f) an assignment of receivables granting a Security Interest over the
receivables of Petrogas;

 

  (g) an assignment of receivables granting a Security Interest over the
receivables of DMLP, Talon, TEMI and TT;

 

  (h) each receivables payment instruction letter, instructing the Eligible
Offtaker named therein to make payments due to the relevant Borrower and its
Subsidiaries under the applicable Eligible Contract to the applicable Local
Collection Account;

 

  (i) in accordance with Section 7.12(e), a pledge agreement in respect of all
of the rights of the Borrowers under their Hydrocarbon Licenses in Turkey and
the Hydrocarbon Interests pertaining thereto;

 

  (j) a commercial enterprise pledge agreement granting a Security Interest over
substantially all of the present and future movable assets of DMLP, Talon, TEMI
and TT;

 

32



--------------------------------------------------------------------------------

  (k) a commercial enterprise pledge agreement granting a Security Interest over
substantially all of the present and future movable assets of Amity and
Petrogas; and

 

  (l) any other document reasonably required by the Collateral Agent to be
executed in connection with the creation, attachment and/or perfection of the
security interests to be granted pursuant to the foregoing.

“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
amount of all draws made on such Letter of Credit that have not been reimbursed
by the Borrowers or converted to a Loan pursuant to Section 2.4(d), and, in each
case, all interest that accrues on each such draw pursuant to this Agreement.

“Viking” means Viking International Limited, a company duly incorporated and
validly existing under the laws of Bermuda.

“Viking Equipment” means certain drilling rigs and related equipment the
ownership of which is transferred from Viking to a Borrower or a Subsidiary of a
Borrower.

“Whitewash Completion Date” means the date that is 14 days after the date that
Amity has lodged a Form 2205 at the Australian Securities and Investments
Commission giving notice that the required special resolution of its
shareholders has been passed authorizing it to provide the financial assistance
that it is required to provide pursuant to Section 7.17.

“Whitewash Procedures” means the procedure referred to in clause 260B of the
Corporations Act 2001 of Australia in order for Amity to provide the financial
assistance it is required to provide pursuant to Section 7.17.

“Zorlu Gas Purchase Framework Agreement” means the Gas Purchase Framework
Agreement, dated as of August 25, 2010, among TW and Zorlu Enerji Elektrik
Üretim A.Ş. and certain of its affiliates (including the gas purchase protocols
set forth in Schedule 2.4 thereof).

“Zorlu Gas Well Participation Agreement” means the participation agreement,
dated as of August 25, 2010, pursuant to which TW and Zorlu Enerji Elektrik
Üretim A.Ş. agree to co-operate in the development of future gas wells.

“Zorlu Gas Storage Agreement” means the gas storage agreement, dated as of
August 25, 2010, setting forth general principles that will form the basis for
future collaboration between TW and Zorlu pertaining to underground natural gas
storage for production from certain Hydrocarbon Licenses.

1.2 Terms Generally.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents and any certificate or other
document made or delivered pursuant hereto or thereto:

 

33



--------------------------------------------------------------------------------

  (i) accounting terms relating to the Borrowers and their Subsidiaries not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP;

 

  (ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

 

  (iii) the words “herein”, “hereof”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement;

 

  (iv) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings);

 

  (v) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties (whether real or personal), including cash, Equity Interests,
securities, revenues, accounts, cash, contract rights, Equity Interests,
leasehold interests, revenues and securities; and

 

  (vi) the phrase “a Material Adverse Effect” shall be deemed to be preceded by
the words, “, individually or in the aggregate,”.

(c) In any computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms, and any pronoun shall include
the corresponding masculine, feminine and neuter forms.

1.3 Headings; Cross References. The Article and Section headings in this
Agreement are used for convenience of reference only, are not part of this
Agreement and shall not affect, nor be taken into consideration in, the
construction or interpretation of this Agreement. Unless otherwise specified,
references in a Loan Document to any Article, Section, Schedule, Exhibit or
Annex are references to such Article or Section of, or Schedule, Exhibit or
Annex to, such Loan Document, and references in any Article, Section or
definition to any clause are references to such clause of such Article, Section
or definition.

1.4 Updated Versions. Unless otherwise stated, (a) any definition of, or
reference to, any Loan Document, or any other agreement, document or instrument
herein shall be construed as referring to such Loan Document, agreement,
document or instrument as amended, amended and restated, renewed, replaced,
supplemented or otherwise modified from time to time in accordance with its
terms, but subject always to any restrictions on any such amendment, amendment
and restatement, renewal, replacement, supplementing or modification in any Loan
Document, and shall be construed as being inclusive of all annexes, appendices,
exhibits and schedules thereto, and (b) any reference to a requirement of
Applicable Law shall refer to such

 

34



--------------------------------------------------------------------------------

requirement as amended, amended and restated, supplemented or modified from time
to time, including any statutory or regulatory codification, consolidation,
interpretation, replacement or supplementing of such requirement of Applicable
Law.

1.5 Currency Conversion. To the extent relevant in determining whether any
Dollar denominated monetary threshold in Section 2.5(b), Section 6.12,
Section 8.1, Section 8.2, Section 8.7, Section 9.1(e), Section 9.1(g) or any
other analogous provision of this Agreement or any other Loan Document has been
exceeded, any amount denominated in a non-Dollar currency shall be converted to
Dollars using the Spot Rate.

1.6 Resolution of Drafting Ambiguities. Each Obligor acknowledges and agrees
that it was represented by counsel in connection with the execution and delivery
of each Loan Document to which it is a party, that it and its counsel reviewed
and participated in the preparation and negotiation hereof or thereof and that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation hereof or
thereof.

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

2.1 Establishment of the Credit Facility. On the Closing Date, and subject to
and upon the terms and conditions of this Agreement and the other Loan
Documents, the Lenders and the LC Issuer agree to establish the Credit Facility
for the benefit of the Borrowers.

2.2 Loans. During the Commitment Period, each Lender agrees to advance Loans to
the Borrowers from time to time pursuant to such Lender’s Commitment subject to
the terms and conditions of this Agreement; provided that no Loan shall be made
or continued if, after giving effect thereto, (a) the Aggregate Facility
Exposure would exceed the Maximum Available Amount at such time or (b) the
Facility Exposure of any Lender would exceed the aggregate amount of such
Lender’s Commitment. Each Loan shall be denominated in Dollars, and each Lender
will advance its share of the Loan requested in each Borrowing ratably in
accordance with such Lender’s Pro Rata Share of such Borrowing. Within the
limits of each Lender’s Commitment, the Borrower may repay, prepay and re-borrow
Loans during the Commitment Period in accordance with the provisions hereof.

2.3 Borrowings and Continuations of Loans.

 

  (a) Borrowings.

 

  (i)

Notice of Borrowing. Each Borrowing shall be made pursuant to a duly completed
and executed irrevocable Notice of Borrowing delivered to the Administrative
Agent not later than noon (London, England time) at least three (3) Business
Days prior to the requested Borrowing Date (or, in respect of the initial
Borrowing to be made on the Closing Date, such shorter period as the
Administrative Agent may in its sole discretion agree to). Each Borrowing shall
be in a minimum amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Promptly after receipt of a Notice of Borrowing, the Administrative
Agent shall notify each Lender thereof. Each

 

35



--------------------------------------------------------------------------------

 

Lender shall make available to the Administrative Agent not later than 3:00 p.m.
(London, England time) on the requested Borrowing Date in same day funds an
amount equal to its Pro Rata Share of such Borrowing. Subject to fulfillment of
the applicable conditions precedent in ARTICLE 5, the Administrative Agent
shall, following its receipt of such funds, make the same available to the
Borrowers at their account with the Administrative Agent or with such other
financial institution reasonably approved by the Administrative Agent.

 

  (ii) Lender Obligations Several. The failure of any Lender to advance a Loan
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation to do so. No Lender shall be responsible for the failure of any
other Lender to advance a Loan on the requested Borrowing Date.

 

  (b) Certain Limitations. Notwithstanding anything to the contrary herein:

 

  (i) (A) at no time shall there be more than five (5) different Interest
Periods applicable to outstanding Loans and (B) if two (2) or more Loans have an
Interest Period ending on the same date and the Borrowers do not specify that
such Loans will be continued as separate Loans in a notice of continuation
delivered to the Administrative Agent in accordance with Section 2.3(b)(ii),
such Loans will be consolidated into a single Loan on the last day of the then
current Interest Period and, if continued, treated as a single Loan in any
subsequent Interest Periods;

 

  (ii) the Borrowers may elect to continue any Loan having a rate of interest
based on LIBOR by delivering a notice of continuation to the Administrative
Agent not later than noon (London, England time) at least three (3) Business
Days prior to the end of the relevant Interest Period for such Loan. Promptly
after receipt of a notice of continuation, the Administrative Agent shall advise
each Lender that it has received such a notice and notify each Lender of its
determination of LIBOR and the applicable interest rate with respect to such
Loan; provided that if no such notice of continuation is delivered, the
Borrowers shall be deemed to have elected to continue such Loan with an Interest
Period of three (3) months, and provided further that no Loan may be continued
beyond its then existing Interest Period if a Default under Section 9.1(a) or
9.1(f) or any Event of Default has occurred and is continuing, in which case
such Loan shall bear interest in accordance with Section 2.8(c);

 

  (iii)

if prior to the first day of any Interest Period, any Lender reasonably
determines (which determination shall be conclusive) that the introduction of or
any change in or in the interpretation of any Applicable Law makes it unlawful,
or any Governmental Authority asserts that it is unlawful, for such Lender to
make or continue any Loan having a rate of interest based on LIBOR, then the
Borrowers’ right to continue any such Loan and (if the Commitment Termination
Date has not then occurred) such Lender’s obligation to advance any such Loan
shall be suspended and each such outstanding Loan of that Lender having a rate
of interest based on LIBOR shall be converted to and maintained as a Loan whose
interest rate is based on a rate readily

 

36



--------------------------------------------------------------------------------

 

ascertainable by the Administrative Agent on the last day of its then existing
Interest Period as the cost of funding such Loan (and which may include (x) the
rate certified by such Lender to the Administrative Agent as the rate that
reflects such Lender’s cost of funding its Loan or (y) the average of the rates
determined by Standard Bank Plc and BNP Paribas to be their internal prime or
similar interest rate for such day, with any change in the rate made by Standard
Bank Plc or BNP Paribas taking effect on the Business Day following such change)
until such Lender notifies the Borrowers that the circumstances causing such
suspension no longer exist, whereupon the provisions of this Agreement otherwise
applicable to the continuation or (if the Commitment Termination Date has not
then occurred) advance of Loans having a rate of interest based on LIBOR shall
again apply;

 

  (iv) if prior to the first day of any Interest Period, the Administrative
Agent reasonably determines (which determination shall be conclusive) that by
reason of circumstances affecting the London interbank market, adequate and
reasonable means do not exist for ascertaining LIBOR for such Interest Period,
then the Borrowers’ right to continue any Loan having a rate of interest based
on LIBOR and (if the Commitment Termination Date has not then occurred) each
Lender’s obligation to advance any such Loan shall be suspended and each such
outstanding Loan shall be converted to and maintained as a Loan whose interest
rate is based on a rate readily ascertainable by the Administrative Agent on the
last day of its then existing Interest Period as the cost of funding such Loan
(and which may include (x) the rate certified by such Lender to the
Administrative Agent as the rate that reflects such Lender’s cost of funding its
Loan or (y) the average of the rates determined by Standard Bank Plc and BNP
Paribas to be their internal prime or similar interest rate for such day, with
any change in the rate made by Standard Bank Plc or BNP Paribas taking effect on
the Business Day following such change) until the Administrative Agent, acting
on the direction of the Majority Lenders, notifies the Borrowers that the
circumstances causing such suspension no longer exist, whereupon the provisions
of this Agreement otherwise applicable to the continuation or (if the Commitment
Termination Date has not then occurred) advance of Loans having a rate of
interest based on LIBOR shall again apply; and

 

  (v)

if prior to the first day of any Interest Period, the Majority Lenders notify
the Administrative Agent that in their reasonable determination (which
determination shall be conclusive), LIBOR does not adequately and fairly reflect
the cost to the Majority Lenders of advancing or maintaining any Loan having a
rate of interest based on LIBOR for such Interest Period, then the Borrowers’
right to continue any such Loan and (if the Commitment Termination Date has not
then occurred) each Lender’s obligation to advance any such Loan shall be
suspended and each such outstanding Loan shall be converted to and maintained as
a Loan whose interest rate is based on a rate readily ascertainable by the
Administrative Agent on the last day of its then existing Interest Period as the
cost of funding such Loan (and which may include (x) the rate certified by such
Lender to the Administrative Agent as the rate that reflects such Lender’s cost
of funding its Loan or (y) the average of the rates

 

37



--------------------------------------------------------------------------------

 

determined by Standard Bank Plc and BNP Paribas to be their internal prime or
similar interest rate for such day, with any change in the rate made by Standard
Bank Plc or BNP Paribas taking effect on the Business Day following such change)
until the Administrative Agent, acting on the direction of the Majority Lenders,
notifies the Borrowers that the circumstances causing such suspension no longer
exist, whereupon the provisions of this Agreement otherwise applicable to the
continuation or (if the Commitment Termination Date has not then occurred)
advance of Loans having a rate of interest based on LIBOR shall again apply.

2.4 Letters of Credit.

 

  (a) LC Issuances. Subject to the terms and conditions of this Agreement, the
LC Issuer agrees to issue from time to time on any Business Day from the Closing
Date to (but excluding) the Commitment Termination Date, Letters of Credit for
the account of a Borrower, and to amend or extend Letters of Credit previously
issued by it in accordance with this Agreement and to honor drawings thereunder,
and the Lenders severally agree to participate in Letters of Credit issued for
the account of such Borrower and any drawings thereunder; provided that no LC
Issuance will be made:

 

  (i) if such LC Issuance would cause the LC Outstandings (if any) to exceed the
lesser of (A) $10,000,000 and (B) the aggregate available, unused and
uncancelled portion of the Commitments;

 

  (ii) if such LC Issuance would cause the Facility Exposure of any Lender to
exceed such Lender’s Commitment;

 

  (iii) if such Letter of Credit has an expiration date later than one (1) year
after the date of issuance thereof; provided that if any Letter of Credit has an
expiration date that occurs after the Commitment Termination Date, such Borrower
shall Cash Collateralize its LC Obligations in respect of such Letter of Credit
promptly and in any event no later than sixty (60) days prior to the Commitment
Termination Date, and provided further that such Letter of Credit may contain
language providing for its automatic renewal for an additional term of one
(1) year upon its scheduled expiration date in the absence of prior written
notice from the LC Issuer to the relevant Borrower stating that such Letter of
Credit will not be renewed upon its then scheduled expiration date;

 

  (iv) unless such Letter of Credit and the other LC Documents in respect
thereof are in form and substance acceptable to the LC Issuer in its sole
discretion;

 

  (v) unless such Letter of Credit is a standby letter of credit not supporting
the repayment of indebtedness for borrowed money of any Person;

 

  (vi) unless such Letter of Credit is denominated and payable in Dollars;

 

38



--------------------------------------------------------------------------------

  (vii) in the case of an LC Issuance involving an amendment to an existing
Letter of Credit, if the LC Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or if
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit;

 

  (viii) unless such Borrower has delivered to the LC Issuer and the
Administrative Agent a duly completed and executed irrevocable LC Application;

 

  (ix) unless such Letter of Credit is governed by (1) if a standby letter of
credit, the International Standby Practices (1998) published by the Institute of
International Banking Law & Practice (or any successor to such publication) or
(2) if a documentary letter of credit, the Uniform Customs and Practice for
Documentary Credits (2007 Revision) published by the International Chamber of
Commerce (or any successor to such publication); or

 

  (x) if any LC Participant is a Delinquent Lender or is then in default of its
obligation to fund its LC Participation under Section 2.4(d) in respect of any
Letter of Credit, unless (i) the LC Issuer is reasonably satisfied that one or
more Lenders will assume the entire LC Participation of such Delinquent Lender
or (ii) such Delinquent Lender has provided cash collateral or other credit
support or made other arrangements to the LC Issuer’s reasonable satisfaction to
ensure its ability to fund its LC Participation in respect of the relevant
Letter of Credit.

Within the foregoing limits, and subject to the terms and conditions hereof,
such Borrower’s ability to obtain Letters of Credit shall be fully revolving,
and accordingly such Borrower may, during the foregoing period, obtain Letters
of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. For the avoidance of doubt, if the terms of any LC
Application conflict with this Agreement, this Agreement shall prevail.

 

  (b)

LC Issuances. Each LC Issuance shall be effected pursuant to a duly completed
and executed irrevocable LC Application, given by a Borrower not later than noon
(London, England time), four (4) Business Days before the date of the proposed
LC Issuance. In the case of a request for an initial issuance of a Letter of
Credit, such LC Application shall specify in form and substance satisfactory to
the LC Issuer: (i) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day), (ii) the amount thereof, (iii) the expiry date
thereof, (iv) the name and address of the beneficiary thereof, (v) the documents
to be presented by such beneficiary in case of any drawing thereunder, (vi) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder and (vii) such other matters as the LC Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and substance satisfactory to
the LC Issuer, (1) the Letter of Credit to be amended, (2) the proposed date of
amendment thereof (which shall be Business Day), (3) the nature of the proposed
amendment and (4) such other matters as the LC Issuer may require. Additionally,
such Borrower shall furnish to the LC Issuer and the Administrative Agent such
other documents and information pertaining to such required amendment, including
any LC

 

39



--------------------------------------------------------------------------------

 

Documents, as the LC Issuer or the Administrative Agent may require. Promptly
after receipt of such LC Application, the LC Issuer shall notify each other
Lender and the Administrative Agent thereof and, subject to fulfillment of the
applicable conditions in ARTICLE 5, shall make such LC Issuance on the date of
the proposed LC Issuance.

 

  (c) LC Participations. Upon the date of each LC Issuance, the LC Issuer shall
be deemed to have sold to each other Lender having a Commitment, and each such
Lender (an “LC Participant”) having a Commitment shall be deemed irrevocably and
unconditionally to have purchased and received from the LC Issuer, without
recourse or warranty, an undivided interest and participation in such Letter of
Credit equal to such Lender’s Pro Rata Share at such date of the face amount of
such Letter of Credit (an “LC Participation”). The LC Issuer shall promptly
notify the Administrative Agent and each LC Participant of each LC Issuance and
the amount of its LC Participation and each Lender’s Commitment shall be deemed
to have been utilized and reduced by the amount of its LC Participation;
provided that if any Letter of Credit (i) has been Cash Collateralized or
(ii) is backed by a standby letter of credit from a financial institution
acceptable to the LC Issuer in its sole discretion, such standby letter of
credit to be on terms satisfactory to the Administrative Agent and the Lenders,
then each Lender’s Commitment shall be deemed not to have been utilized to the
extent of such Lender’s Pro Rata Share of the amount of such Cash
Collateralization or the undrawn amount of the standby letter of credit from
time to time (as the case may be).

 

  (d)

Drawings and Reimbursements. Upon receipt from the beneficiary of any Letter of
Credit of any draw request under such Letter of Credit, the LC Issuer shall
notify the Borrowers and the Administrative Agent thereof. Not later than 11:00
a.m. (London, England time) on the date of any payment by the LC Issuer under a
Letter of Credit (each such date, an “LC Honor Date”), the Borrowers shall
reimburse the LC Issuer in an amount equal to that paid by the LC Issuer to the
beneficiary pursuant to such draw request. If the LC Issuer makes a payment
pursuant to such draw request and the Borrowers fail to reimburse the LC Issuer
in respect thereof by 11:00 a.m. (London, England time) on the LC Honor Date,
the LC Issuer shall give the Administrative Agent notice of the Borrowers’
failure and the Administrative Agent shall promptly notify each LC Participant
of the amount necessary to reimburse the LC Issuer in full for such payment and
each LC Participant’s Pro Rata Share thereof. In such event, the Borrowers shall
be deemed to have requested a Borrowing of Loans to be disbursed three
(3) Business Days after the LC Honor Date in an amount equal to the unreimbursed
amount, without regard to the minimum and multiples specified in Section
2.3(a)(i) for the principal amount of Loans, and upon such notice from the
Administrative Agent to each LC Participant, each LC Participant shall make a
Loan to the Borrowers not later than 3:00 p.m. (London, England time) on the
date that is three (3) Business Days after the LC Honor Date, which Loan shall
be in same day funds in an amount equal to such LC Participant’s Pro Rata Share
of such Borrowing and otherwise in accordance with the provisions of
Section 2.3(a). The proceeds of each such Loan shall be paid from each LC
Participant to the Administrative Agent who, in turn, will disburse such
proceeds to the LC Issuer to reimburse the LC Issuer for such LC Participant’s
Pro Rata Share of the amount necessary to reimburse the LC Issuer in full. If
such reimbursement is not made by any LC Participant to the LC Issuer by 3:00
p.m. (London, England time) on the third Business Day after the LC Honor Date,
such LC

 

40



--------------------------------------------------------------------------------

 

Participant shall pay interest on its Pro Rata Share thereof to the LC Issuer at
a rate per annum equal to the interest that would have then accrued if the
payment so made by the LC Issuer pursuant to such draw request was instead a
Loan from the LC Issuer to such LC Participant pursuant to the terms hereof. The
Borrowers hereby unconditionally and irrevocably authorize, empower, and direct
the Administrative Agent and the LC Participants to record and otherwise treat
such reimbursements by the LC Participants to the LC Issuer initially as Loans
with a three (3) month Interest Period under a Borrowing requested by the
Borrowers to reimburse the LC Issuer which have been transferred to the LC
Participants at the Borrowers’ request.

 

  (e) Repayment of Participations. (i) At any time after the LC Issuer has made
a payment under any Letter of Credit and has received from any LC Participant
reimbursement for such LC Participant’s Pro Rate Share of the payment so made by
the LC Issuer, if the Administrative Agent receives for the account of the LC
Issuer any payment in respect of the related payment by the LC Issuer under the
relevant draw request or interest thereon (whether directly from the Borrowers
or otherwise, and including payments under any standby letter of credit issued
to back a Letter of Credit and proceeds of cash collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such LC
Participant its Pro Rata Share thereof in the same funds as those received by
the Administrative Agent.

 

  (f) Obligations Unconditional. The obligations of the Borrowers under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with this Agreement under
all circumstances, including:

 

  (i) any lack of validity or enforceability of any LC Document;

 

  (ii) any amendment or waiver of, or any consent to or departure from, any LC
Document;

 

  (iii) the existence of any claim, set off, defense, or other right which the
Borrowers may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the LC Issuer, or any other person or entity, whether
in connection with this Agreement, the transactions contemplated by this
Agreement or in any LC Document, or any unrelated transaction;

 

  (iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid, or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

  (v) payment by the LC Issuer under such Letter of Credit against presentation
of a draw request or other document which does not comply with the terms of such
Letter of Credit; or

 

  (vi) any other circumstance whatsoever, whether or not similar to any of the
foregoing,

 

41



--------------------------------------------------------------------------------

provided however that nothing contained in this clause (f) shall be deemed to
constitute a waiver of any remedies of the Borrowers in connection with such
Letter of Credit or the Borrowers’ rights under Section 2.4(g).

 

  (g) Liability of LC Issuer. The Borrowers assume all risks of any act or
omission of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. Neither the LC Issuer, any LC Participant
nor any of their respective officers or directors shall be liable or responsible
for:

 

  (i) the use which may be made of any Letter of Credit or any act or omission
of any beneficiary or transferee in connection therewith;

 

  (ii) the validity, sufficiency, or genuineness of any document, or of any
endorsement thereon, even if such document should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;

 

  (iii) payment by the LC Issuer against presentation of any document which does
not comply with the terms of a Letter of Credit, including failure of any
document to bear any reference or adequate reference to the relevant Letter of
Credit; or

 

  (iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (including the LC Issuer’s own negligence),

provided that the Borrowers shall have a claim against the LC Issuer, and the LC
Issuer shall be liable to the Borrowers, to the extent of any direct, as opposed
to consequential, damages suffered by the Borrowers which are found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted by
reason of the LC Issuer’s willful misconduct or gross negligence in determining
whether documents presented under a Letter of Credit were in compliance with the
terms of such Letter of Credit (and in such case the reimbursement obligations
of the LC Participants to the LC Issuer under Section 2.4(d) shall be
suspended). Notwithstanding anything in the foregoing to the contrary, the LC
Issuer may accept any document that appears on its face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

 

  (h) Cash Collateral Account.

 

  (i) If a Borrower is required to deposit funds in the Cash Collateral Account
pursuant to this Agreement or any Loan Document, then such Borrower shall
establish the Cash Collateral Account and shall execute any document and
Security Agreement, including the LC Issuer’s standard form assignment of
deposit accounts, that the LC Issuer requests in connection therewith to grant
in favor of the Collateral Agent, for the benefit of the LC Issuer, a first
priority Lien in respect of the Cash Collateral Account and the funds therein as
security for the payment in full of the Obligations.

 

  (ii)

So long as no Event of Default exists, (A) the Collateral Agent may apply the
funds held in the Cash Collateral Account only to the reimbursement of any LC

 

42



--------------------------------------------------------------------------------

 

Obligations and (B) the Collateral Agent shall release to the relevant Borrower
at such Borrower’s written request any funds held in the Cash Collateral Account
in an amount up to but not exceeding the excess, if any (immediately prior to
the release of any such funds), of the total amount of funds held in the Cash
Collateral Account over the LC Outstandings (if any). Following the occurrence
and at any time during the continuance of any Event of Default, the Collateral
Agent may, subject to Section 2.13 and Section 9.4(e), and in consultation with
the LC Issuer and the Majority Lenders, apply any funds held in the Cash
Collateral Account to the Obligations regardless of any LC Outstandings (if any)
that may remain outstanding.

 

  (iii) The Collateral Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Collateral Agent accords its own
property, it being understood that the Collateral Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.

2.5 Prepayments.

 

  (a) Optional. Each Borrower may at any time and from time to time voluntarily
prepay the Loans, in whole or in part, by delivering to the Administrative Agent
an irrevocable written notice specifying the proposed prepayment date and the
aggregate principal amount of such prepayment no later than 11:00 a.m. (London,
England time) at least three (3) Business Days prior to the proposed prepayment
date. Each such voluntary prepayment shall be in an amount equal to $500,000 or
a whole multiple of $100,000 in excess thereof (or, if less, the aggregate
outstanding principal amount of the Loans, as the case may be). If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein.

 

  (b) Mandatory. Each Borrower shall make a mandatory prepayment of the Loans in
each of the following circumstances:

 

  (i) Disposal. If a Borrower or any of its Subsidiaries Disposes of any
property pursuant to Section 8.5(d), which results in the realization by such
Person of Net Cash Proceeds in excess of $500,000 (or, if denominated in a
non-Dollar currency, the Dollar Equivalent thereof calculated as of the date of
receipt) whether as a single Disposal or a series of related Disposals, such
Borrower shall (and shall ensure that such Subsidiary will), no later than the
last day of the Interest Period in which such Net Cash Proceeds are realized
(A) apply an amount equal to such Net Cash Proceeds to prepay the Loans and
(B) if such prepayment occurs during the Commitment Period and if so required by
the Majority Lenders, reduce the aggregate Commitments by an amount equal to
such Net Cash Proceeds.

 

  (ii)

Casualty Event. If a Borrower or any of its Subsidiaries receives Casualty
Proceeds in excess of $500,000 (or, if denominated in a non-Dollar currency, the
Dollar

 

43



--------------------------------------------------------------------------------

 

Equivalent thereof calculated as of the date of receipt), such Borrower shall
(and shall ensure that such Subsidiary will) no later than the last day of the
Interest Period in which such Casualty Proceeds are received (A) apply an amount
equal to such Casualty Proceeds to prepay the Loans and (B) if such prepayment
occurs during the Commitment Period and if so required by the Majority Lenders,
reduce the aggregate Commitments by an amount equal to such Casualty Proceeds;
provided that if a Casualty Reinvestment Notice has been delivered in respect of
the relevant Casualty Event, then such Borrower shall (and shall ensure that
such Subsidiary will) no later than the last day of the Interest Period in which
the Casualty Reinvestment Prepayment Date occurs (C) apply an amount equal to
the Casualty Reinvestment Prepayment Amount to prepay the Loans and (D) if such
prepayment occurs during the Commitment Period and if so required by the
Majority Lenders, reduce the aggregate Commitments by an amount equal to the
Casualty Reinvestment Prepayment Amount.

 

  (iii) Illegality. If any Lender notifies the Administrative Agent and the
Borrowers that the introduction of or any change in or in the interpretation of
any Applicable Law makes it unlawful, or any Governmental Authority asserts that
it is unlawful, for such Lender to maintain any Loan outstanding hereunder, then
such Lender’s Commitment shall be reduced to zero and the Borrowers shall (if
not prohibited by Applicable Law) prepay all outstanding Loans of such Lender no
later than 11:00 a.m. (London, England time) on the last day of the then
existing Interest Period for such Loans (or within such earlier time as may be
required by Applicable Law).

 

  (iv) Loans Exceed Commitments. On the date of each reduction of the aggregate
Commitments pursuant to the provisions of this Agreement (including any
reduction of the Commitments pursuant to Section 2.6), to the extent that the
aggregate unpaid principal amount of all Loans plus the LC Outstandings exceeds
the aggregate Commitments as so reduced, the Borrowers shall promptly (and no
later than one (1) Business Day after the occurrence of such excess) prepay the
Loans and Cash Collateralize their LC Obligations to the extent of such excess.

 

  (v) Loans Exceed Maximum Available Amount. To the extent that the aggregate
unpaid principal amount of all Loans plus the LC Outstandings at any time
exceeds the Maximum Available Amount at such time, the Borrowers shall promptly
(and no later than one (1) Business Day after the occurrence of such excess)
prepay the Loans and Cash Collateralize their LC Obligations to the extent of
such excess.

 

  (vi) Acceleration. Immediately upon any acceleration of the maturity of any
Loans pursuant to Section 9.2 or Section 9.3, the Borrowers shall prepay the
outstanding principal amount of all Loans in full unless, pursuant to
Section 9.3, only a portion of the Loans is so accelerated (in which case the
portion so accelerated shall be so prepaid).

 

44



--------------------------------------------------------------------------------

  (c) No Additional Right; Interest; Ratable Prepayment. The Borrowers shall
have no right to prepay any Loan except as provided in this Section 2.5, and all
notices given pursuant to this Section 2.5 shall be irrevocable and binding upon
each Borrower. Each prepayment of any Loan shall be accompanied by accrued
interest on the principal amount prepaid to the date of such prepayment and
breakage costs, if any, required to be paid pursuant to Section 4.4. Subject to
Section 12.9(b), the amount of each prepayment shall be applied ratably to the
principal amount of each Lender’s Loans in accordance with its Pro Rata Share
and each prepayment occurring on or after a Commitment Reduction Date shall be
applied to reduce in inverse order the remaining amortization payments required
in respect of the then outstanding principal amount of the Loans pursuant to
Section 2.7.

 

  (d) No Consent. Notwithstanding anything to the contrary herein, the mandatory
prepayments required pursuant to Section 2.5(b) shall not be deemed to
constitute (i) a consent by any Agent or any Lender to any such Disposal or
other circumstance or event not otherwise expressly permitted in any Loan
Document or (ii) a waiver by any Agent or any Lender of any rights or remedies
in respect of any such Disposal, circumstance or event.

2.6 Termination or Reduction of Commitments; Increase of Commitments.

 

  (a) Optional. The Borrowers may, upon at least three (3) Business Days’
irrevocable notice to the Administrative Agent, voluntarily terminate the unused
and uncancelled portion of the Commitments in whole or reduce in part any unused
and uncancelled portion of the Commitments. Unless otherwise stated in this
Agreement, each such reduction of the Commitments shall be in a minimum amount
of $1,000,000 and in a whole multiple of $250,000 in excess thereof. Any such
termination or reduction of the Commitments shall be permanent, and shall be
applied to each Lender’s Commitment in accordance with its Pro Rata Share;
provided that while a Delinquent Period is in effect, the Borrowers may exercise
their rights under Section 12.9(d) to reduce the Commitments of the relevant
Delinquent Lender before reducing each other Lender’s Commitment in accordance
with its Pro Rata Share.

 

  (b) Mandatory. Notwithstanding anything to the contrary herein, on each
Commitment Reduction Date, the aggregate Commitments of all Lenders then in
effect shall be permanently reduced by an amount equal to the Commitment
Reduction Amount (or, if the amount of the aggregate Commitments at such time is
less than the Commitment Reduction Amount, an amount equal to such Commitments).
Each such reduction shall be applied to each Lender’s Commitment in accordance
with its Pro Rata Share at such time, and shall take effect without any further
action on the part of such Lender, any Borrower, any Obligor, any Secured Party
or any other Person.

 

  (c)

Increase of Commitments. The Borrowers shall have the right to increase the
aggregate Commitments by obtaining additional funding commitments either from
one or more of the Lenders (it being understood that no Lender shall have, or be
deemed to have, an obligation to provide a portion of any such increase in the
Commitments merely by reason of being a party hereto) or any other commercial
bank or financial institution generally engaged in the

 

45



--------------------------------------------------------------------------------

 

business of providing corporate loans on a revolving basis; provided that
(i) the aggregate amount of all such increases hereunder shall not result in the
aggregate Commitments exceeding $250,000,000 at any time, (ii) any Person that
provides such increase shall be subject to the approval of the Majority Lenders
and the LC Issuer, such approval not to be unreasonably withheld, conditioned or
delayed, (iii) any such Person assumes all of the rights and obligations of a
“Lender” hereunder on terms substantially similar to those contained in the
Assignment Agreement but otherwise pursuant to an assumption agreement in form
and substance reasonably satisfactory to the Administrative Agent (acting on the
directions of the Majority Lenders) between such Person, the Borrowers and the
Administrative Agent and (iv) as a condition precedent to any such increase, the
Borrowers shall deliver to the Administrative Agent a certificate of each
Obligor signed by a Responsible Officer of such Obligor certifying and attaching
the resolutions adopted by such Obligor approving or consenting to such
increase, and certifying that, before and after giving effect to such increase,
the representations and warranties contained in this Agreement and the other
Loan Documents are true and correct in all material respects with the same
effect as if then made (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

2.7 Repayment of Loans. Subject to Section 12.9(b), on each Repayment Date, the
Borrowers shall repay to the Administrative Agent, for the ratable benefit of
the Lenders, an outstanding principal amount of the Loans equal to the Repayment
Amount.

2.8 Interest.

 

  (a) Loans. On each Interest Payment Date, the Borrowers shall pay interest in
respect of the outstanding principal amount of each Loan at a rate per annum
equal at all times during the Interest Period for such Loan to LIBOR for such
Interest Period plus the Applicable Margin; provided that if any circumstance in
Section 2.3(b)(iii), Section 2.3(b)(iv) or Section 2.3(b)(v) occurs which
results in any Loan being maintained on a basis other than LIBOR, the Borrowers
shall pay interest in respect of the outstanding principal amount of such Loan
at a rate per annum equal to the alternative rate identified in
Section 2.3(b)(iii), Section 2.3(b)(iv) or Section 2.3(b)(v), as applicable plus
the Applicable Margin at the end of each Fiscal Quarter or at such other times
as may be reasonably determined by the Administrative Agent.

 

  (b)

Additional Interest; Mandatory Costs. If any Lender is required to maintain any
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (as defined in Regulation D of the Board of Governors
of the Federal Reserve System of the United States of America) or to comply with
any applicable requirements of the European Central Bank, the Bank of England,
the Financial Services Authority or any other Governmental Authority in
connection with the advance or continuance of any Loan (including any marginal,
special, emergency or supplemental reserves), then the Borrowers shall pay to
such affected Lender additional interest on the unpaid principal amount of such
Loan from its effective date until its repayment in full, to compensate such
Lender for its cost of compliance therewith. Such additional interest shall be
determined by such Lender and notified to the Borrowers through the
Administrative Agent (such notice to include the

 

46



--------------------------------------------------------------------------------

 

calculation of such additional interest, which calculation shall be conclusive
in the absence of manifest error). Any additional interest shall be due and
payable on each Interest Payment Date following the date of the Administrative
Agent’s notice to the Borrowers to pay any such amount.

 

  (c) Default Interest. If a Default under Section 9.1(a) or 9.1(f) or an Event
of Default shall have occurred and be continuing, then all Loans (whether or not
then due) shall bear interest at a rate per annum equal to the rate that would
otherwise be applicable thereto pursuant to this Section 2.8 plus an additional
2.00% per annum. In addition, all amounts (other than the principal amount of
the Loans) not paid when due hereunder (including, to the extent permitted by
Applicable Law, all overdue interest and fees) shall bear interest at a rate per
annum equal to the rate that would have been payable if such overdue amount had
been deemed to constitute a Loan with an Interest Period of three (3) months
initially borrowed on the date such amount became overdue, plus an additional
2.00% per annum.

2.9 Fees. The Borrowers shall pay the following fees, all of which shall be
fully earned and nonrefundable when paid (regardless of whether any Borrowing
contemplated by this Agreement is requested), shall be paid in immediately
available funds when due, shall not be subject to any counterclaim or set off
and shall be in addition to, and not in lieu of, and any other fees,
reimbursements of out-of-pocket costs and expenses payable by any Borrower under
this Agreement or any other Loan Document:

 

  (a) Commitment Fee. Subject to Section 12.9(e), the Borrowers shall pay to the
Administrative Agent for the account of each Lender a commitment fee at a per
annum rate equal to the Commitment Fee Rate on the average daily unused and
uncancelled portion of such Lender’s Commitment, from the Closing Date until the
Commitment Termination Date. The commitment fee shall be due and payable in
arrears on the last day of each Fiscal Quarter after the Closing Date (and
continuing thereafter through and including the Commitment Termination Date) and
shall be fully earned and nonrefundable when paid, regardless of whether any
Borrowing contemplated by this Agreement is requested.

 

  (b)

Letter of Credit Fees. Subject to Section 12.9(e), the Borrowers shall pay to
the Administrative Agent for the pro rata benefit of the LC Issuer and the LC
Participants a per annum letter of credit fee for each Letter of Credit issued
hereunder in an amount equal to the Applicable Margin multiplied by the face
amount of such Letter of Credit for the period such Letter of Credit is to be
outstanding; provided that for any Letter of Credit that is (i) Cash
Collateralized or (ii) backed by a standby letter of credit issued by a
financial institution acceptable to the LC Issuer in its sole discretion, then
the per annum letter of credit fee for such Letter of Credit shall be an amount
equal to 1.00% multiplied by the face amount of such Letter of Credit for the
period such Letter of Credit is outstanding. On each date of issuance of any
Letter of Credit, the Borrowers shall pay to the LC Issuer, solely for its own
account, a fronting fee in an amount equal to 0.25% of the original maximum
amount available to be drawn under such Letter of Credit. Each letter of credit
fee shall be payable in advance on the date of the issuance of the Letter of
Credit, and, in the case of an increase in the face amount or extension of the
expiry date of such Letter of Credit only, on the date of such increase or
extension. Without prejudice to the foregoing, the Borrowers also shall pay

 

47



--------------------------------------------------------------------------------

 

to the LC Issuer, solely for its own account, promptly on demand such other
usual and customary fees associated with any transfers, amendments, drawings,
negotiations or re-issuances of any Letter of Credit. Such fees and charges
shall be due and payable on demand and shall be nonrefundable.

 

  (c) Other Fees. Without prejudice to the foregoing, the Borrowers shall also
pay to the Mandated Lead Arrangers and Standard Bank Plc, solely for its account
in its capacity as Administrative Agent and Technical Agent, the fees and other
amounts referred to in the Fee Letter.

2.10 Computation of Interest and Fees. All computations of interest and fees
shall be made by the Administrative Agent, on the basis of a year of three
hundred and sixty (360) days, in each case for the actual number of days
(including the first day, but excluding the last day) occurring in the period
for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate or fee shall be conclusive and binding
for all purposes, absent manifest error.

2.11 Payment Procedures; Clawback.

 

  (a) Payments by Borrowers. The Borrowers and each other Obligor shall make
each payment required of it under this Agreement and under any other Loan
Document not later than 11:00 a.m. (London, England time) on the date due in
Dollars to the Administrative Agent at its Funding Office, or such other
location as the Administrative Agent may designate in writing to the Borrowers
or such Obligor in same day funds without deduction, set off, or counterclaim of
any kind. Upon its actual receipt of such payment in same day funds without
deduction, set off, or counterclaim of any kind, the Administrative Agent shall
promptly thereafter calculate and cause to be distributed ratably to each Lender
in accordance with such Lender’s Pro Rata Share at each Lender’s respective
Funding Office or to an account of such Lender at a bank in New York City as
notified to the Administrative Agent at least five (5) Business Days prior to
such distribution, like funds relating to the payment of principal, interest,
fees or any other amounts (other than amounts payable solely to the
Administrative Agent, the LC Issuer, or a specific Lender), and like funds
relating to the payment of interest, fees or any other amounts payable to the LC
Issuer for its account at its Funding Office, in each case to be applied in
accordance with this Agreement. If the Administrative Agent makes a payment to a
Lender or the LC Issuer in circumstances where the Administrative Agent was for
any reason not in actual receipt of same day funds for such payment without
deduction, set off or counterclaim (it being understood that the Administrative
Agent shall have no obligation to make such a payment unless and until it
actually receives such funds from the Borrowers), then such Lender or the LC
Issuer (as the case may be) shall on demand therefor promptly refund such
payment to the Administrative Agent together with accrued interest thereon from
the date of its receipt of such payment to the date such refund is received by
the Administrative Agent, such interest to be based on the rate determined by
the Administrative Agent as its cost of funding for such payment.

 

  (b)

Non-Business Day Payments. If any payment of principal on a Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next

 

48



--------------------------------------------------------------------------------

 

Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal on a Loan pursuant to the preceding sentence, interest thereon
shall be payable at the applicable interest rate during such extension as
determined by the Administrative Agent in its reasonable discretion. In the case
of fees or any other amount under a Loan Document (other than principal or
interest) that becomes due and payable on a day other than a Business Day, such
amount shall be payable on the next Business Day.

2.12 Evidence of Indebtedness.

 

  (a) Records of Loans. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in accordance with its usual practice in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Loans made by the
Lenders to the Borrowers and the interest and payments thereon. Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrowers hereunder to pay any amount owing with respect
to the Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.

 

  (b) Records of Letters of Credit. Without prejudice to Section 2.12(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice in the ordinary course of business, one or more accounts or records
evidencing each purchase and sale by such Lender of participations in Letters of
Credit. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

2.13 Sharing of Payments by Lenders.

 

  (a)

General. Subject to Section 2.13(b), if any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set off,
or otherwise) on account of its Loans or LC Outstandings (if any) in excess of
its Pro Rata Share, such Lender (the “Purchasing Lender”) shall promptly notify
the Administrative Agent to such effect and shall be deemed to have forthwith
purchased from the other Lenders (other than any Delinquent Lender)
participations in their Loans or LC Outstandings (if any) as shall be necessary
to cause the Purchasing Lender to share the excess payment received ratably with
such other Lenders; provided that if all or any portion of such excess payment
is thereafter recovered by

 

49



--------------------------------------------------------------------------------

 

each of such Lenders, the Purchasing Lender’s purchase from such Lender shall be
rescinded and such Lender shall repay to the Purchasing Lender the purchase
price to the extent of its Pro Rata Share of such recovery. The Borrowers agree
that any Purchasing Lender that is deemed to have purchased a participation from
another Lender may, to the fullest extent permitted by Applicable Law, exercise
all its rights (including the right of set off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.

 

  (b) Exceptions to Sharing. Section 2.13(a) shall not apply to (i) any payment
made by an Obligor to a Lender pursuant to and in accordance with the express
terms of this Agreement or any other Loan Document, (ii) any consideration
received by a Lender in relation to any participation granted by it or any
assignment made by it in accordance with and pursuant to Section 12.7 and
(iii) any payment obtained by a Lender in accordance with and pursuant to
Section 12.9. In addition, nothing in this Section 2.13 shall at any time
require a Lender to share with a Delinquent Lender any payment received by such
Lender during the relevant Delinquent Period.

ARTICLE 3

BANKING CASE AND BORROWING BASE AMOUNT

3.1 Initial Borrowing Base. The initial Borrowing Base Amount, as reflected in
the initial Banking Case, and in effect on the Closing Date shall be
$75,000,000. The initial Borrowing Base Amount will be increased to $95,000,000
once Amity becomes a Borrower hereunder by executing a Joinder Agreement. Such
initial Borrowing Base Amount and Banking Case shall be subject to
re-determination from time to time in accordance with this ARTICLE 3.

3.2 Scheduled Re-determinations.

 

  (a) Reserves Reports.

 

  (i) Closing Date Delivery. On the Closing Date, the Borrowers shall deliver to
the Technical Agent and each Lender the Independent Reserves Report dated
effective as of December 31, 2010 from an Independent Reserves Engineer.

 

  (ii) Independent Reserves Report. Within forty-five (45) days after
December 31 in each year, commencing with December 31, 2011, the Borrowers shall
deliver to the Technical Agent an Independent Reserves Report dated effective as
of such December 31; provided that if, despite using commercially reasonable
efforts, the Borrowers are unable to deliver such Report within forty-five
(45) days after December 31 in any year, it shall suffice if the Borrowers
deliver a substantially final draft of such Report to the Technical Agent and
proceed to deliver the actual Report within seventy-five (75) days after such
December 31. The Technical Agent shall make available such Independent Reserves
Report (or, as the case may be, a substantially final draft thereof) to the
Lenders promptly following receipt thereof.

 

50



--------------------------------------------------------------------------------

  (iii) Internal Reserves Report. Within forty five (45) days after June 30 in
each year, commencing with June 30, 2011, the Borrowers shall deliver to the
Technical Agent an Internal Reserves Report dated effective as of such June 30.
The Technical Agent shall make available such Internal Reserves Report to the
Lenders promptly following receipt thereof.

 

  (b) Banking Case; Banking Case Date.

 

  (i) At least twenty five (25) days prior to each Banking Case Date, the
Technical Agent shall prepare and deliver to the Borrowers a draft Banking Case.
The Technical Agent may, in its reasonable discretion, request that the draft
Banking Case be reviewed and verified by the Independent Reserves Engineer prior
to its delivery to the Borrowers, and the reasonable, documented fees and
expenses of the Independent Reserves Engineer in connection with such review and
verification shall be borne by the Borrowers.

 

  (ii) The Borrowers and the Technical Agent shall agree on a proposed Banking
Case to be delivered to the Lenders as soon as reasonably practicable, and in
any event, no later than twenty (20) days prior to such Banking Case Date;
provided always that if a proposed Banking Case is not agreed upon by such time,
the Banking Case in effect on the most recent Banking Case Date shall be deemed
to be the proposed Banking Case.

 

  (iii) The Technical Agent shall deliver the proposed Banking Case to the
Borrowers and the Lenders no later than twenty (20) days prior to such Banking
Case Date. Each delivery of a proposed Banking Case by the Technical Agent shall
constitute a representation and warranty by the Borrowers to the Technical Agent
and the Lenders that (A) the Borrowers own the economic rights with respect to
the Borrowing Base Assets specified therein pursuant to the terms of the
relevant Hydrocarbon Licenses, (B) each Hydrocarbon Interest described as
“proved developed” therein was developed for oil and/or gas, (C) the wells
pertaining to such Hydrocarbon Interests described therein as “producing wells”
were each producing oil and gas in paying quantities, except for wells that were
utilized as water or gas injection wells or as water disposal wells, (D) all
projections and other forward-looking information have been prepared in good
faith based upon assumptions that are reasonable at the time made and (E) all
other information in such Banking Case is true and correct in all material
respects.

 

  (iv) At least one (1) Business Day prior to such Banking Case Date, the
Supermajority Lenders shall advise the Technical Agent of the approved,
re-determined Banking Case, and the Technical Agent shall promptly notify the
Administrative Agent, the Borrowers and the Lenders thereof, and such approved,
re-determined Banking Case and the Borrowing Base Amount set forth therein shall
take effect on such Banking Case Date; provided always that:

 

51



--------------------------------------------------------------------------------

  (A) a Lender shall be deemed to have given its approval to a proposed Banking
Case, and shall be counted as part of the Supermajority Lenders for this
purpose, if it does not object in writing to the Technical Agent at least five
(5) Business Days prior to the relevant Banking Case Date; and

 

  (B) if a proposed Banking Case is not approved by Supermajority Lenders at
least one (1) Business Day prior to a Banking Case Date, then the most recent
approved, re-determined Banking Case and the Borrowing Base Amount set forth
therein shall continue to apply in the meantime until re-determined in
accordance with this ARTICLE 3 on the next Banking Case Date.

 

  (c) Petrogas Natural Gas Wholesale License. Notwithstanding anything to the
contrary in this Agreement, until Petrogas has obtained a Natural Gas Wholesale
License, (i) no Banking Case may be prepared on the assumption that Petrogas has
obtained, or will obtain, such a License and (ii) no natural gas distribution or
other revenue or activity may be attributed to Petrogas under any Banking Case
if such revenue or activity can be properly performed only with such a License.

3.3 Exceptional Re-determinations.

 

  (a) Right to Request. In addition to the scheduled re-determinations of the
Banking Case and the Borrowing Base Amount provided for in Section 3.2, the
Borrowers (acting collectively) and the Supermajority Lenders (acting
collectively) shall each have the right to specify one (1) Exceptional Banking
Case Date during any period of twelve (12) consecutive months; provided that the
Technical Agent shall have the right to specify an Exceptional Banking Case Date
at any time after the occurrence and during the continuance of a Default or
Event of Default or if there has been a material change in any of the
assumptions adopted in the most recent Banking Case.

 

  (b) Exceptional Banking Case; Calculation Date.

 

  (i) At least thirty (30) days prior to each Exceptional Banking Case Date, the
Technical Agent shall prepare and deliver to the Borrowers a draft Exceptional
Banking Case. If an Exceptional Banking Case Date is specified by the Borrowers,
the Borrowers shall deliver to the Technical Agent such additional information
as it may reasonably request in order to prepare the Exceptional Banking Case.
The Technical Agent may, in its reasonable discretion, request that the draft
Exceptional Banking Case be reviewed and verified by the Independent Reserves
Engineer prior to its delivery to the Borrowers, and the reasonable, documented
fees and expenses of the Independent Reserves Engineer in connection with such
review and verification shall be borne by the Borrowers.

 

  (ii)

The Borrowers and the Technical Agent shall agree on a proposed Exceptional
Banking Case to be delivered to the Lenders as soon as reasonably practicable,
and in any event, no later than twenty (20) days prior to such Exceptional
Banking Case

 

52



--------------------------------------------------------------------------------

 

Date; provided always that if a proposed Exceptional Banking Case is not agreed
upon by such time, the Banking Case in effect on the most recent Banking Case
Date shall be deemed to be the proposed Exceptional Banking Case.

 

  (iii) The Technical Agent shall deliver the proposed Exceptional Banking Case
to the Borrowers and the Lenders no later than twenty (20) days prior to such
Exceptional Banking Case Date. Each delivery of a proposed Exceptional Banking
Case by the Technical Agent shall constitute a representation and warranty by
the Borrowers to the Technical Agent and the Lenders that (A) the Borrowers own
the economic rights with respect to the Borrowing Base Assets specified therein
pursuant to the terms of the relevant Hydrocarbon Licenses, (B) each Hydrocarbon
Interest described as “proved developed” therein was developed for oil and/or
gas, (C) the wells pertaining to such Hydrocarbon Interests described therein as
“producing wells” were each producing oil and gas in paying quantities, except
for wells that were utilized as water or gas injection wells or as water
disposal wells, (D) all projections and other forward-looking information have
been prepared in good faith based upon assumptions that are reasonable at the
time made and (E) all other information in such Exceptional Banking Case is true
and correct in all material respects.

 

  (iv) At least one (1) Business Day prior to such Exceptional Banking Case
Date, the Supermajority Lenders shall advise the Technical Agent of the
approved, re-determined Exceptional Banking Case, and the Technical Agent shall
promptly notify the Administrative Agent, the Borrowers and the Lenders thereof,
and such approved, re-determined Exceptional Banking Case and the Borrowing Base
Amount set forth therein shall take effect on such Exceptional Banking Case
Date; provided always that:

 

  (A) a Lender shall be deemed to have given its approval to a proposed
Exceptional Banking Case, and shall be counted as part of the Supermajority
Lenders for this purpose, if it does not object to such proposed Exceptional
Banking Case in writing to the Technical Agent at least five (5) Business Days
prior to the relevant Exceptional Banking Case Date; and

 

  (B) if a proposed Exceptional Banking Case is not approved by Supermajority
Lenders at least one (1) Business Day prior to an Exceptional Banking Case Date,
then the most recent approved, re-determined Banking Case and the Borrowing Base
Amount set forth therein shall apply.

3.4 Standards for Re-determination. Each re-determination of the Banking Case
and the Borrowing Base Amount by the Supermajority Lenders pursuant to this
ARTICLE 3 shall be made in accordance with their customary internal standards
and practices for valuing and re-determining the value of Borrowing Base Assets
in connection with reserve based oil and gas loan transactions, and in
conjunction with the most recent Independent Reserves Report and other
information received by the Technical Agent or any Lender relating to the
Borrowing Base Assets, but it is acknowledged and agreed that the Supermajority
Lenders shall make the final decisions on the approved, re-determined Banking
Case and the Borrowing Base

 

53



--------------------------------------------------------------------------------

Amount. In re-determining the Banking Case and the Borrowing Base Amount, the
Supermajority Lenders may also consider the business, financial condition, and
Indebtedness of the Borrowers and any of their Subsidiaries, any Hydrocarbon
Hedge Agreements and such other factors as they customarily deem appropriate.
The Borrowers acknowledge that the determination of the Borrowing Base Amount
contains an equity cushion (market value in excess of loan value), which is
essential for the adequate protection of the Lenders. No Hydrocarbon Interests
in Turkey shall be included or considered for inclusion in the Borrowing Base
Assets unless the Collateral Agent shall have received, at the Borrowers’
expense, Security Documents, filings, legal opinions and such other appropriate
documentary evidence satisfactory in form and substance to the Collateral Agent
confirming the existence of a Security Interest in the Hydrocarbon Interests and
the Hydrocarbon Licenses pertaining thereto (to the fullest extent permissible
under the laws of Turkey).

3.5 Borrowing Base Deficiency. If a Borrowing Base Deficiency occurs, the
Technical Agent shall deliver to the Administrative Agent, the Borrowers and the
Lenders as soon as reasonably practicable thereafter a notice to such effect
(the “Borrowing Base Deficiency Notice”). The Borrowers shall present to the
Technical Agent its remedial plan (the “Borrowing Base Deficiency Cure Notice”)
to cure the Borrowing Base Deficiency within two (2) Business Days after receipt
of such Borrowing Base Deficiency Notice, indicating which one or combination of
the following actions it intends to take:

 

  (a) a prepayment of all or any part of the Loans pursuant to Section 2.5(b);

 

  (b) Cash Collateralizing the LC Outstandings (if any) then in existence; or

 

  (c) granting a Security Interest in additional Collateral, such Security
Interest and such additional Collateral to be acceptable to the Collateral Agent
and each Lender in its sole discretion, provided that Borrowers may not be
required to grant a Security Interest in such additional Collateral on terms
that are materially different from the terms on which the Security Interests in
the existing Collateral have been granted.

3.6 Operational Lock-Up. Following the occurrence of a Borrowing Base
Deficiency, all amounts deposited in the Collection Accounts shall be retained
therein, no withdrawals may be made therefrom except in accordance with
Section 7.13 and, at the election of the Majority Lenders, all amounts in the
Collection Accounts may be applied on behalf of the Borrowers to make a
mandatory prepayment of the Loans pursuant to Section 2.5(b).

ARTICLE 4

TAXES AND YIELD PROTECTION

4.1 Taxes.

 

  (a)

No Deduction for Certain Taxes. Any and all payments by each Obligor shall be
made free and clear of and without deduction for any and all present and future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding, in the case of each Secured Party, taxes
imposed on its income by the jurisdiction under the laws of which such Secured
Party is organized or any political subdivision of the jurisdiction (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being

 

54



--------------------------------------------------------------------------------

 

hereinafter referred to as “Taxes”) and, in the case of each Secured Party,
Taxes by the jurisdiction of such Secured Party’s Funding Office or any
political subdivision of such jurisdiction. If any Obligor shall be required by
law to deduct any Taxes from or in respect of any sum payable to any Secured
Party, (i) the sum payable shall be increased as may be necessary so that, after
making all required deductions (including deductions applicable to additional
sums payable under this Section 4.1), such Secured Party receives an amount
equal to the sum it would have received had no such deductions been made;
(ii) such Obligor shall make such deductions; and (iii) such Obligor shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with Applicable Law.

 

  (b) Other Taxes. In addition, each Obligor shall pay (i) any present and
future stamp or documentary taxes or any other excise or property taxes,
intangible or mortgage recording taxes, charges or similar levies and (ii) any
value added taxes imposed by the jurisdiction in which the Obligor is resident,
in each of (i) and (ii) arising from any payment made or from the execution,
delivery, enforcement or registration of, or otherwise with respect to, this
Agreement, the Notes, or the other Loan Documents (hereinafter referred to as
“Other Taxes”).

 

  (c) Indemnification for Taxes. Each Obligor indemnifies each Secured Party for
the full amount of Taxes and Other Taxes (including any Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 4.1) paid by
such Secured Party and any liability (including interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. Each payment required to be made by an Obligor in
respect of this indemnification shall be made to the Administrative Agent for
the benefit of any party claiming such indemnification within thirty (30) days
from the date such Obligor receives written demand therefor from the
Administrative Agent on behalf of itself as Administrative Agent or any such
Secured Party. If any Secured Party receives a refund in respect of any Taxes
paid by an Obligor under this clause (c), such Secured Party shall promptly pay
to such Obligor such Obligor’s share of such refund as reasonably determined by
such Secured Party.

4.2 Increased Costs.

 

  (a) Change in Law. If there shall be any increase in the cost to any Secured
Party of agreeing to make or making, funding, or maintaining any Credit
Extension (whether as a result of any consequent change in its basis of
taxation, any consequent introduction of additional regulatory fees or deposits
or otherwise) due to:

 

  (i) the introduction of or any change in or in the interpretation of any
Applicable Law that becomes effective after the Closing Date,

 

  (ii) compliance with any guideline or request from any Governmental Authority
(whether or not having the force of law) that becomes effective after the
Closing Date, or

 

55



--------------------------------------------------------------------------------

  (iii) compliance with the Dodd-Frank Wall Street Reform and Consumer
Protection Act or any directive, guideline or policy issued in connection
therewith (whether or not having the force of law) and regardless of whether
such Act, directive, guideline or policy becomes effective before or after the
Closing Date,

then each Borrower shall from time to time, upon demand by such Secured Party
(with a copy of such demand to the Administrative Agent), immediately pay to the
Administrative Agent for the account of such Secured Party such additional
amounts as shall be sufficient to compensate such Secured Party for such
increased cost. A certificate as to the amount of such increased cost and
detailing the calculation of such cost submitted to such Borrower and the
Administrative Agent by such Secured Party shall be conclusive and binding for
all purposes, absent manifest error.

 

  (b) Capital Adequacy. If any Lender determines in good faith that compliance
with any Applicable Law or any guideline or request from any Governmental
Authority (whether or not having the force of law) that becomes effective after
the Closing Date affects or would affect the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender and that the amount of such capital is increased by or based upon the
existence of such Lender’s Commitment or the LC Issuer’s commitment to issue
Letters of Credit, then, upon ten (10) days’ prior written notice by such Lender
or the LC Issuer (with a copy of any such demand to the Administrative Agent),
each Borrower shall immediately pay to the Administrative Agent for the account
of such Lender or the LC Issuer from time to time as specified by it, such
additional amounts as shall be sufficient to compensate such Lender or the LC
Issuer, in light of such circumstances, (i) with respect to such Lender, to the
extent that such Lender reasonably determines such increase in capital to be
allocable to the existence of such Lender’s Commitment and (ii) with respect to
the LC Issuer, to the extent that the LC Issuer reasonably determines such
increase in capital to be allocable to the issuance or maintenance of the
Letters of Credit. A certificate as to such amounts and detailing the
calculation of such amounts submitted to such Borrower by such Lender or the LC
Issuer shall be conclusive and binding for all purposes, absent manifest error.

 

  (c)

Letters of Credit. If any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration thereof that becomes effective after the Closing Date shall
either (i) impose, modify, or deem applicable any reserve, special deposit, or
similar requirement against letters of credit issued by, or assets held by, or
deposits in or for the account of, the LC Issuer or (ii) impose on the LC Issuer
any other condition regarding any Letter of Credit or any LC Outstandings (if
any), and the result of any event referred to in the preceding clause (i) or
(ii) shall be to increase the cost to the LC Issuer of issuing or maintaining
any Letter of Credit (which increase in cost shall be determined by the LC
Issuer’s reasonable allocation of the aggregate of such cost increases resulting
from such event), then, upon demand by the LC Issuer, each Borrower shall pay to
the LC Issuer, from time to time as specified by the LC Issuer, such additional
amounts as shall be sufficient to compensate the LC Issuer for such increased
cost. A certificate as to such increased cost incurred by the LC Issuer, as a
result of any event mentioned in the preceding clause (i) or (ii),

 

56



--------------------------------------------------------------------------------

 

and detailing the calculation of such increased costs submitted by the LC Issuer
to such Borrower, shall be conclusive and binding for all purposes, absent
manifest error.

 

  (d) Clawback Limitation. Failure or delay on the part of any Lender or the LC
Issuer to demand compensation pursuant to this Section 4.2 shall not constitute
a waiver of such Lender’s or the LC Issuer’s right to demand such compensation;
provided that no Borrower shall be required to compensate a Lender or the LC
Issuer pursuant to this Section 4.2 for any increased costs incurred or
reductions suffered more than one hundred and eighty (180) days prior to the
date that such Lender or the LC Issuer, as the case may be, notifies such
Borrower of the event giving rise to such increased costs or reductions and of
such Lender’s or the LC Issuer’s intention to claim compensation therefor
(except that, if the event giving rise to such increased costs or reductions is
retroactive, then the one hundred and eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof).

4.3 Mitigation Obligations. If any Lender or the LC Issuer requests compensation
under Section 4.1 or Section 4.2, then such Lender or the LC Issuer shall use
reasonable efforts to designate a different Funding Office for funding or
booking its Loans or Letters of Credit, or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the LC Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable by each Borrower pursuant to Section 4.1 or
Section 4.2 in the future and (ii) would not subject such Lender or the LC
Issuer to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the LC Issuer, as the case may be. Each
Borrower hereby agrees to pay all costs and expenses incurred by any Lender or
the LC Issuer in connection with any such designation or assignment; provided
that such costs and expenses incurred by any Lender or the LC Issuer in
connection with any such designation or assignment are not greater than amounts
payable under Section 4.1 or Section 4.2.

4.4 Breakage Costs. Each Borrower agrees to indemnify each Lender on demand for,
and to hold each Lender harmless from, any Tax, loss or expense that such Lender
may sustain or incur as a consequence of (a) each Borrower’s failure to borrow
or continue any Loan after requesting the same, (b) each Borrower’s failure to
make any prepayment of Loans after such Borrower has given a notice thereof,
(c) the making of a prepayment of Loans on a day that is not the last day of an
Interest Period with respect thereto or (d) receipt by an LC Participant
pursuant to Section 2.4(e) of its Pro Rata Share of the amount necessary to
reimburse the LC Issuer in full for any payment made by it under a Letter of
Credit. Such indemnification may include an amount equal to the excess, if any,
of (i) the amount of interest that would have accrued on the amount so prepaid,
or not so borrowed or continued, for the period from the date of such prepayment
or of such failure to borrow or continue to the last day of such Interest Period
(or, in the case of a failure to borrow or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the London interbank market. A certificate as to any amounts
payable pursuant to this Section 4.4 submitted by such Lender to each Borrower
through the Administrative Agent shall be conclusive absent manifest error.

 

57



--------------------------------------------------------------------------------

4.5 Survival. All of the Borrowers’ obligations under this ARTICLE 4 shall
survive the termination of the Commitments and the payment in full of the
Obligations.

ARTICLE 5

CONDITIONS PRECEDENT

5.1 Conditions to Closing. The agreement of the LC Issuer and each Lender to
make its initial Credit Extension to any Borrower hereunder is subject to the
satisfaction of the following conditions precedent:

 

  (a) Credit Agreement. This Agreement shall have been duly executed and
delivered by the parties thereto.

 

  (b) Notes. The Notes shall have been duly executed and delivered by the
Borrowers.

 

  (c) Security Documents. The Security Documents (or appropriate amendments
thereto) shall have been duly executed and delivered by the parties thereto,
together with (to the extent applicable) share certificates, direction letters,
acknowledgement notices, public registrations and any other documents in
connection with the attachment, perfection or priority of the Liens created
thereby as the Collateral Agent may reasonably require and any consents required
in connection therewith shall have been obtained.

 

  (d) Loan Documents. Each Loan Document to be delivered on the Closing Date
shall have been duly executed and delivered by the parties thereto in form and
substance satisfactory to the Majority Lenders.

 

  (e)

Hydrocarbon Licenses; Eligible Contracts. The Collateral Agent shall have
received (i) a copy of each Hydrocarbon License held by the Borrowers in effect
on the Closing Date and (ii) a duly executed copy of each Eligible Contract
(and, if such Eligible Contract is not in the English language, a certified
English language translation thereof if requested by the Collateral Agent)1 in
respect of which the rights to the receivables payable thereunder shall have
been duly pledged for the benefit of the Collateral Agent in accordance with the
relevant Security Document.

 

  (f) Governmental Authorizations. The Administrative Agent and the Collateral
Agent shall have received evidence to their reasonable satisfaction that all
governmental authorizations (including, if necessary, written approval from the
GDPA and EMRA) and third-party consents necessary in connection with the
transactions contemplated by the Loan Documents have been obtained and are in
full force and effect, other than any governmental authorizations and
third-party consents to be obtained pursuant to Section 7.17.

 

  (g) Banking Case. The Supermajority Lenders shall have received and approved a
Banking Case with respect to the Closing Date.

 

1  List of Eligible Contracts to be updated and to include the Bakuk offtake
agreement.

 

58



--------------------------------------------------------------------------------

  (h) Independent Reserves Report. The Technical Agent and the Lenders shall
have received a reserves report, in form and substance satisfactory to them, in
respect of the Borrowing Base Assets effective as of December 31, 2010, from the
Independent Reserves Engineer, together with such other information as may be
reasonably requested by them with respect to the Borrowing Base Assets.

 

  (i) Insurance Policies. The Collateral Agent shall have received a certificate
of insurance in respect of each insurance policy required to be maintained by
the Borrowers and their Subsidiaries pursuant to Section 7.8.

 

  (j) Process Agent. The Administrative Agent shall have received evidence to
its reasonable satisfaction that (i) CT Corporation System shall have agreed to
act as agent for service of process on behalf of each Obligor in the State of
New York and (ii) Law Debenture Trust Services shall have agreed to act as agent
for service of process on behalf of each Obligor in England.

 

  (k) Event of Default. The Administrative Agent shall have received from a
Responsible Officer of the Borrowers a certificate stating that no Default or
Event of Default has occurred and is continuing as of the Closing Date or could
reasonably be expected to occur as a result of the transactions contemplated on
the Closing Date.

 

  (l) Officer’s Certificates; Resolutions, etc. The Administrative Agent shall
have received from each Obligor, as applicable, (1) a copy of a good standing
certificate (or, if such concept does not exist under the laws of such Obligor’s
jurisdiction of organization, an equivalent thereof reasonably acceptable to the
Administrative Agent to the extent available or practicable) in respect of such
Obligor, dated a date reasonably close to the Closing Date and (2) a
certificate, dated the Closing Date, duly executed and delivered by an
Authorized Officer for such Obligor as to:

 

  (i) resolutions of each such Obligor’s board of directors or managing
director(s) (or other managing body) then in full force and effect authorizing
the execution, delivery and performance of each Loan Document to be executed by
such Obligor and the transactions contemplated hereby and thereby and any other
resolutions of each such Obligor’s board of directors or managing director(s)
(or other managing body) or Affiliates then in full force and effect authorizing
any other action necessary or desirable in the sole discretion of the
Administrative Agent to effectuate such transactions;

 

  (ii) the incumbency and signatures of those of its officers authorized to act
with respect to each Loan Document to be executed by such Obligor; and

 

  (iii) the full force and validity of each Organizational Document of such
Obligor and attaching copies thereof.

 

  (m)

Due Diligence. The Administrative Agent shall have (i) received an updated due
diligence report from Hergüner, Bilgen and Özeke, Turkish counsel to the
Administrative Agent with

 

59



--------------------------------------------------------------------------------

 

respect to the Borrowing Base Assets on the Closing Date and (ii) completed and
be satisfied in all respects with the scope and results of its ongoing due
diligence investigation of the business, assets (including the Hydrocarbon
Interests), management, operations and prospects of the Obligors and contingent
liabilities and obligations of the Obligors.

 

  (n) Fees, Expenses, etc. The Administrative Agent shall have received for its
own account and for the account of each Lender, as applicable, (i) all fees,
costs and expenses due and payable pursuant to the Fee Letter and Section 2.9
and (ii) all costs and expenses due and payable pursuant to Section 12.5 for
which invoices have been presented.

 

  (o) Legal Opinions. The Administrative Agent shall have received a favorable
legal opinion, each to be dated on or about the Closing Date and in form and
substance satisfactory to the Administrative Agent, from (i) Mallesons Stephen
Jaques, Australian counsel to the Administrative Agent, (ii) Higgs & Johnson,
Bahamas counsel to the Administrative Agent, (iii) Conyers Dill and Pearman,
Bermuda counsel to the Administrative Agent, (iv) Hergüner, Bilgen and Özeke,
Turkish counsel to the Administrative Agent, (v) Holme Roberts & Owen LLP,
special Colorado counsel to TP USA, and (vi) Jones Day, special New York and
English counsel to the Administrative Agent.

 

  (p) Financial Statements. The Administrative Agent shall have received a copy
of the unaudited consolidated balance sheet and statement of income and of cash
flows of the Parent and its Subsidiaries for the Fiscal Year ending December 31,
2010 and shall be satisfied with the contents thereof.

 

  (q) Know your Customer Documentation. The Administrative Agent shall have
received, and be reasonably satisfied in form and substance with, all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, the United Kingdom Proceeds of Crime
Act 2002 and the United Kingdom Money Laundering Regulations 2003.

 

  (r) Use of Proceeds. The Administrative Agent shall have received (i) a
prepayment notice signed by TW confirming its intention to repay the outstanding
principal amount under the Bridge Loan Agreement together with accrued interest
and related fees and expenses on the Closing Date, and (ii) a payoff letter
signed by the administrative agent under the Bridge Loan Agreement.

 

  (s) Whitewash Procedures. The form of all board resolutions, shareholder
resolutions and other documents required in connection with the Whitewash
Procedures shall have been agreed to and finalized between the Collateral Agent,
the Lenders and Amity, and the Collateral Agent and the Lenders shall be
reasonably satisfied that the Obligors will cause Amity to perform the actions
set forth in Section 7.17.

 

60



--------------------------------------------------------------------------------

  (t) Miscellaneous. Each of the Administrative Agent and the Collateral Agent
shall have received such other documents and information reasonably requested by
it in connection with the transactions contemplated by the Loan Documents.

5.2 All Loans. The obligation of each Lender to make or continue any Loan, and
the obligation of the LC Issuer to make any LC Issuance, shall be subject to the
satisfaction of each of the following additional conditions precedent:

 

  (a) Compliance with Warranties, No Default, etc. Both before and after giving
effect to any Loan or any LC Issuance (as the case may be) to be made or
continued, the following statements shall be true and correct:

 

  (i) as to the initial Credit Extension hereunder, the representations and
warranties in each Loan Document shall, in each case, be true and correct with
the same effect as if then made (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date);

 

  (ii) as to any subsequent Credit Extension hereunder, the representations and
warranties in each Loan Document shall, in each case, be true and correct in all
material respects with the same effect as if then made (unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date); and

 

  (iii) no Default or Event of Default shall have then occurred and be
continuing.

 

  (b) Satisfactory Legal Form; Delivery. All documents required to be delivered
pursuant to Section 2.3(a)(i) and Section 2.4(b), respectively, shall have been
duly executed and delivered to the Administrative Agent in accordance with the
provisions thereof by or on behalf of the Borrowers (including any Notice of
Borrowing and LC Application) and shall be reasonably satisfactory in form and
substance to the Administrative Agent; and the Administrative Agent shall have
received all information, approvals, opinions, documents or instruments as it
may have reasonably requested.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the LC Issuer and each Agent to enter into this
Agreement, each Obligor hereby makes the following representations and
warranties in this ARTICLE 6:

6.1 Existence; Subsidiaries. Each Obligor is duly organized, validly existing
and in good standing (if such concept exists under the laws of such Obligor’s
jurisdiction of organization) under the laws of its jurisdiction of formation,
and qualified to do business in each jurisdiction where its ownership or lease
of property or conduct of its business requires such qualification. As at the
Closing Date, each Borrower has no Subsidiaries. Schedule IV sets forth the name
and jurisdiction of organization of each Obligor and, as to each

 

61



--------------------------------------------------------------------------------

Obligor that is a Subsidiary of a Borrower, the percentage of each class of
Equity Interests owned directly or indirectly by each Borrower.

6.2 Capacity; Authorization; Non-Contravention. The execution, delivery, and
performance by each Obligor of each Loan Document to which it is a party and the
consummation of the transactions contemplated thereby (a) are within such
Obligor’s corporate powers, (b) have been duly authorized by all necessary
corporate action, (c) do not contravene such Obligor’s Organizational Documents
or any Applicable Law or Contractual Obligation (including any Hydrocarbon
License, Eligible Contract or Material Contract) applicable to such Obligor and
(d) will not result in the creation or imposition of any Lien prohibited by this
Agreement.

6.3 Governmental Authorizations; Other Consents. Other than any filing required
to be made in connection with the perfection of the Liens under the Security
Documents, no consent, order, authorization, or approval or other action by, and
no notice to or filing with, any Governmental Authority (including the GDPA and
EMRA) or any other Person is required for the due execution and delivery by each
Obligor of each Loan Document to which it is a party, the performance of its
obligations thereunder or the consummation of the transactions contemplated
thereby.

6.4 Binding Effect. Each Loan Document to which an Obligor is a party has been
duly executed and delivered by such Obligor, and constitutes a legal, valid, and
binding obligation of such Obligor, enforceable against it in accordance with
its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally and by general principles of equity.

6.5 Financial Statements; No Material Adverse Effect. The Borrowers have
delivered to the Administrative Agent a copy of the audited Consolidated balance
sheet and statement of income and of cash flows of the Parent and its
Subsidiaries for the Fiscal Year ending December 31, 2008, and such financial
statements are accurate and complete in all material respects and present fairly
the financial condition of the Parent and its Subsidiaries in accordance with
GAAP. As of the Closing Date, there has been no material adverse change in the
business, assets, condition (financial or otherwise), results of operations or
prospects of the Parent and its Subsidiaries, taken as a whole, since
December 31, 2008. As of the date of the financial statements most recently
delivered pursuant to Section 7.1, there were no material contingent
obligations, liabilities for taxes, unusual forward or long term commitments, or
unrealized or anticipated losses of the Borrowers (except as disclosed therein)
for which adequate reserves have not been set aside in accordance with GAAP.
Since the date of the financial statements most recently delivered pursuant to
Section 7.1, no event or circumstance has occurred that could reasonably be
expected to have a Material Adverse Effect.

6.6 Disclosure. All written information (excluding projections, estimates and
pro forma financial information) furnished by or on behalf of any Obligor to any
Secured Party in connection with this Agreement or any other Loan Document is
accurate and complete in all material respects on the date as of which such
information was furnished, and does not contain any untrue statement of material
fact or omit to state any material fact necessary to make the statements
contained therein not misleading at such time. All projections, estimates and
pro forma financial information furnished by or on behalf of any Obligor to any
Secured Party were prepared on the basis of assumptions, data, information,
tests, or conditions believed in good faith to be reasonable at the time such
projections, estimates, and pro forma financial information were furnished.

 

62



--------------------------------------------------------------------------------

6.7 Litigation. Except as specified in Item 6.7 of the Disclosure Schedule, to
the best of each Obligor’s knowledge after due inquiry, there is no pending or
threatened action or proceeding involving any Obligor before any court,
Governmental Authority or arbitrator which could reasonably be expected to have
a Material Adverse Effect or which purports to affect the legality, validity,
binding effect or enforceability of any Loan Document. To the best of each
Obligor’s knowledge after due inquiry, there is no pending or threatened action
or proceeding instituted against any Obligor which seeks to adjudicate such
Obligor as bankrupt or insolvent, or which seeks its liquidation,
administration, winding up, reorganization, or which seeks a composition of its
debts under any Applicable Law relating to bankruptcy, administration,
insolvency, reorganization or relief of debtors, or which seeks the entry of an
order for the appointment of an administrator, administrative receiver,
receiver, receiver and manager, liquidator, provisional liquidator, trustee,
custodian, conservator or other similar official for such Obligor or for any
substantial part of its property.

6.8 No Default. No Obligor is in default under or with respect to, or a party
to, any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

6.9 Ownership of Properties. Each Obligor has good and indefeasible title to, or
valid license, leasehold or other rights in, all of its properties necessary for
the conduct of its business as is customary in the oil and gas industry, except
for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each property of the
Obligor necessary for the ordinary conduct of its business is in good repair,
working order and condition (ordinary wear and tear excepted) and such property
has not been materially and adversely affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, hurricane, accident, strike or
other labor disturbance, embargo, requisition, expropriation, cancellation of
contracts, permits, or concessions (including any Hydrocarbon License) by a
Governmental Authority, riot, activities of armed forces, acts of god or any
public enemy.

6.10 Indebtedness; Liens. Other than as permitted pursuant to Section 8.1, the
Borrowers and their Subsidiaries have no Indebtedness. Other than as permitted
pursuant to Section 8.2, none of the properties of the Borrowers and their
Subsidiaries is subject to any Lien. All filings, recordings, registrations,
third party consents and other actions to be taken by the Obligors that are
necessary to create and perfect the Liens provided for in the Security Documents
have been or will be made, obtained and taken in all relevant jurisdictions in a
timely manner, and the provisions of the Security Documents are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties a
Security Interest (subject to the Liens permitted by Section 8.2) on all right,
title and interest of each Obligor in the Collateral described therein.

6.11 Compliance with Law. Each Obligor is in compliance with all Applicable Law,
except to the extent non-compliance could not reasonably be expected to have a
Material Adverse Effect.

6.12 Environmental Compliance. Without prejudice to Section 6.11, each Obligor
has obtained all permits under Environmental Law necessary for the exercise of
its rights with respect to, and operation of, its properties and the conduct of
its business, and has at all times been and is in compliance with all applicable
Environmental Law, except to the extent noncompliance could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
To the best of each Obligor’s knowledge after due inquiry, none of the present
or previously owned or operated properties of such Obligor has been investigated

 

63



--------------------------------------------------------------------------------

or identified as a potential site for removal, remediation, cleanup, closure,
restoration, reclamation, or other response activity under any Environmental Law
or has been the site of any Release of Hazardous Materials from present or past
activities.

6.13 Insurance. The properties of the Borrowers and their Subsidiaries are
insured with financially sound and reputable insurance companies (not being
Affiliates thereof), in such amounts, with such deductibles and covering such
risks as are customarily maintained by Persons engaged in the oil and gas
exploration and production industry and owning or operating in similar
localities where the Borrowers and their Subsidiaries are based.

6.14 Use of Proceeds. Each Credit Extension will be used by the Borrowers for
the purposes described in Section 7.11. The Borrowers are not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System), and no Credit Extension will be used to purchase or
carry any margin stock in violation of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

6.15 Investment Company Act. No Obligor is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended from time to time.

6.16 Taxes. All tax returns required to be filed by or on behalf of each Obligor
have been duly filed on a timely basis or appropriate extensions have been
obtained except where the failure to so file could not reasonably be expected to
have a Material Adverse Effect, and are true, correct and complete. All taxes
shown to be payable on such tax returns or on subsequent assessments with
respect thereto have been paid in full on a timely basis, and no other taxes are
payable by each Obligor with respect to items or periods covered by such tax
returns, except in each case to the extent of any taxes that are being contested
in good faith and for which adequate reserves in accordance with GAAP shall have
been set aside.

6.17 Pension Plans. Each Obligor is in compliance in all material respects with
all Applicable Law relating to any pension plans or employee benefit plans.
Without prejudice to the foregoing, no “reportable event,” as defined in
Section 4043 of the Employee Retirement Income Security Act of 1974 (“ERISA”),
has occurred or is reasonably expected to occur and no Obligor maintains any
employee pension benefit plan which is subject to the provisions of Title IV of
ERISA.

6.18 Solvency. Both before and after giving effect to any Credit Extension, each
Obligor is and will be, together with its Subsidiaries on a Consolidated basis,
Solvent.

6.19 Hedge Agreements. Item 6.19 of the Disclosure Schedule contains a true,
correct and complete list of all Hydrocarbon Hedge Agreements, Interest Hedge
Agreements and any other Hedge Agreement to which each Borrower and any of its
Subsidiaries is a party as of the date hereof.

6.20 Hydrocarbon Licenses; Eligible Contracts. Item 6.20 of the Disclosure
Schedule contains a true, correct and complete list of all Hydrocarbon Licenses
to which each Borrower and its Subsidiaries has rights and all Eligible
Contracts in effect, and a copy of each such duly executed Eligible Contract and
Hydrocarbon License, certified by a Responsible Officer of the relevant Borrower
as being true, complete and in full force and effect, has been delivered to the
Collateral Agent, together with, (if requested by the Collateral

 

64



--------------------------------------------------------------------------------

Agent) a certified English language translation thereof to the extent such
Eligible Contract or Hydrocarbon License is not in the English language).

6.21 Deposit Accounts. Item 6.21 of the Disclosure Schedule contains a true,
correct and complete list of all deposit accounts, securities accounts and
commodities accounts in which each Borrower and any of its Subsidiaries has an
interest. The Local Collection Account and the other deposit accounts set forth
on Item 6.21 and identified as accounts maintained in Turkey are the only
deposit accounts of any Borrower maintained in Turkey.

6.22 Status of Obligations. The Obligations constitute direct, secured,
unsubordinated and unconditional obligations of the Borrowers and the
Guarantors, ranking at least pari passu with the claims of all of the Borrowers’
and the Guarantor’s other creditors, except those creditors whose claims are
mandatorily preferred under Applicable Law.

6.23 Immunity from Suit. Neither the Obligors nor any of their respective assets
is entitled to immunity from suit, execution, attachment or other legal process
in any jurisdiction. The entry by each Obligor into this Agreement and the other
Loan Documents to which it is party constitutes, and the exercise of its
respective rights and performance of and compliance with its respective
obligations under this Agreement and the other Loan Documents will constitute,
private and commercial acts done and performed for private and commercial
purposes.

ARTICLE 7

AFFIRMATIVE COVENANTS

Each Obligor covenants with the Secured Parties that, until all Commitments have
been terminated and all Obligations (other than contingent Obligations not then
due and payable) have been paid in full, it shall, and shall cause each of its
Subsidiaries to, perform the obligations in this ARTICLE 7.

7.1 Financial Statements; Reporting.

 

  (a)

Annual Financial Statements. The Borrowers shall deliver to the Administrative
Agent (with sufficient copies for each Lender) a copy of (i) the audited
consolidated balance sheet of the Parent and the related audited consolidated
statements of income and of cash flows for each Fiscal Year as soon as
available, but in any event within one hundred and five (105) days after the end
of the Fiscal Year ending December 31, 2010 and within ninety (90) days after
the end of each other Fiscal Year, and (ii) the audited Combined balance sheet
of the Borrowers (which shall include their Subsidiaries) as at the end of each
Fiscal Year and the related audited Combined statements of income and of cash
flows for such Fiscal Year as soon as available, but in any event within one
hundred and sixty five (165) days after the end of the Fiscal Year ending
December 31, 2010 and within one hundred and twenty (120) days after the end of
each other Fiscal Year, in the case of each of (i) and (ii) setting forth in
comparative form the figures for the previous Fiscal Year, reported on without a
going concern or like qualification or exception, or qualification arising out
of the scope of the audit,

 

65



--------------------------------------------------------------------------------

 

by KPMG LLP or another “Big Four” US firm of independent certified public
accountants otherwise reasonably acceptable to the Administrative Agent.

 

  (b) Quarterly Financial Statements. The Borrowers shall deliver to the
Administrative Agent (with sufficient copies for each Lender) a copy of (i) the
unaudited consolidated balance sheet of the Parent and the related unaudited
consolidated statements of income and of cash flows for such Fiscal Quarter and
the portion of the Fiscal Year through the end of such Fiscal Quarter as soon as
available, but in any event within seventy five (75) days after the end of the
Fiscal Quarter ending March 31, 2011 and within forty five (45) days after the
end of each of the other first three (3) Fiscal Quarters of each Fiscal Year,
and (ii) the unaudited Combined balance sheet of the Borrowers (which shall
include their Subsidiaries) as at the end of such Fiscal Quarter and the related
unaudited Combined statements of income and of cash flows for such Fiscal
Quarter and the portion of the Fiscal Year through the end of such Fiscal
Quarter as soon as available, but in any event within seventy five (75) days
after the end of the Fiscal Quarter ending March 31, 2011 and within sixty
(60) days after the end of each of the other first three (3) Fiscal Quarters of
each Fiscal Year, in the case of each of (i) and (ii) setting forth in
comparative form the figures for such Fiscal Quarter in the previous Fiscal
Year, certified by a Responsible Officer of the Borrowers as being fairly stated
in all material respects (subject to normal year-end audit adjustments and the
absence of footnotes).

 

  (c) GAAP Reporting. All financial statements required to be delivered pursuant
to Section 7.1(a) and Section 7.1(b) shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein.

 

  (d) Compliance Certificate. Concurrently with the delivery of the financial
statements pursuant to Section 7.1(a) and Section 7.1(b), the Borrowers shall
deliver to the Administrative Agent (with sufficient copies for each Lender) a
Compliance Certificate containing the information and calculations necessary for
determining compliance by the Borrowers and their Subsidiaries with the
provisions of Section 8.17 and certifying as to the truth and correctness in all
material respects of the representations and warranties in each Loan Document
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date) and that no Default or Event of Default shall
have then occurred and be continuing.

 

  (e) Environmental Compliance. Concurrently with the delivery of the financial
statements pursuant to Section 7.1(a) and Section 7.1(b), the Borrowers shall
deliver to the Administrative Agent (with sufficient copies for each Lender) a
certificate of a Responsible Officer of the Borrower as to the existence of any
event, development or circumstance during the immediately preceding Fiscal
Quarter which has resulted, or could reasonably be expected to result, in any
Borrower or any of its Subsidiaries being exposed to Environmental Liability in
an amount greater than $1,000,000, as well as any actions taken or proposed with
respect thereto.

 

66



--------------------------------------------------------------------------------

  (f) Reporting. Unless the same shall be publicly available, promptly after the
same becomes available, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Parent, and copies of all annual, regular, periodic and special reports and
registration statements which the Parent may file or be required to file with
the Canadian Securities Administrators or the United States Securities and
Exchange Commission under Applicable Law.

 

  (g) Local Collection Account. Not later than ten (10) days after the end of
each calendar month, the Borrowers shall deliver to the Administrative Agent
(i) a statement from the Local Collection Account Bank displaying, as of the
last day of such calendar month, the overall balance in each Local Collection
Account and all credits and debits in respect of such Local Collection Account
in such calendar month, (ii) a statement, prepared by the Borrowers, detailing
the aggregate amount withdrawn by the Borrowers in such calendar month, and
(iii) a statement as to the purposes for which such withdrawals were applied by
the Borrowers, in each case certified by a Responsible Officer of the Borrowers
as being true, correct and complete.

 

  (h) Other Information. Promptly upon request therefor, any other information
regarding the business, assets (including Hydrocarbon Interests in Turkey),
condition (financial or otherwise), results of operations or prospects of the
Borrowers and their Subsidiaries or any other Obligor, to the extent such
information is reasonably required by the Administrative Agent or the Majority
Lenders in connection with their assessment of the ability of any Obligor to
comply with the terms of this Agreement and any other Loan Document. All costs
and expenses incurred in connection with the provision of such information shall
be borne by the Borrowers.

7.2 Information on Hydrocarbon Interests.

 

  (a) Independent Reserves Report. The Borrowers shall deliver to the Technical
Agent an Independent Reserves Report in accordance with Section 3.2(a).

 

  (b) Hydrocarbon Production Forecast. As soon as available, but in any event no
later than twenty (20) days after the end of each month, commencing with the
month ending June 30, 2011, the Borrowers shall deliver to the Technical Agent
and each Lender that requests a copy thereof, a Hydrocarbon production forecast
in form and substance reasonably satisfactory to the Technical Agent. Such
production forecast shall contain the Borrowers’ good faith projections for
production volumes, revenues, expenses, taxes and Capital Expenditure in respect
of the Hydrocarbon Interests for the immediately following twelve (12) month
period, and the underlying assumptions and data used in preparing the same.

 

  (c)

Hydrocarbon Production Report. As soon as available but in any event no later
than twenty (20) days after the end of each month, commencing with the month
ending June 30, 2011, the Borrowers shall deliver to the Technical Agent and
each Lender that requests a copy thereof, a Hydrocarbon production report in
form and substance reasonably satisfactory to the Technical Agent. Such
production report shall contain information regarding the

 

67



--------------------------------------------------------------------------------

 

production volumes, revenues, expenses, taxes and Capital Expenditure in respect
of the Hydrocarbon Interests for the Fiscal Quarter most recently ended.

 

  (d) Field Development Plan / Annual Budget. Concurrently with the delivery of
the financial statements pursuant to Section 7.1(a), the Borrowers shall deliver
to the Technical Agent (with sufficient copies for each Lender) a field
development plan and annual budget (the “Operating Budget”) in respect of the
business and operations of the Borrowers and their Subsidiaries for the twelve
(12) month period commencing from the end of the previous Fiscal Year, such
Operating Budget to contain the Borrowers’ good faith estimates relating to
(i) general corporate overhead and administrative expenses, (ii) Capital
Expenditure in respect of Hydrocarbon Interests, (iii) Hydrocarbons to be sold
under Eligible Contracts, (iv) EBITDAX and (v) taxes and royalties for such
period, in each case broken down on a calendar month basis, as well as the
underlying assumptions and data used in preparing the same, such Operating
Budget to be otherwise in form and substance reasonably satisfactory to the
Technical Agent.

 

  (e) Site Visits. The Borrowers shall, and shall cause each of their
Subsidiaries to, permit representatives of each Agent (at their sole risk) to
visit and inspect any location that is the subject of a Hydrocarbon License upon
giving no less than twenty (20) Business Days’ prior written notice and to
discuss the business, assets (including the Hydrocarbon Interests in Turkey),
condition (financial or otherwise), results of operations or prospects of the
Borrowers and any of their Subsidiaries, with any applicable officers and
employees of the Borrowers who participate in such site visits and, consistent
with the provisions of Section 7.10, to follow up with its certificated public
accountants. The Borrowers shall, and shall cause each of their Subsidiaries to,
bear all costs and expenses incurred by such Agent in connection with any such
visit, inspection or examination; provided, that so long as no Event of Default
shall have occurred and be continuing, the Borrowers shall not be obliged to
bear such costs and expenses for more than one (1) such visit, inspection or
examination in any calendar year.

 

  (f) Decree 20 Tax Exemption. Concurrently with the delivery of the financial
statements pursuant to Section 7.1(a), the Borrowers shall deliver to the
Technical Agent and the Lenders any documents received from the GDPA or any
other Governmental Authority during the Fiscal Quarter most recently ended
certifying that the Borrowers are exempt from taxes under the Decree on the
Protection of the Value of the Turkish Currency Regarding the Establishment of
the Fund Regulating Petroleum Exploration and Activities related to Petroleum
(“Türk Parasi Kiymetini Koruma Hakkinda “Petrol Arama ve Petrolle İlgili
Faaliyetleri Düzenleme Fonu” Kurulmasi Hakkinda Karar”).

 

  (g) Renewal of Hydrocarbon Licenses. The Borrowers shall promptly deliver to
the Technical Agent and the Lenders a copy of all documents and information
submitted to the GDPA or any other Governmental Authority in connection with any
renewal application for any Hydrocarbon License, as well as any response
received from the GDPA or such Governmental Authority in relation thereto.

 

68



--------------------------------------------------------------------------------

  (h) Eligible Contracts. No later than sixty (60) days before the expiry of any
Eligible Contract, the Borrowers shall notify the Collateral Agent, the
Technical Agent and the Lenders as to whether or not it proposes to renew such
Eligible Contract and, if so, the material terms on which it proposes to effect
such renewal. No later than fourteen (14) days prior to executing the definitive
documentation for any renewed Eligible Contract, the Borrowers shall provide the
Technical Agent, the Collateral Agent and the Lenders with a copy thereof (and
if such documentation is not in the English language, a certified English
language translation thereof), together with any other information relating
thereto as the Collateral Agent or the Technical Agent may reasonably request.
Each Borrower shall provide the Collateral Agent and the Lenders with a copy of
any monthly production report or similar periodic report or document provided by
it to any Eligible Offtaker pursuant to the terms of any Eligible Contract.

 

  (i) Other Reports. Each Borrower shall, and shall cause each of its
Subsidiaries to, deliver the reports required pursuant to Article 63 of the
Petroleum Communiqué published in the Turkish Official Gazette dated July 17,
1989 (No. 20224).

7.3 Notices. The Borrowers shall, through the Administrative Agent, furnish to
the Secured Parties the following notices within the time periods specified
below:

 

  (a) notice of any Default, Event of Default or default under, termination of,
entry into or renewal of, any Hydrocarbon License, Eligible Contract or Material
Contract, as soon as possible after the occurrence thereof and in any event
within five (5) Business Days after any Borrower or any other Obligor knows of
such occurrence;

 

  (b) notice of any proposed amendment, restatement, supplement, waiver or other
modification to, the terms contained in any Hydrocarbon License, Eligible
Contract or Material Contract, as soon as possible and in any event within five
(5) Business Days after any Borrower or any other Obligor knows of such
proposal;

 

  (c) notice of the commencement of, or any material adverse development with
respect to, any litigation, investigation or proceeding involving an Obligor,
that if adversely determined, could reasonably be expected to have a Material
Adverse Effect, as soon as possible and in any event within five (5) Business
Days after any Borrower or any other Obligor knows of such occurrence;

 

  (d) notice of the receipt of any summons, order or citation concerning any
violation or alleged violation of Environmental Law involving an Obligor that
could reasonably be expected to have a Material Adverse Effect, or which seeks
to impose any Environmental Liability on an Obligor that could reasonably be
expected to have a Material Adverse Effect, as soon as possible and in any event
within five (5) Business Days after any Borrower or any other Obligor receives
any such summons, order or citation;

 

  (e) notice of any other development or event that has had or could reasonably
be expected to have a Material Adverse Effect, as soon as possible and in any
event within five (5) Business Days after any Borrower or any other Obligor
obtains knowledge thereof;

 

69



--------------------------------------------------------------------------------

  (f) notice of any incident, event or circumstance that could reasonably be
expected to result in:

 

  (i) the production, recovery or transportation of Hydrocarbons with respect to
any Hydrocarbon Interest being suspended or interrupted for a period of five
(5) consecutive days or more;

 

  (ii) material physical damage to any plant or equipment being used in the
production, recovery or transportation of Hydrocarbons with respect to any
Hydrocarbon Interest;

 

  (iii) any amendment, restatement, supplement or modification to the most
recent Operating Budget; or

 

  (iv) any enlargement of, or reduction in, the percentage interest of any
Borrower or any of its Subsidiaries in any Hydrocarbon Interest,

in each case, as soon as possible and in any event within five (5) Business Days
after any Borrower or any other Obligor obtains knowledge thereof;

 

  (g) within thirty (30) days prior to renewal thereof, renewal notices in
respect of all insurance policies required to be maintained by any Borrower or
any of its Subsidiaries pursuant to Section 7.8; and

 

  (h) notice of the occurrence of any event that could reasonably be expected to
give rise to an obligation to make a mandatory prepayment pursuant to
Section 2.5(b), as soon as possible and in any event within five (5) Business
Days after any Borrower or any other Obligor knows of such occurrence.

Each notice pursuant to this Section 7.3 shall be accompanied by a statement of
a Responsible Officer of the Borrowers setting forth details of the occurrence
referred to therein and stating what action each Borrower or the relevant
Obligor proposes to take with respect thereto. In addition, each notice
delivered pursuant to this Section 7.3 shall also include, to the extent
requested by the Administrative Agent, copies of all material documentation
relating to the applicable occurrence or event.

7.4 Payment of Obligations. Each Obligor shall pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its material obligations of whatever nature, except to the extent any
amount or validity thereof is being contested in good faith and for which
adequate reserves in accordance with GAAP shall have been set aside.

7.5 Preservation of Existence. Except as otherwise expressly permitted under
this Agreement, each Obligor shall preserve, renew and keep in full force and
effect its existence and take all reasonable action to maintain all rights
necessary or desirable in the normal conduct of its business.

7.6 Compliance with Contractual Obligations and Law. Each Obligor shall comply
with its Contractual Obligations (including its obligations under each
Hydrocarbon License, Eligible Contract and Material Contract) and all Applicable
Law (including all Environmental Law and, to the extent relevant, under

 

70



--------------------------------------------------------------------------------

each Hydrocarbon License), except to the extent that failure to comply therewith
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

7.7 Maintenance of Properties. Each Obligor shall maintain, preserve, protect
and keep all of its and their respective properties (other than properties that
such Obligor determines in its commercially reasonable, good faith judgment to
be obsolete, worn out, depleted or economically inefficient) in good repair,
working order and condition (ordinary wear and tear excepted), and make
necessary repairs, renewals and replacements so that the business carried on by
such Obligor may be properly conducted at all times. The Borrowers shall,
subject to Section 8.13, be the licensees under the Hydrocarbon Licenses at all
times, and shall maintain Eligible Contracts in respect of all Hydrocarbons
produced pursuant to the Hydrocarbon Licenses.

7.8 Maintenance of Insurance. Each Obligor shall maintain insurance in respect
of its business with financially sound and reputable insurance companies (not
being Affiliates of any Obligor), in such amounts, with such deductibles and
covering such risks as are customarily maintained by Persons in a similar
business, operating in similar localities to the Obligor. Without limiting the
foregoing, all such insurance policies shall name the Collateral Agent as loss
payee in the case of property insurance and designate the Collateral Agent as an
additional insured in the case of liability insurance and if requested by the
Collateral Agent) provide that no cancellation or modification of the policies
will be made without thirty (30) days’ prior written notice to the Collateral
Agent and be in addition to any requirements to maintain specific types of
insurance contained in the other Loan Documents.

7.9 Books and Records; “Know-Your-Client” Information. Each Borrower shall, and
shall ensure that each of its Subsidiaries will, maintain proper books of record
and account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be. Each Obligor shall promptly provide the Administrative Agent from
time to time upon request with all documentation and other information required
by any Lender or bank regulatory authority under applicable “know-your-customer”
and anti-money laundering statutes, rules and regulations, including the USA
PATRIOT Act, the United Kingdom Proceeds of Crime Act 2002 and the United
Kingdom Money Laundering Regulations 2003.

7.10 Inspection Rights.

 

  (a)

General. Without prejudice to Section 7.2(e), each Borrower shall, and shall
ensure that each of its Subsidiaries will, permit representatives and
independent contractors of each Agent or any Lender to visit and inspect any of
its properties to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants,
all at the expense of such Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired upon reasonable advance
notice to such Borrower (but, so long as no Event of Default shall have occurred
and be continuing, no more than twice in any calendar year); provided that if an
Event of Default has occurred and is then continuing, each Agent or any Lender
(or any of their respective representatives or

 

71



--------------------------------------------------------------------------------

 

independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours.

 

  (b) Hydrocarbon Interests. If the Majority Lenders at any time determine that
the production, recovery or transportation of Hydrocarbons with respect to any
Hydrocarbon Interest may be impeded or prejudiced in a manner that could
reasonably be expected to have a Material Adverse Effect, they shall be entitled
to obtain such reports, conduct such investigations and consult with such
professional advisors as they may reasonably require (including appointing an
independent environmental expert, insurance advisor or legal advisors) with a
view to assessing the ability of the Borrowers and any other Obligor to comply
with the terms of this Agreement and any other Loan Document. All costs and
expenses incurred by the Majority Lenders in connection with such reports,
investigations or consultations shall be borne by the Borrowers; provided that
if no Event of Default has occurred or is then continuing, the Borrowers shall
only bear such costs and expenses up to an aggregate amount not to exceed
US$50,000 in each Fiscal Year. Each Borrower shall, and shall ensure that each
of its Subsidiaries will, co-operate fully with any Person preparing such
report, or carrying out such investigation.

7.11 Use of Proceeds. The Borrowers shall apply the proceeds of each Credit
Extension solely for the following purposes (in order of priority):

 

  (a) first, to repay the outstanding principal amount under the Bridge Loan
Agreement together with accrued interest and related fees and expenses on the
Closing Date;

 

  (b) second, to pay the closing costs and fees owed by any Obligor to each
Mandated Lead Arranger, each Agent, the LC Issuer and the Lenders in connection
with the transactions contemplated by this Agreement and the Loan Documents;

 

  (c) third, to finance the Non-Discretionary Capital Expenditure of the
Borrowers and their Subsidiaries set forth in the most recent approved,
re-determined Banking Case that have been added back to the calculation of CFADS
under the definition thereof;

 

  (d) fourth, to finance development, production, storage, marketing, processing
and/or transportation activities of the Borrowers and their Subsidiaries in
respect of Hydrocarbon Interests in Turkey; and

 

  (e) fifth, to the extent of any remainder but subject always to Section 7.16,
to help satisfy the working capital needs of the Borrowers and their
Subsidiaries.

7.12 Additional Collateral; Additional Subsidiaries; Further Assurances, etc.

 

  (a)

New Property. With respect to any Hydrocarbon Interests acquired or owned after
the Closing Date by any Borrower or any of its Subsidiaries (including any
Eligible Contract, any receivables payable under such Eligible Contract, any
property insurance policy and any proceeds payable thereunder) as to which the
Collateral Agent does not have a Security Interest and in respect of which such
Borrower or such Subsidiary is legally entitled to grant a

 

72



--------------------------------------------------------------------------------

 

Security Interest to the Collateral Agent, such Borrower or such Subsidiary
shall promptly notify the Collateral Agent in writing thereof, and if requested
by the Collateral Agent:

 

  (i) execute and deliver to the Collateral Agent such additional Security
Documents and/or amendments to the Security Documents or such other documents
(including a certified English language translation, to the extent such
documents are not in the English language) as the Collateral Agent deems
necessary or advisable to grant to the Collateral Agent, a Security Interest in
such Hydrocarbon Interests;

 

  (ii) take all actions necessary or reasonably requested by the Collateral
Agent, to grant in favor of the Collateral Agent a Security Interest in such
Hydrocarbon Interests; and

 

  (iii) deliver to the Collateral Agent customary legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Collateral Agent.

 

  (b) New Subsidiaries. With respect to any new Subsidiary created or acquired
after the Closing Date by any Borrower or any of its Subsidiaries, such Borrower
or such Subsidiary shall promptly:

 

  (i) execute and deliver to the Collateral Agent such amendments to the
Security Documents or such other documents as the Collateral Agent deems
necessary or advisable to grant in favor of the Collateral Agent, a Security
Interest in all Equity Interests of such new Subsidiary that are owned by such
Borrower or such Subsidiary;

 

  (ii) deliver to the Collateral Agent the certificates (if any) representing
such Equity Interests, together with undated stock or other analogous powers, in
blank, executed and delivered by an Authorized Officer of such Borrower or such
Subsidiary, as the case may be;

 

  (iii) cause such new Subsidiary to become a party to this Agreement as a
Subsidiary Guarantor, and take such actions as the Collateral Agent deems
necessary or advisable to grant in favor of the Collateral Agent, a Security
Interest in the property of such new Subsidiary in respect of which such new
Subsidiary is legally entitled to grant a Security Interest to the Collateral
Agent;

 

  (iv) deliver to the Collateral Agent a certificate of the Secretary or an
Assistant Secretary of such new Subsidiary as to the matters set forth in
Section 5.1(l) (together with appropriate attachments) and a copy of a good
standing certificate for such new Subsidiary (or, if such concept does not exist
under the laws of such new Subsidiary’s jurisdiction of organization, a
reasonable equivalent to the extent available or practicable), dated a date
reasonably acceptable to the Collateral Agent; and

 

73



--------------------------------------------------------------------------------

  (v) deliver to the Collateral Agent customary legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Collateral Agent.

 

  (c) Viking Equipment. In the event ownership of any Viking Equipment is
transferred to any Borrower or any Subsidiary thereof, (i) such Viking Equipment
shall be free and clear of all Liens upon such transfer, (ii) such Viking
Equipment shall be located in Turkey and (iii) such Borrower or Subsidiary will
(1) cause such Viking Equipment to be subject to a commercial enterprise pledge
in favor of the Collateral Agent under the laws of Turkey which will be
submitted for registration with the applicable Trade Registry in Turkey within
thirty (30) days of the effective date of such transfer of ownership and (y) if
a subsequent filing becomes necessary, within thirty (30) days after written
request from the Collateral Agent to do so and (2) in each case (1)(x) and
(1)(y), the Lenders shall have received a satisfactory opinion of their Turkish
counsel as to the duly perfected security interest in and Lien on the collateral
thereunder.

 

  (d) Further Assurances. Each Obligor shall, after notice thereof from any
Agent, do all such further acts and things and execute and deliver all such
further documents as shall be reasonably requested by such Agent in order to
give effect to this Agreement, the Security Documents and any other Loan
Document and shall cause the same to be registered wherever, in the opinion of
such Agent, such registration may be required or advisable to preserve, perfect
or validate or continue the perfected status of any deemed or other Lien granted
pursuant to a Security Document or to enable each Lender to exercise and enforce
its rights hereunder with respect to such deemed or other Lien. In the case of
the applicable commercial enterprise pledge agreements, (i) the Obligors will
ensure that (x) each such commercial enterprise pledge agreement pursuant to
which Equipment of a Borrower shall be pledged will be duly executed and
submitted for registration with the applicable Trade Registry in Turkey within
twenty (20) days of the Closing Date and (y) if a subsequent filing becomes
necessary, within twenty (20) days after written request from the Collateral
Agent to do so and (ii) in each case (i)(x) and (i)(y), the Lenders shall have
received a satisfactory opinion of their Turkish counsel as to the duly
perfected security interest in and Lien on the collateral thereunder. In the
event that such a pledge is not capable of being registered due to the actions
of the applicable Governmental Authorities (including the GDPA), and a written
evidence of the refusal decision obtained from the applicable Governmental
Authorities (including the GDPA) is provided to the Lenders, then the Obligors
shall be released from their obligation to establish such a commercial
enterprise pledge.

 

  (e)

Turkish Hydrocarbon Licenses. If, due to either a change in market practice or
GDPA practice or policy or the introduction of or any change in or in the
interpretation of any Applicable Law or guidelines or requests of the GDPA after
the Closing Date, the GDPA accepts for registration pledge agreements in respect
of the rights of debtors under hydrocarbon licenses, the Borrowers shall within
sixty (60) days after such change (or such later date as the Collateral Agent
may agree to in writing) execute a Turkish Security Document in respect of their
Hydrocarbon Licenses in Turkey. The Borrowers shall promptly submit such Turkish
Security Document for registration with the GDPA and shall provide the

 

74



--------------------------------------------------------------------------------

 

Collateral Agent with written evidence from the GDPA that such Turkish Security
Document has been submitted for registration with the GDPA.

7.13 Collection Accounts.

 

  (a) Establishment. The Borrowers shall (or shall cause their Subsidiaries to)
establish and maintain the following deposit accounts on or before the Closing
Date:

 

  (i) the Local Collection Account; and

 

  (ii) the Offshore Collection Account.

The Borrowers shall not open any deposit account in replacement of any
Collection Account except with the Collateral Agent’s prior written consent, it
being acknowledged and agreed that such consent may be conditioned upon the
Collateral Agent’s receipt of a deposit account control agreement and/or such
other Security Document as the Collateral Agent may require in respect of the
proposed replacement deposit account. In addition, unless a Security Interest
exists with respect to each such account no later than three (3) Business Days
following its opening, no Borrower shall, nor permit any of its Subsidiaries to,
open or maintain any deposit account, securities account or commodity account
with any Person except for the accounts specified in Item 6.21 of the Disclosure
Schedule provided that no Borrower shall open or maintain a deposit account in
Turkey other than the Local Collection Account and the accounts specified in
Item 6.21.

 

  (b) Payments into Collection Accounts.

 

  (i) Pursuant to instruction letters in form and substance satisfactory to the
Collateral Agent, each Borrower shall (or shall cause its Subsidiaries to)
(A) instruct each Eligible Offtaker via notary public or registered mail to
deposit in the relevant Local Collection Account all Turkish Lira denominated
amounts due to such Borrower and any of its Subsidiaries under each Eligible
Contract, (B) submit to the Collateral Agent evidence of the delivery of such
instruction, and (C) use its best efforts to ensure that such Eligible Offtaker
provides written acknowledgement of its agreement to do so in form and substance
satisfactory to the Collateral Agent.

 

  (ii) Pursuant to instruction letters in form and substance satisfactory to the
Collateral Agent, each Borrower shall (or shall cause its Subsidiaries to)
(A) instruct each Eligible Offtaker via notary public or registered mail to
deposit in the relevant Offshore Collection Account all Dollar denominated
amounts due to such Borrowers and any of its Subsidiaries under each Eligible
Contract, (B) submit to the Collateral Agent evidence of the delivery of such
instruction and (C) use its best efforts to ensure that such Eligible Offtaker
provides written acknowledgement of its agreement to do so in form and substance
satisfactory to the Collateral Agent.

 

  (c)

No Operational Lock-Up Event. If so requested, the Collateral Agent shall, on a
weekly basis, transfer all amounts standing to the credit of a Collection
Account into another deposit

 

75



--------------------------------------------------------------------------------

 

account designated by the Borrowers by way of a written request (or written
standing instruction). Unless the Collateral Agent otherwise agrees, all such
transfers shall occur on or after 11:00 a.m. (London, England time) on each
Monday (or if such day is not a Business Day, the immediately following Business
Day), and all costs and expenses incurred by the Collateral Agent in connection
with such transfers shall be borne by the Borrowers; provided that no such
transfer shall be made if an Operational Lock-Up Event or Event of Default has
then occurred and is continuing, or could reasonably be expected to result
therefrom.

 

  (d) Operational Lock-Up Event. If an Operational Lock-Up Event or Event of
Default has occurred and is continuing, the Borrowers shall cease to have the
right to request any transfer from any Collection Account and no amounts
standing to the credit of any Collection Account may be withdrawn except with
the prior written consent of the Collateral Agent and the Lenders; provided that
for each calendar month during the continuance of a Borrowing Base Deficiency,
the Collateral Agent may permit the Borrowers to withdraw an amount not
exceeding 110% of their general corporate overhead and administrative expenses
for such month as set forth in the most recent Operating Budget, and provided
further that the Collateral Agent may, in its sole and absolute discretion, upon
receipt of tax invoices or other supporting documentary evidence to its
reasonable satisfaction, permit withdrawals for the purpose of paying royalties
or other amounts due to the applicable Governmental Authority in respect of any
Hydrocarbon License or any third party (not being an Obligor) under any farm-in,
farm-out, production sharing agreement or analogous contractual arrangement in
respect of the Hydrocarbon Licenses.

 

  (e) Resolution of Operational Lock-Up Event. If (i) an Operational Lock-Up
Event has occurred, and thereafter a sixty (60) day period shall have passed
during which no Default or Event of Default shall have occurred and any
Borrowing Base Deficiency giving rise to such Operational Lock-Up Event shall
have been cured or (ii) an Event of Default has occurred, but is thereafter
remedied or waived, then in the case of each of (i) and (ii) above, any amounts
standing to the credit of any Collection Account may again be transferred in
accordance with Section 7.13(c) as if no Operational Lock-Up Event or Event of
Default had occurred in the first place.

 

  (f) Collection Accounts as Collateral. For the avoidance of doubt, each
Borrower acknowledges and agrees that the Collection Accounts and all amounts
standing to the credit thereof from time to time shall constitute Collateral for
the payment in full of the Obligations.

7.14 Hydrocarbon Hedge Agreement. TEMI (or another Borrower satisfactory to the
Majority Lenders) shall maintain a Designated Hedge Agreement providing
commodity price support in respect of at least 30% of the anticipated production
volumes attributable to Proved Developed Producing Reserves of all Borrowers (as
determined by the Technical Agent with reference to the most recent Banking Case
delivered under ARTICLE 3) and shall maintain such commodity price support at
all times from the Closing Date until the Maturity Date, such commodity price
support and such Designated Hedge Agreement to be otherwise satisfactory to the
Majority Lenders. If required by the Majority Lenders, the Borrowers shall
promptly execute a Security Document granting a Security Interest in respect of
all of its right, title and interest in such Designated Hedge Agreement.

 

76



--------------------------------------------------------------------------------

7.15 Status of Obligations. The Obligors shall ensure that the Obligations
constitute direct, secured, unsubordinated and unconditional obligations of the
Borrowers and the Guarantors, ranking at least pari passu with the claims of all
of each Borrower’s and each Guarantor’s other creditors, except those creditors
whose claims are mandatorily preferred under Applicable Law.

7.16 Equity Contributions from Parent. The Obligors shall ensure that the
following items are not paid from the proceeds of any Credit Extension but are
wholly financed by, or paid using, equity contributions from the Parent, Excess
Operating Revenues or Excess Cash:

 

  (a) sales, general and administrative expenses directly relating to the oil
and gas exploration and production activities of the Borrowers and their
Subsidiaries and which are not projected in the most recent Banking Case;

 

  (b) at least $3,700,000 of other sales, general and administrative expenses
incurred by the Borrowers and their Subsidiaries for the 2011 Fiscal Year; and

 

  (c) Capital Expenditures other than Non-Discretionary Capital Expenditures.

7.17 Post-Closing Matters. Each Obligor shall, and the Borrowers shall cause the
applicable Person (if not yet an Obligor) to, perform the following actions:

 

  (a) Natural Gas Wholesale License. No later than June 30, 2011 (or such later
date as the Administrative Agent and the Majority Lenders may agree to in
writing), ensure that Petrogas obtains a Natural Gas Wholesale License;

 

  (b) Whitewash Procedures. Ensure that (i) Amity undertakes and completes the
Whitewash Procedures, and the Whitewash Completion Date occurs, in each case no
later than thirty (30) days after the Closing Date; (ii) on the Whitewash
Completion Date, the Collateral Agent receives a certified copy of the board and
shareholder resolutions that were passed (which shall be substantially in the
form approved by the Collateral Agent on or before the date of this Agreement)
and the notices that were given in connection with the Whitewash Procedures and
(iii) the Collateral Agent receives evidence to its reasonably satisfaction that
the required shareholder resolutions have been lodged with the Australian
Securities and Investments Commission;

 

  (c) Joinder of Amity. Ensure that, on the Whitewash Completion Date, Amity
(i) executes a Joinder Agreement and becomes party hereto as a Borrower,
(ii) executes a security debenture granting a Security Interest over all of the
assets and undertaking of Amity, (iii) delivers to the Collateral Agent a
certificate of a Responsible Officer of Amity as to the matters set forth in
Section 5.1(l) (together with appropriate attachments), each of which shall be
in form and substance reasonably satisfactory to the Collateral Agent and dated
a date reasonably acceptable to the Collateral Agent, (iv) delivers to the
Collateral Agent customary legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Collateral Agent, (v) causes Corporation Service
Company to act as agent for service of process on behalf of Amity and
(vi) provides all other financial assistance for the acquisition of its shares
as may be contemplated by the Loan Documents;

 

77



--------------------------------------------------------------------------------

  (d) EMRA Approvals. No later than 90 days after the Closing Date (or such
later date as the Administrative Agent may agree to in writing), ensure that
EMRA consents to the assignment by Amity and Petrogas of their receivables under
the relevant Turkish Security Documents; and

 

  (e) Turkish Commercial Enterprise Pledge. No later than 90 days after the
Closing Date (or such later date as the Administrative Agent may agree to in
writing), ensure that Amity and Petrogas executes the commercial enterprise
pledge agreement referred to in clause (k) of the definition of “Turkish
Security Documents”.

ARTICLE 8

NEGATIVE COVENANTS

Each Obligor covenants with the Secured Parties that, until all Commitments have
been terminated and all Obligations (other than contingent Obligations not then
due and payable) have been paid in full, it shall, and shall cause each of its
Subsidiaries to, perform the obligations in this ARTICLE 8.

8.1 Indebtedness. Each Borrower shall not, and shall not permit any of its
Subsidiaries to, create, issue, incur, assume, become liable in respect of or
permit to exist any Indebtedness, except:

 

  (a) Indebtedness in respect of the Obligations;

 

  (b) Indebtedness evidencing the deferred purchase price of any newly acquired
specific fixed asset consisting of personal property, or incurred to finance all
or part of the acquisition of equipment of such Borrowers or any of its
Subsidiaries (pursuant to purchase money security interest Indebtedness or
otherwise, whether owed to the seller or a third party); provided that such
Indebtedness is incurred within ninety (90) days of the acquisition of such
property and in respect of capital lease obligations; and provided further that
the aggregate amount of all Indebtedness outstanding pursuant to this clause
(b) shall not at any time exceed $5,000,000 (or, if denominated in a non-Dollar
currency, the Dollar Equivalent thereof calculated as of the date of such
acquisition);

 

  (c) Indebtedness pursuant to any Hydrocarbon Hedge Agreement or Interest Hedge
Agreement (in each case, not being a Designated Hedge Agreement); provided that
such Hedge Agreement otherwise complies with the terms of Section 8.14;

 

  (d) Indebtedness of an Obligor to another Obligor solely for the purpose of
complying with the terms of (i) Section 7.11(a) or (ii) Section 8.7(g) and that,
in all cases is subordinated in priority and right of payment to the Obligations
on terms reasonably satisfactory to the Majority Lenders;

 

  (e)

Indebtedness of the Borrowers with respect to standby letters of credit, bank
guarantees, indemnities, sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of the
Borrowers and their Subsidiaries in connection with the operations of their
respective businesses or the operation of the

 

78



--------------------------------------------------------------------------------

 

Hydrocarbon Interests, including with respect to plugging, facility removal,
environmental remediation and abandonment of its Hydrocarbon Interests, in an
aggregate amount not to exceed $2,500,000 (or, if denominated in a non-Dollar
currency, the Dollar Equivalent thereof calculated as of the date of such
incurrence) at any time; and

 

  (f) Indebtedness described in Item 8.1(f) of the Disclosure Schedule.

For the avoidance of doubt, nothing in this Section 8.1 shall restrict the
Parent or its Subsidiaries (other than the Borrowers and their respective
Subsidiaries) from issuing, incurring, assuming, or becoming liable in respect
of any Indebtedness.

8.2 Liens. Each Borrower shall not, and shall not permit any of its Subsidiaries
to, create, assume, incur, or permit to exist any Lien upon any of its property
(including Hydrocarbon Interests, accounts receivable and Equity Interests in
Subsidiaries or other Persons), whether now owned or hereafter acquired, except:

 

  (a) Liens securing payment of the Obligations;

 

  (b) purchase money Liens securing Indebtedness of the type permitted under
Section 8.1(b) incurred to finance the acquisition of specific fixed assets or
equipment; provided that (i) such Lien is created within sixty (60) days of the
incurrence of such Indebtedness, (ii) the principal amount of the Indebtedness
secured thereby does not exceed the lesser of the cost or the fair market value
of such fixed assets or equipment, (iii) such Lien encumbers only the fixed
assets or equipment that are financed by such Indebtedness and does not attach
to any other assets of such Borrower or any of its Subsidiaries and (iv) the
amount of Indebtedness secured thereby is not increased;

 

  (c) Liens for taxes, assessments or other governmental charges or levies not
at the time delinquent (provided that no foreclosure, sale or other enforcement
proceedings in respect thereof have been initiated) or that are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside;

 

  (d) carrier’s, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or other similar Liens arising by operation of law in the ordinary
course of business in respect of obligations that are not yet due or that are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside;

 

  (e) Liens in favor of operators and non-operators under joint operating
agreements arising in the ordinary course of business to secure amounts owing by
such Borrower or any of its Subsidiaries that are not yet due or that are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside;

 

79



--------------------------------------------------------------------------------

  (f) obligations of such Borrower or any of its Subsidiaries in respect of
royalty payments, overriding royalty payments, net profit interests, production
payments, reversionary interests, calls on production, preferential purchase
rights and other deductions from the proceeds of Hydrocarbon production, that do
not secure Indebtedness for borrowed money and that are taken into account in
computing the net revenue interests and working interests of such Borrower or
any of its Subsidiaries warranted in the Security Documents;

 

  (g) Liens created by, or arising under any Applicable Law (in contrast with
Liens voluntarily granted) in the ordinary course of business of such Borrower
or any of its Subsidiaries in connection with workers’ compensation,
unemployment insurance, employers’ health tax or other social security or
statutory obligations that secure amounts that are not yet due or that are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside;

 

  (h) Liens arising under operating agreements, unitization and pooling
agreements and orders, farm-out agreements, gas balancing agreements and other
related agreements, in each case that are customary in the oil, gas and mineral
production business and that are entered into by such Borrower or any of its
Subsidiaries in the ordinary course of business that are taken into account in
computing the net revenue interests and working interests of such Borrower or
any of its Subsidiaries warranted in the Security Documents, to the extent that
any such Lien does not materially detract from the value of the property
encumbered by such Lien or materially impair the use thereof in the operation of
the business of such Borrower or any of its Subsidiaries;

 

  (i) Liens arising pursuant to deposits to secure the performance of bids,
trade contracts, Hydrocarbon Licenses, or performance bonds and other
obligations of a like nature incurred in the ordinary course of business of such
Borrower or any of its Subsidiaries;

 

  (j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and temporary investments on deposit in one or more
accounts maintained by such Borrower or any of its Subsidiaries (other than the
Collection Accounts), in each case granted in the ordinary course of business in
favor of the bank or financial institution with which such accounts are
maintained, securing amounts owing to such bank or financial institution with
respect to cash management and operating account arrangements; provided that in
no case shall any such Liens secure (either directly or indirectly) the
repayment of any Indebtedness;

 

  (k) judgment Liens in existence for less than forty-five (45) days after the
entry thereof or with respect to which execution has been stayed or the payment
of which is covered in full (subject to a customary deductible) by insurance
maintained with responsible insurance companies and that do not otherwise result
in an Event of Default under Section 9.1(g);

 

  (l)

easements, rights-of-way, zoning restrictions and other similar encumbrances,
and minor defects in the chain of title that are customarily accepted in the oil
and gas financing industry, none of which materially detracts from the value of
the property encumbered thereby or

 

80



--------------------------------------------------------------------------------

 

materially impairs the use thereof in the operation of the business of such
Borrower or any of its Subsidiaries;

 

  (m) Liens, if any, granted in favor of the LC Issuer to cash collateralize or
otherwise secure the obligations of an LC Participant that is a Delinquent
Lender to fund risk participations hereunder; and

 

  (n) Liens specified in Item 8.2 of the Disclosure Schedule.

8.3 Agreements Restricting Liens. Except as permitted by this Agreement, each
Borrower shall not, and shall not permit any of its Subsidiaries to, enter into
or suffer to exist or become effective any agreement that prohibits or limits
the ability of such Borrower or such Subsidiary to create, incur, assume or
suffer to exist any Lien upon any of its property, whether now owned or
hereafter acquired, other than this Agreement and the Loan Documents and any
other agreement giving rise to a Lien permitted under Section 8.2(b), or which
requires the consent of or notice to other Persons in connection therewith.

8.4 Merger or Consolidation; Fundamental Changes. Each Borrower shall not, and
shall not permit any of its Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution) or otherwise change its corporate form,
except that (a) any Borrower may be merged or consolidated with or into another
Borrower, (b) any Subsidiary of such Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving Person) and (c) any Subsidiary of such Borrower may be merged or
consolidated with or into a Subsidiary Guarantor.

8.5 Disposals. Each Borrower shall not, and shall not permit any of its
Subsidiaries to, Dispose of any of its property (including the Hydrocarbon
Interests, accounts receivable and Equity Interests in Subsidiaries or other
Persons) or business, except for:

 

  (a) any sale of Hydrocarbons pursuant to Eligible Contracts entered into in
the ordinary course of its business;

 

  (b) any Disposal of equipment that is (i) obsolete, worn out, depleted or
economically inefficient, (ii) no longer necessary for the business of such
Person or (iii) contemporaneously replaced by equipment of at least comparable
value and use;

 

  (c) any entry into an operating agreement, unitization and pooling agreement,
farm-out agreements and any other analogous agreements, in each case that is
customary in the oil, gas and mineral production business and that is entered
into in the ordinary course of its business;

 

  (d) Disposals of property having a fair market value not to exceed $1,000,000
(or, if denominated in a non-Dollar currency, the Dollar Equivalent thereof
calculated as of the date of such Disposal) in any single transaction or series
of related transactions in any Fiscal Year, provided that such property does not
constitute Collateral included in the Borrowing Base or (to the extent not
constituting Collateral) Hydrocarbon Interests included in the Borrowing Base;

 

81



--------------------------------------------------------------------------------

  (e) Disposals of Hydrocarbon Interests not constituting Proved Reserves
pursuant to farm-ins and farm-outs and transfers of royalty interests,
overriding royalty interests, net revenue interests and other similar transfers,
all pursuant to exploration and development activity in the ordinary course of
business of such Borrower and its Subsidiaries;

 

  (f) Disposals of Viking Equipment to Viking or any Subsidiary of the Parent
provided that upon such Disposals (i) no Borrower or Subsidiary (as applicable)
shall have any payment or other obligations (actual, contingent or otherwise) in
respect of such Viking Equipment, (ii) if such Borrower or Subsidiary (as
applicable) retains title to such Viking Equipment, such Viking Equipment shall
at all times be free and clear of all Liens other than any Lien in favor of the
Collateral Agent, and (iii) to a Subsidiary of a Parent which is not an Obligor,
and in which case such transferring Borrower or Subsidiary (as applicable) does
not retain title to such Viking Equipment, all Liens on such Viking Equipment in
favor of the Collateral Agent shall automatically terminate upon the
consummation of such Disposals; and

 

  (g) Disposals consisting of transfers of ownership of equipment located in
Turkey from one Borrower to another Borrower on terms reasonably satisfactory to
the Collateral Agent provided that after giving effect to such Disposals,
(i) such equipment remains in Turkey and (ii) if requested by the Collateral
Agent, (x) a commercial enterprise pledge agreement or amendment thereto, as
applicable, will have been duly executed by the applicable Borrower and
submitted to the applicable Trade Registry in Turkey within thirty (30) days and
(y) if a subsequent filing becomes necessary, within thirty (30) days after
written request from the Collateral Agent to do so and (iii) in each case
(ii)(x) and (ii)(y), the Lenders shall have received a satisfactory opinion of
their Turkish counsel as to the duly perfected security interest in and Lien on
the collateral thereunder.

8.6 Restricted Payments. Each Borrower shall not, and shall not permit any of
its Subsidiaries to, make any Restricted Payments; provided that each Subsidiary
of a Borrower may make Restricted Payments to such Borrower.

8.7 Investments. Each Borrower shall not, and shall not permit any of its
Subsidiaries to, purchase, make, incur, assume or permit to exist any
Investment, except:

 

  (a) Liquid Investments;

 

  (b) trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;

 

  (c) creation of any additional Subsidiaries in accordance with
Section 7.12(b);

 

  (d) acquisition of Hydrocarbon Interests, provided that such Hydrocarbon
Interests are subject to a Security Interest;

 

  (e) Investments existing on the Closing Date and specified in Item 8.7(e) of
the Disclosure Schedule;

 

82



--------------------------------------------------------------------------------

  (f) the Collection Accounts and the accounts listed on Item 6.21 and Item 8.15
of the Disclosure Schedule; and

 

  (g) loans to the Parent made by Amity or TEMI from its Residual Excess Cash,
provided that (i) the Supermajority Lenders shall be reasonably satisfied, based
on the most recent Banking Case delivered under ARTICLE 3 that Amity or TEMI (as
applicable) will have sufficient working capital to fund its operations and meet
the development plan (in each case, as forecast in such Banking Case) for the
twelve (12) month period after making any such loan, (ii) all rights of Amity or
TEMI (as applicable) in respect of any such loan are subject to a Security
Interest under the relevant Australian Security Documents, and (iii) no Default
or Event of Default has occurred and is continuing, or could reasonably be
expected to occur as a result of, the making of any such loan.

8.8 Transactions with Affiliates. Except as expressly permitted under this
Agreement, each Borrower shall not, and shall not permit any of its Subsidiaries
to, be party with or enter into any transaction with any Affiliate unless such
transaction is entered into on fair and reasonable terms comparable to the terms
that would be available to such Borrower or such Subsidiary in an arm’s length
transaction with a Person that is not an Affiliate.

8.9 Sales and Leasebacks. Each Borrower shall not, and shall not permit any of
its Subsidiaries to, enter into any arrangement with any Person providing for
the Disposal of any property to such Person if, at the time or thereafter, such
Borrower or any of its Subsidiaries leases back such property or any part
thereof which such Borrower or any of its Subsidiaries intends to use for
substantially the same purpose as the property that was Disposed.

8.10 Change of Business; Change of Country Focus. Each Borrower shall not, and
shall not permit any of its Subsidiaries to (i) engage in any business or
business activity, own any assets or assume any liabilities or obligations
except as necessary in connection with, or reasonably related to, its business
as an independent oil and gas exploration and production company and
(ii) without the prior written consent of the Majority Lenders, operate or carry
on business in any jurisdiction other than its jurisdiction of formation and
Turkey.

8.11 Change in Organizational Documents. Each Borrower shall not, and shall not
permit any of its Subsidiaries to, amend, supplement, modify or restate its
Organizational Documents, or to amend its name or change its jurisdiction of
organization, in each case without the prior written consent of the Majority
Lenders, unless any such change, as advised to the Majority Lenders, could not
reasonably be expected to have a Material Adverse Effect.

8.12 Change in Fiscal Periods or Accounting Principles. Each Borrower shall not,
and shall not permit any of its Subsidiaries to, (i) permit its Fiscal Year to
end on a day other than December 31 or change its method of determining Fiscal
Quarters or (ii) alter the accounting principles used by it on the Closing Date
in calculating financial covenants or other standards in this Agreement.

8.13 Modification of Certain Agreements. Each Borrower shall not, and shall not
permit any of its Subsidiaries to, terminate any Hydrocarbon License, Eligible
Contract or Material Contract other than Hydrocarbon Licenses whose value is
determined, in such Borrower’s reasonable business judgment, to be

 

83



--------------------------------------------------------------------------------

immaterial to warrant their continuation and are terminated in the ordinary
course of such Borrower’s business. Without the prior written consent of the
Majority Lenders, each Borrower shall not, and shall not permit any of its
Subsidiaries to, amend, restate, supplement, waive or otherwise modify, or
consent or agree to any amendment, restatement, supplement, waiver or other
modification to or, the terms contained in:

 

  (a) the Hydrocarbon Licenses, except to the extent any amendments or
modifications thereto are required by any applicable Governmental Authority;

 

  (b) each Eligible Contract; and

 

  (c) each Material Contract,

unless any such amendment, restatement, supplement, waiver or other
modification, as advised to the Majority Lenders, could not reasonably be
expected to have a Material Adverse Effect and the Majority Lenders are promptly
notified of such amendment, restatement, supplement, waiver or other
modification and, if requested by them, are promptly provided with a copy of the
same.

8.14 Limits on Speculative Hedges. Each Borrower shall not, and shall not permit
any of its Subsidiaries to create, incur or assume a speculative position in any
commodities market or futures market or enter into any Hedge Agreement for
speculative purposes; provided that put options purchased by a Borrower in
respect of its own Hydrocarbon production in the ordinary course of business,
which do not create or are funded by incurring contingent liabilities, shall not
be deemed to constitute incurrence or assumption of a speculative position.
Without prejudice to the foregoing, each Borrower shall not, and shall not
permit any of its Subsidiaries to enter into any Hydrocarbon Hedge Agreement,
Interest Hedge Agreement or any other Hedge Agreement:

 

  (a) other than as part of its normal business operations, as a risk management
strategy and/or as a hedge against changes resulting from market conditions
related to the operations of such Borrower or any of its Subsidiaries;

 

  (b) being a Hydrocarbon Hedge Agreement that, when aggregated with any other
Hydrocarbon Hedge Agreement then in effect, covers notional volumes in excess of
75% of the reasonably projected production volumes attributable to Proved
Developed Reserves as set forth in the most recently delivered Banking Case for
the period from and including the Closing Date to the Maturity Date; or

 

  (c) that is longer than five (5) years in duration.

8.15 Restrictions on Accounts. Unless a Security Interest exists with respect to
each such account and is otherwise permitted to be opened and maintained
hereunder, each Borrower shall not, and shall not permit any of its Subsidiaries
to, open or maintain any deposit account, securities account or commodity
account with any Person except for the Collection Accounts, the accounts set
forth in Item 6.21 and the accounts specified in Item 8.15 of the Disclosure
Schedule.

 

84



--------------------------------------------------------------------------------

8.16 Local Blocked Account. Talon shall not withdrawal or transfer any funds in
the Local Blocked Account received pursuant to any Eligible Contract, except for
transfers to a Collection Account or a deposit account established in accordance
with Section 7.13(a).

8.17 Financial Covenants.

(a) Current Ratio. The Borrowers shall not permit the Current Ratio to be less
than 1.10 to 1.00 as of the last day of any Measurement Period occurring on or
after March 31, 2011.

(b) Fixed Charge Coverage Ratio. The Borrowers shall not permit the Fixed Charge
Coverage Ratio to be less than 1.50 to 1.00 as of the last day of any
Measurement Period occurring on or after March 31, 2011.

(c) Interest Coverage Ratio. The Borrowers shall not permit the Interest
Coverage Ratio to be less than 4.00 to 1.00 as of the last day of any
Measurement Period occurring on or after March 31, 2011.

(d) Leverage Ratio. The Borrowers shall not permit the Leverage Ratio to be
greater than 2.50 to 1.00 as of the last day of any Measurement Period occurring
on or after March 31, 2011.

ARTICLE 9

EVENTS OF DEFAULT

9.1 Events of Default. Each of the following events or occurrences shall
constitute an “Event of Default”:

 

  (a) Non-Payment of Obligations. Each Borrower or any Guarantor shall fail to
pay (i) the principal amount of any Loan when the same is due and payable,
(ii) any interest on any Loan or any fee hereunder within five (5) days of the
date in which the same became due and payable or (iii) any other amount payable
to any Secured Party hereunder or under any other Loan Document within five
(5) days of the date in which the same became due and payable (other than, in
the cases of (ii) and (iii) above, any default in a payment owing to any Agent
for its own account, which in each case (ii) and (iii) shall be an immediate
Event of Default upon such failure provided that any such default resulting
solely from a technical or administrative error shall not constitute an Event of
Default unless such default continues unremedied for a period of five (5) days);

 

  (b) Breach of Representation or Warranty. Any representation or warranty made
or deemed made by any Obligor herein or in any other Loan Document or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been inaccurate in any material respect on or
as of the date made or deemed made;

 

  (c)

Non-Performance of Certain Covenants and Obligations. Any Obligor shall default
in the observance or performance of any covenant or obligation contained in
Section 3.5, Section

 

85



--------------------------------------------------------------------------------

 

7.3, Section 7.5, Section 7.11, Section 7.12(c), Section 7.12(d), Section
7.12(e), Section 7.12(f), Section 7.13 , Section 7.16, Section 7.17 or ARTICLE
8;

 

  (d) Non-Performance of Other Covenants and Agreements. Any Obligor shall
default in the observance or performance of any other covenant or obligation
contained in this Agreement or any other Loan Document (other than as provided
in clauses (a) through (c) of this Section 9.1) and if capable of remedy, such
default shall remain unremedied for five (5) Business Days after the occurrence
thereof;

 

  (e) Cross-Default. Each Borrower, any Guarantor or any of their respective
Subsidiaries shall fail to pay any principal of, or premium or interest on its
Indebtedness which is outstanding in a principal amount of at least $1,000,000
(or, if denominated in a non-Dollar currency, the Dollar Equivalent thereof),
individually or when aggregated with all such Indebtedness of such Borrower, any
Guarantor or any of their respective Subsidiaries so in default (but excluding
Indebtedness evidenced by the Notes) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness;
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to Indebtedness which is outstanding in a principal amount
of at least $1,000,000 (or, if denominated in a non-Dollar currency, the Dollar
Equivalent thereof), individually or when aggregated with all such Indebtedness
of such Borrower, such Guarantor or any of their Subsidiaries so in default, and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness;
or (iii) any such Indebtedness shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof;

 

  (f) Bankruptcy, Insolvency, etc.

 

  (i) Any Obligor shall (A) commence any case, proceeding or other action under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, administration, insolvency, reorganization or relief of debtors,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking a moratorium, reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts or (B) apply for, consent to or
acquiesce in the appointment of an administrator, administrative receiver,
receiver, receiver and manager, liquidator, provisional liquidator, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets or (C) make a general assignment for the benefit
of its creditors; or

 

  (ii)

there shall be commenced against any Obligor any case, proceeding or other
action of a nature referred to in clause (i)(A) above or any Obligor shall
permit or suffer to exist the appointment of an administrator, administrative
receiver, receiver, receiver

 

86



--------------------------------------------------------------------------------

 

and manager, liquidator, provisional liquidator, trustee, custodian, conservator
or other similar official described in clause (i)(B) above that, in either case,
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of fifteen
(15) days or (C) is consented to or acquiesced in by such Obligor; or

 

  (iii) there shall be commenced against any Obligor, whether before a court or
other Governmental Authority, any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged,
stayed or bonded pending appeal within sixty (60) days from the entry thereof;

 

  (iv) any Obligor shall become insolvent under Applicable Law or generally fail
to pay, or shall admit in writing or otherwise its inability or unwillingness
generally to pay, its debts as they become due; or

 

  (v) any Obligor shall take any action authorizing or in furtherance of, any of
the acts described in clause (i), (ii), (iii) or (iv) above;

 

  (g) Judgments. Any judgment or order for the payment of money in excess of
$1,000,000 (or, if denominated in a non-Dollar currency, the Dollar Equivalent
thereof) shall be rendered against any Obligor and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of thirty (30) consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect;

 

  (h) Change in Control. Any Change in Control shall occur provided that if N.
Malone Mitchell, 3rd ceases to be the executive chairman of the board of
directors of the Parent by reason of death or disability, such event shall
constitute an immediate Default, but shall not constitute and Event of Default
unless the Parent shall not have appointed a successor reasonably acceptable to
the Lenders within 60 days of the occurrence of such event;

 

  (i) Loan Document. Any provision of any Loan Document shall for any reason
cease to be valid and binding on any Obligor party thereto, or any Obligor shall
so assert in writing;

 

  (j)

Impairment of Security, etc. The Collateral Agent shall fail to have, not less
than five (5) Business Days after any request therefor by the Collateral Agent
to the Borrowers, a Security Interest in any portion of the Collateral in
respect of which the Borrowers or any of their Subsidiaries having rights
therein, or the power to transfer rights therein to a third party, is entitled
to grant a Security Interest to the Collateral Agent, or any Security Document
shall at any time and for any reason cease to create the Lien on the Collateral
purported to be subject to such Security Document in accordance with the terms
thereof, or cease to be in full force and effect, or shall be contested by any
Obligor thereto, or any Obligor shall create or purport to create any Lien
(other than a Lien permitted under Section 8.2(b)) in any portion of the

 

87



--------------------------------------------------------------------------------

 

Collateral in favor of any third party or effects or purports to effect any
Disposal other than as expressly permitted by this Agreement;

 

  (k) Casualty. Loss, theft, substantial damage or destruction of a material
portion of the Collateral the subject of any Security Document not fully covered
by insurance (except for deductibles and allowing for the depreciated value of
such Collateral) shall have occurred;

 

  (l) Other Material Events. Other than those permitted under Section 8.13, any
(i) suspension, revocation, termination or material adverse modification of any
Hydrocarbon License (or any action authorizing or made in furtherance of any
such suspension, revocation, termination or material adverse modification),
including pursuant to any seizure, compulsory acquisition, expropriation or
nationalization by or under the direction of any Governmental Authority or
(ii) military, governmental or other occupation of any Borrower’s or any of its
Subsidiaries’ oil and gas production facilities in Turkey by force for a period
exceeding thirty (30) days;

 

  (m) Material Adverse Effect. The occurrence of any event or circumstance
having a Material Adverse Effect; and

 

  (n) Australian Foreign Investment Approval. The Treasurer of the Commonwealth
of Australia (acting through the Australian Foreign Investment Review Board)
does not provide to the Collateral Agent within ninety (90) days after the
Closing Date (or such later date as the Collateral Agent may agree to in
writing) a statement of no objection, in form and substance reasonably
acceptable to the Collateral Agent, in respect of the Collateral Agent taking
and enforcing its rights under the Amity Security Documents, provided that the
Collateral Agent has used commercially reasonable efforts to obtain such
statement of no objection.

At any time after the occurrence of an Event of Default, the Administrative
Agent shall at the request of, or may with the consent of, the Majority Lenders
deliver to the Borrowers a notice specifying that an Event of Default has
occurred and is continuing, and for purposes of the Security Documents, such
notice shall be conclusive and binding evidence of the occurrence and
continuance of an Event of Default. For the avoidance of doubt, an Event of
Default shall be deemed to be continuing unless it has been remedied (if capable
of remedy) or waived in accordance with this Agreement.

9.2 Automatic Acceleration. If an Event of Default specified in Section 9.1(f)
occurs, then:

 

  (a) the obligation of each Lender and the LC Issuer to make any further Credit
Extension shall (if the Commitment Termination Date has not then occurred)
terminate, and all principal, interest, fees and other amounts payable under
this Agreement and the other Loan Documents shall be and become forthwith due
and payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrowers;

 

  (b) the Borrowers shall Cash Collateralize their LC Obligations in respect of
all outstanding Letters of Credit (if any) at such time; and

 

88



--------------------------------------------------------------------------------

  (c) the Collateral Agent shall at the request of, or may with the consent of,
the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents and any other Loan Document for the ratable benefit of the
Secured Parties.

9.3 Optional Acceleration. If an Event of Default (other than an Event of
Default specified in Section 9.1(f)) occurs, then:

 

  (a) the Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrowers (if the Commitment
Termination Date has not then occurred), terminate the obligation of each Lender
and the LC Issuer to make any further Credit Extension, whereupon the same shall
forthwith terminate with effect from the date of such notice and (ii) shall at
the request, or may with the consent, of the Majority Lenders, by notice to the
Borrowers, declare all principal, interest, fees and other amounts payable under
this Agreement and the other Loan Documents to be and become forthwith due and
payable in full (which declaration shall be conclusive evidence that the amounts
determined therein as due and payable have become due and payable), whereupon
all such amounts shall be and become forthwith due and payable in full with
effect from the date of such notice, without notice of intent to demand, demand,
presentment for payment, notice of nonpayment, protest, notice of protest,
grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrowers;

 

  (b) the Borrowers shall, upon demand of the Administrative Agent (acting at
the request of, or with the consent of, the Majority Lenders), Cash
Collateralize their LC Obligations in respect of all outstanding Letters of
Credit (if any) at such time; and

 

  (c) the Collateral Agent shall at the request of, or may with the consent of,
the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents and any other Loan Document for the ratable benefit of the
Secured Parties.

9.4 Application of Funds. After the exercise of remedies pursuant to Section 9.3
(or after the Loans have automatically become immediately due and payable and
the LC Obligations have automatically been required to be Cash Collateralized
pursuant to Section 9.2), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

  (a) first, to satisfy that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of legal counsel and other professional advisors to each Agent)
payable to each Agent in its capacity as such;

 

  (b) second, to satisfy that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the LC Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the LC Issuer) and
amounts payable under ARTICLE 4, ratably among them in proportion to their
respective Pro Rata Shares;

 

89



--------------------------------------------------------------------------------

  (c) third, to satisfy that portion of the Obligations constituting accrued and
unpaid letter of credit fees and interest on the Loans, LC Outstandings (if any)
and other Obligations, ratably among the Lenders and the LC Issuer in proportion
to their respective Pro Rata Shares;

 

  (d) fourth, to satisfy that portion of the Obligations constituting unpaid
principal of the Loans, LC Outstandings (if any) and amounts owing under
Designated Hedge Agreements, ratably among the Lenders and the LC Issuer in
proportion to their respective Pro Rata Shares and the Designated Hedge
Counterparties;

 

  (e) fifth, to the Collateral Agent for deposit into the Cash Collateral
Account to Cash Collateralize the portion of the LC Obligations comprised of the
aggregate undrawn amount of the then outstanding Letters of Credit (if any) and
to be applied to satisfy drawings under such Letters of Credit as and when they
occur; provided that if any amount remains in the Cash Collateral Account after
all Letters of Credit have either been fully drawn, expired or terminated, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above; and

 

  (f) sixth, to satisfy any remaining unpaid portion of the Obligations; and

 

  (g) seventh, the balance, if any, after all of the Obligations have been paid
in full, to the Borrowers or the relevant Obligor or as otherwise required by
Applicable Law.

9.5 Borrowers’ Right to Cure.

 

  (a) Notwithstanding anything to the contrary in Section 8.17 (and the
definitions related thereto) and Section 9.1, in the event of any Event of
Default under any covenant set forth in Section 8.17(b) or Section 8.17(c), the
Borrowers may at their option cure such Event of Default with an injection of
cash by way of equity contribution or loans into any Borrower or Borrowers,
directly or indirectly, from the Parent (provided that if such cash injection is
in the form of a loan, such loan is subordinated to the Obligations on terms
reasonably satisfactory to the Majority Lenders) (such equity contribution
and/or loans, an “Equity Cure Injection”) in an amount which, when added to
EBITDAX for the applicable Measurement Period, would result in the Borrowers
complying with Section 8.17(b) or Section 8.17(c) (as applicable), provided that
the Borrowers’ rights under this Section 9.5 may not be exercised on more than
two (2) occasions per year during the period from the Closing Date until the
Maturity Date.

 

  (b) Each Equity Cure Injection must be made within ten (10) Business Days of
the delivery of the relevant Compliance Certificate under Section 7.1(d) which
shows the Borrowers’ failure to comply with Section 8.17(b) or Section 8.17(c).

 

  (c)

To the extent that any Equity Cure Injection is made in a particular period to
enable the cure of a breach under Section 8.17(b) or Section 8.17(c) in respect
of a previous Measurement Period, only that portion of the Equity Cure Injection
necessary to cure such Event of Default under Section 8.17 for such applicable
Measurement Period shall be treated as increasing EBITDAX for the purpose of
calculating the financial covenants in Section 8.17 in respect of

 

90



--------------------------------------------------------------------------------

 

that Measurement Period by an amount equal to such portion of the relevant
Equity Cure Injection. The parties hereby acknowledge that this clause (c) shall
not be relied on for purposes of calculating any financial ratios other than as
applicable to Section 8.17(b) or Section 8.17(c) and shall not result in any
adjustment to EBITDAX or any other amounts, other than the amount of EBITDAX
referred to in the immediately preceding sentence.

 

  (d) If, after giving effect to the recalculation referred to in Section (c),
the relevant test under Section 8.17 is met, then the requirements thereof shall
be deemed to have been satisfied as at the relevant original date of testing as
though there has been no failure to comply with such test and any Default or
Event of Default occasioned thereby shall be deemed to have been remedied for
the purposes of this Agreement and the other Loan Documents.

 

  (e) The proceeds of each Equity Cure Injection may be used by the Borrowers
for general corporate purposes provided that in the period commencing on the
date on which an Equity Cure Injection is made and ending on the first date
thereafter on which a Compliance Certificate delivered by the Borrowers to the
Administrative Agent in accordance with Section 7.1(d) demonstrates that the
Borrowers are in compliance with Section 8.17, the Borrowers shall not make or
pay, or permit to be made or paid, any dividend or distribution (whether in cash
or in kind) in relation to their respective share capital, any redemption or
reduction of their respective share capital, any payments in respect of any
loans made available to them by any Affiliate or any other distribution to any
of their respective shareholders.

ARTICLE 10

GUARANTEE

10.1 Guarantee. The Guarantors hereby jointly and severally guarantee to the
Secured Parties the prompt payment in full when due (whether at stated maturity,
by acceleration or otherwise) of the Obligations strictly in accordance with the
terms thereof. The Guarantors hereby further jointly and severally agree that if
any Borrower shall fail to pay in full when due any of the Obligations, the
Guarantors shall promptly pay the same, without any demand or notice whatsoever,
and that if any extension of time is given for the payment of any of the
Obligations, the same shall be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) strictly in accordance with the
terms thereof. Any and all payments made by the Guarantors shall be made in
accordance with the terms of Section 4.1, mutatis mutandis.

10.2 Obligations Unconditional. The obligations of each Guarantor under
Section 10.1 are absolute and unconditional, joint and several, irrespective of
the value, validity or enforceability of the obligations of each Borrower under
this Agreement or any other Loan Document and irrespective of any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense in favor of any Guarantor or such Borrower (other than payment in full
of the Obligations), it being the intent of this Section 10.2 that the
obligations of each Guarantor hereunder shall be absolute and unconditional,
joint and several, under any and all circumstances. Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall, to the fullest extent permitted by Applicable Law, not
alter or impair the obligations of each Guarantor hereunder which shall remain
absolute and unconditional as described above:

 

91



--------------------------------------------------------------------------------

  (a) any waiver or any grant of an extension of time in respect of the
performance of the Obligations or any part thereof;

 

  (b) any acceleration of the maturity of the Obligations or any part thereof;

 

  (c) any act or omission carried out in respect of any provision of this
Agreement and any Loan Document;

 

  (d) any amendment, restatement or modification of the Obligations or any part
thereof;

 

  (e) any waiver by a Secured Party of any right under this Agreement or any
Loan Document in respect of the Obligations or any part thereof;

 

  (f) any failure to perfect any Lien in respect of any Collateral, or any
failure of such Lien to constitute a valid and enforceable security interest in
respect of such Collateral;

 

  (g) any substitution, release or exchange effected in respect of any
Collateral; or

 

  (h) any additional guarantee given in favor of the Secured Parties in respect
of the Obligations or any part thereof.

10.3 Waiver of Presentment. Each Guarantor hereby expressly waives diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that any Secured Party first exhaust any right, power or remedy it
may have against any Borrower or any Guarantor under this Agreement or any other
Loan Document, or against any other Person under any other guarantee of, or
security for, any of the Obligations. Each Guarantor agrees that its obligations
pursuant to this ARTICLE 10 shall not be affected by any assignment or
participation entered into by any Bank pursuant to Section 12.7.

10.4 Reinstatement. The obligations of each Guarantors under this ARTICLE 10
shall automatically be reinstated if for any reason any payment by or on behalf
of any Borrower or any Guarantor in respect of the Obligations is rescinded, or
must be otherwise restored by any Secured Party, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise. Each Guarantor jointly
and severally agrees to indemnify each Secured Party on demand for all costs and
expenses (including attorney’s fees) incurred by it in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

10.5 Subrogation. Until all Commitments have been terminated and all Obligations
(other than contingent Obligations not then due and payable) have been paid in
full, each Guarantor hereby waives all rights of subrogation or contribution it
may have in respect of any Borrower or any Guarantor, whether arising by
contract or operation of law or otherwise by reason of any payment made by it
pursuant to this ARTICLE 10.

10.6 Continuing Guarantee. The guarantee in this ARTICLE 10 is a continuing
guarantee, and shall apply to all Obligations whenever arising.

 

92



--------------------------------------------------------------------------------

10.7 Instrument for the Payment of Money. Each Guarantor hereby acknowledges
that the guarantee in this ARTICLE 10 constitutes an instrument for the payment
of money, and agrees that any Secured Party, at its sole option, in the event of
a dispute by such Guarantor in the payment of any moneys due hereunder, shall
have the right to bring motion-action under New York CPLR Section 3213.

10.8 General Limitation on Guarantee Obligations. In any action or proceeding
involving any bankruptcy, insolvency, reorganization or other Applicable Law in
the jurisdiction of organization of any Guarantor affecting the rights of
creditors generally, if the obligations of any Guarantor under this ARTICLE 10
would otherwise be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, then, notwithstanding
anything in this Agreement to the contrary, the amount of such liability shall,
without any further action by such Guarantor, any Secured Party or any other
Person, be automatically limited and reduced to the highest amount that would be
valid and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

10.9 Joint and Several Liability of Borrowers. Without prejudice to the
provisions of this ARTICLE 10 but subject to any Applicable Law in the
jurisdiction of organization of any Borrower affecting the rights of creditors
generally, in consideration of the financial accommodation to be provided by the
Lenders under this Agreement and the Designated Hedge Counterparties under the
Designated Hedge Agreements, for the mutual benefit, directly and indirectly, of
each Borrower and in consideration of the undertakings of each Borrower to
accept joint and several liability for the obligations of each other Borrower,
each Borrower hereby irrevocably and unconditionally accepts joint and several
liability with each other Borrower with respect to the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations of, each Borrower and all other amounts from time to time owing to
the Secured Parties by each Borrower under this Agreement and all of the other
Loan Documents, in each case strictly in accordance with the terms hereof and
thereof.

ARTICLE 11

AGENCY PROVISIONS

11.1 Appointment and Authority. Each of the Lenders and the LC Issuer hereby
irrevocably appoints Standard Bank Plc to act on its behalf as the
Administrative Agent, the Collateral Agent and the Technical Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent, the
Collateral Agent and the Technical Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent, the
Collateral Agent and the Technical Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this ARTICLE 11 are solely for the benefit of the Secured Parties,
and neither the Borrowers nor any other Obligor shall have rights as a third
party beneficiary of any of such provisions. Each of the Secured Parties hereby
irrevocably appoints and authorizes the Collateral Agent to act as the agent of
such Secured Party for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any Obligor to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.

11.2 Rights as a Lender. Each Agent shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent, and the term “Lender”

 

93



--------------------------------------------------------------------------------

or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include Standard Bank Plc serving as the Administrative
Agent, as the Collateral Agent or as the Technical Agent hereunder in its
individual capacity. Standard Bank Plc and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with any Obligor or
any Subsidiary or other Affiliate thereof as if it were not an Agent and without
any duty to account therefor to the Lenders.

11.3 Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, each Agent:

 

  (a) shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

 

  (b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that an Agent is required to
exercise as directed in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or Applicable Law; and

 

  (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by Standard Bank Plc or any of its Affiliates in
any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Majority Lenders or (ii) in the absence of its
own gross negligence or willful misconduct. No Agent shall be deemed to have
knowledge of any Default unless and until notice describing such Default is
given to such Agent by an Obligor, a Lender or the LC Issuer. No Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Security Documents, (v) the value or the
sufficiency of any Collateral or (v) the satisfaction of any condition precedent
set forth in ARTICLE 5 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.

11.4 Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent

 

94



--------------------------------------------------------------------------------

may also rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. Without prejudice to the foregoing, in determining
compliance with any condition hereunder to any Credit Extension that by its
terms must be fulfilled to the satisfaction of a Lender or the LC Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the LC Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the LC Issuer prior to the making of
such Credit Extension. Each Agent may engage, rely on and consult with legal
counsel (who may be counsel for the Borrowers), independent accountants and
other professional advisors or experts selected by it, in its sole discretion
and at the cost of the Borrowers, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants, professional advisors or experts.

11.5 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. The exculpatory provisions of
Section 11.3 and this ARTICLE 11 shall apply to any such sub-agent and to the
Affiliates of such Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities performed as an Agent.

11.6 Resignation of Agents. Each Agent may at any time give notice of its
resignation to the Borrowers and the Secured Parties. Upon receipt of any such
notice of resignation, the Majority Lenders shall have the right, in
consultation with the Borrowers, to appoint another Person or an Affiliate of a
Lender to succeed such Agent. If no such successor shall have been so appointed
by the Majority Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then the
retiring Agent may on behalf of the Secured Parties, appoint a successor Agent
meeting the qualifications set forth above; provided that if the retiring Agent
shall notify the Borrowers and the Secured Parties that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that if the retiring Agent is the Collateral Agent, the
Collateral Agent shall continue to hold any Collateral held by it on behalf of
the Secured Parties under any of the Loan Documents until such time as a
successor Collateral Agent is appointed) and (b) all payments, communications
and determinations to be made by, to or through such Agent shall instead be made
by or to the relevant Obligor or Secured Party directly, until such time as a
successor Agent is appointed as provided for above in this Section 11.6. Upon
the acceptance of a successor’s appointment as an Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agent, and the retiring Agent
shall be discharged from all of its duties and obligations hereunder and under
any other Loan Document (if not already discharged therefrom as provided above),
and the retiring Agent shall cooperate in good faith to effectuate the transfer
of its role to the successor Agent, including the execution and delivery of such
assignments, modifications, documents, certificates and further assurances as
such successor Agent may reasonably request. The fees payable by the Borrowers
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this ARTICLE 12, ARTICLE 5 and Section 11.4 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Affiliates in respect of any actions taken or omitted to be taken by
any of them while the retiring Agent was acting as an Agent. In addition, if any
Lender serving as an

 

95



--------------------------------------------------------------------------------

Agent is or becomes a Delinquent Lender, the Majority Lenders or (so long as no
Default or Event of Default has then occurred and is continuing) the Borrowers,
may, but shall not be obligated to, require the resignation of such Agent in
accordance with the terms of this Section 11.6; provided that such Agent shall
not be required to resign if, as a result of the expiry of the Delinquent Period
prior thereto, the circumstances entitling the Majority Lenders or the Borrowers
to require such resignation cease to apply.

11.7 Non-Reliance on Agents and Other Lenders. Each Lender and the LC Issuer
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their Affiliates and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and to make Credit Extensions hereunder.
Each Lender and the LC Issuer also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their Affiliates
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

11.8 No Other Duties. Notwithstanding anything to the contrary herein, the
Mandated Lead Arrangers shall have no powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as an Agent, a Lender or the LC Issuer hereunder.

11.9 Indemnification. The Lenders shall indemnify each Agent in its capacity as
such (to the extent not reimbursed by the Borrowers and without limiting the
obligation of the Borrowers to do so), ratably according to their respective Pro
Rata Shares in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Pro Rata Shares immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans and other Obligations) be imposed on, incurred by or asserted against such
Agent in any way relating to or arising out of, the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein, or the other transactions contemplated hereby or thereby or
any action taken or omitted by such Agent under or in connection with any of the
foregoing; provided however that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and non-appealable decision of a court of competent jurisdiction to have
resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment in full of all Obligations.

11.10 Indemnified Matters. Notwithstanding anything to the contrary in this
Agreement, each Agent shall be entitled to include as part of any amount payable
to it under Section 11.9, Section 12.5 and/or Section 12.6, a sum representing
the cost to such Agent in terms of management time and other resources
calculated on the basis of such reasonable daily or hourly rates as such Agent
may notify to the Borrower or the Lenders (as the case may be) for such purpose,
and such sum shall be in addition to any fees or other amounts paid or payable
to such Agent under this Agreement or the other Loan Documents. Each Borrower
shall promptly on demand reimburse any Lender for amounts actually paid by such
Lender pursuant to this Section 11.10.

 

96



--------------------------------------------------------------------------------

11.11 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any judicial proceeding relative to any Obligor, the
Administrative Agent (irrespective of whether the principal of any Loan or LC
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

  (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC Issuer
and the Administrative Agent (including any claim for the compensation,
expenses, disbursements and advances of the Lenders, the LC Issuer and the
Administrative Agent and their respective agents and counsel) allowed in such
judicial proceeding; and

 

  (b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same,

and any administrator, administrative receiver, receiver, receiver and manager,
liquidator, provisional liquidator, trustee, custodian, conservator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and the LC Issuer to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the LC Issuer, to pay to the Administrative Agent
any amount due for the compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement and any other Loan Document. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the LC Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the LC Issuer or in any such proceeding.

11.12 Collateral and Guarantee Matters. The Lenders and the LC Issuer
irrevocably authorize the Collateral Agent, at its option and in its discretion:

 

  (a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon the termination of the Commitments and
the payment in full of all Obligations (other than contingent Obligations not
then due and payable), (ii) that is Disposed or to be Disposed as part of or in
connection with any Disposal permitted hereunder or under any other Loan
Document or (iii) if approved, authorized or ratified in writing in accordance
with Section 12.1;

 

  (b) to release any Guarantor from its guarantee of the Obligations if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

 

  (c) to subordinate any Lien granted to or held by the Collateral Agent under
any Loan Document to the holder of any Lien on such property that is permitted
under Section 8.2.

 

97



--------------------------------------------------------------------------------

Upon request by the Collateral Agent at any time, the Majority Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its guarantee of the Obligations pursuant to this Section 11.12.
In each case as specified in this Section 11.12, the Collateral Agent will, at
the Borrowers’ expense, execute and deliver to the applicable Obligor such
documents as such Obligor may reasonably request to evidence the release of such
item of Collateral from the assignment and security interest granted under the
Security Documents or to subordinate its interest in such item, or to release
such Guarantor from its guarantee of the Obligations, in each case in accordance
with the terms of the Loan Documents and this Section 11.12.

ARTICLE 12

MISCELLANEOUS

12.1 Amendments. No amendment or waiver of any provision of this Agreement or
any other Loan Document (except the Fee Letter), and no consent to any departure
by any Borrower or any other Obligor therefrom, shall be effective unless made
in writing signed by the Majority Lenders and the Borrowers or the applicable
Obligor (and in the case of the other Loan Documents (except the Fee Letter) all
other parties thereto), as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. If the
Administrative Agent receives notice of any amendment or waiver requested by the
Borrowers with respect to this Agreement or any other Loan Document, it shall
give notice to the Lenders accordingly. Unless the Administrative Agent advises
otherwise, the Lenders shall have ten (10) Business Days to respond to the
request for such amendment or waiver. If no response is received from a Lender
within such time, the Administrative Agent shall be entitled to treat such
failure to respond as a rejection by such Lender of the requested amendment or
waiver. Notwithstanding anything to the contrary herein, no such amendment,
waiver or consent shall:

 

  (a) waive any condition precedent specified in ARTICLE 5, without the written
consent of each Lender;

 

  (b) extend or increase the Commitment of any Lender, without the written
consent of such Lender;

 

  (c) postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to each Secured
Party hereunder or under such other Loan Document, without the written consent
of each Secured Party entitled to such amount;

 

  (d) reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Participation, or any fees or other amounts payable hereunder or
under any other Loan Document, without the written consent of each Secured Party
entitled to such amount;

 

  (e)

amend, modify or waive any provision of Section 9.4 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Secured Party

 

98



--------------------------------------------------------------------------------

 

or the order of application thereof without the written consent of each Secured
Party entitled to such amount;

 

  (f) amend, modify or waive any provision of this Section 12.1, Section 12.9 or
the definition of “Eligible Assignee”, “Majority Lenders”, “Supermajority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

  (g) amend, modify or waive any provision of ARTICLE 3 or the definition of
“Banking Case”, “Calculation Date” or “Exceptional Banking Case” without the
written consent of the Supermajority Lenders;

 

  (h) amend, modify or waive any provision of ARTICLE 3 or ARTICLE 11 or any
other provision hereunder or under any other Loan Document that affects the
rights or duties of any Agent without the written consent of the affected Agent;

 

  (i) amend, modify or waive any provision of Section 2.4 without the written
consent of the LC Issuer;

 

  (j) except as permitted by Section 11.12, release all or any part of the
Collateral, without the written consent of each Secured Party; or

 

  (k) except as permitted by Section 11.12, release any Guarantor from its
guarantee of the Obligations, without the written consent of each Secured Party.

Notwithstanding anything to the contrary herein, no Delinquent Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (i) the Commitment of such Delinquent Lender may not be increased or
extended without its prior written consent and (ii) any amendment, waiver or
consent requiring the consent of all Lenders or each affected Lender that by its
terms affects any Delinquent Lender in a manner that is materially and
disproportionately adverse to such Delinquent Lender compared with the other
affected Lenders shall require the consent of such Delinquent Lender.

12.2 Notices.

 

  (a) Generally. Notices and other communications provided for herein shall,
except as provided below, be in writing and shall be delivered by hand or
overnight courier service, mailed by certified of registered mail or sent by
facsimile, as follows:

 

  (i) in the case of any Obligor, at:

TransAtlantic Petroleum Ltd.

5910 N. Central Expressway, Suite 1755

Dallas, Texas 75206

Attention: Jeffrey S. Mecom

Tel: +1 (214) 265 4795

 

99



--------------------------------------------------------------------------------

Fax: +1 (214) 265 4711

Email: jeff.mecom@tapcor.com

with a copy to:

Porter Hedges LLP

1000 Main Street, 36th Floor

Houston, Texas 77002

Attention: Nick H. Sorensen

Tel.: +1 (713) 226 6677

Fax: +1 (713) 226 6277

Email: nsorensen@porterhedges.com

 

  (ii) in the case of the Administrative Agent, at:

Standard Bank Plc

20 Gresham Street

London EC2V 7JE

Tel: +44 (0) 20 3145 8747

Fax: +44 (0) 77 3189 8284

Email: London.Agency@standardbank.com

Attention: Ola Busari

with a copy to:

Loans Administration

Standard Bank Plc

20 Gresham Street

London, EC2V 7JE

United Kingdom

Attention: Don Mackay

Email: London-loansadmin@standardbank.com

Tel: +44 (0) 20 3145 8821

Fax: +44 (0) 20 3189 8828

 

  (iii) in the case of the Collateral Agent, at:

Standard Bank Plc

c/o Standard Americas, Inc.

320 Park Avenue

19th Floor, New York

New York 10022

Attention: Robert Anastasio

Tel: +(1) 212 407 5061

Fax: +(1) 212 407 5178

 

100



--------------------------------------------------------------------------------

Email: NewYork-BATM@standardnewyork.com

with copies to:

Loans Administration

Standard Bank Plc

20 Gresham Street

London, EC2V 7JE

United Kingdom

Attention: Don Mackay

Email: London-loansadmin@standardbank.com

Tel: +44 (0) 203 145 8821

Fax: +44 (0) 203 189 8828

and

Standard Americas, Inc.

320 Park Avenue

19th Floor, New York

New York 10022

United States of America

Attention: Fernando Docters

Tel: +1 (212) 407 5164

Fax: +1 (212) 407 5178

Email: fernando.docters@standardnewyork.com

 

  (iv) in the case of any Lender, at its address (or fax number) set forth in
Schedule I, in its administrative questionnaire or in the assignment and
acceptance agreement pursuant to which such Lender shall have become a party
hereto.

All notices and other communications given to any party hereto in accordance
with the provisions hereof shall be deemed to have been given on the date of
receipt if delivered by hand or overnight courier service or sent by facsimile
or by certified or registered mail, in each case delivered, sent or mailed
(properly addressed) to such party as provided in this Section 12.2 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 12.2, and failure to deliver courtesy copies of
notices and other communications shall in no event affect the validity or
effectiveness of such notices and other communications. Notices delivered
through electronic communications to the extent provided in Section 12.2(b)
below, shall be effective as provided in Section 12.2(b) below.

 

  (b)

Electronic Communications. Notices and other communications to the Lenders may
(subject to Section 12.2(c)) be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the pursuant to ARTICLE 2 if such
Lender has notified the Administrative Agent that it is incapable of receiving
notices under such Article by electronic communication. The

 

101



--------------------------------------------------------------------------------

 

Administrative Agent, the Collateral Agent or the Borrower may, in their
respective sole discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures, respectively,
approved by it (including as set forth in Section 12.2(c)); provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (including by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that, if such notice
or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

  (c) Change of Address. Any party hereto may change its address, facsimile
number or e-mail address for notices and other communications hereunder by
notice to the other parties hereto.

 

  (d) Posting. Each Obligor hereby agrees that it will provide to the
Administrative Agent all documents, information and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document (including all certificates, financial statements,
notices, requests and other materials, but excluding any such communication that
(i) relates to a request for a new, or a conversion of an existing Borrowing
(including any election of an Interest Period relating thereto), (ii) relates to
the payment of any principal or other amount due hereunder prior to the
scheduled date therefor, (iii) provides notice of any Default hereunder or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or other extension of
credit hereunder (all such non-excluded communications, collectively, the
“Communications”)), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at such
e-mail address or addresses provided to Borrower by the Administrative Agent
from time to time or in such other form, including hard copy delivery thereof,
as the Administrative Agent shall require. In addition, each Obligor agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in this Agreement or in such other medium or format, including hard
copy delivery thereof, as the Administrative Agent may from time to time
require. Nothing in this Section 12.2 shall prejudice the right of any Agent or
any Lender to give any notice or other communication pursuant to this Agreement
or any other Loan Document in any other manner specified in this Agreement or
any other Loan Document or as any such Agent shall require. To the extent
consented to by the Administrative Agent in writing from time to time, the
Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address or addresses set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents; provided that Borrower shall also deliver to
the Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.

 

102



--------------------------------------------------------------------------------

  (e) Use of websites; Material Non-Public Information. Each Obligor further
agrees that the Administrative Agent may make the Communications available to
each other Agent and the Lenders by posting the Communications on IntraLinks,
SyndTrak or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The
Administrative Agent does not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaims
liability for errors or omissions in the Communications or resulting from use of
the Platform. No warranty of any kind, express, implied or statutory, including
any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent in connection with the Communications or the
Platform. Each Obligor hereby acknowledges that each Agent may make available to
the Lenders and the LC Issuer materials and/or information provided by or on
behalf of the Parent, the Borrowers or any other Obligor (collectively, the
“Materials”) by posting such Materials on the Platform and that certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Parent or its securities,
and who may be engaged in investment and other market-related activities with
respect to the Parent’s securities. Each Obligor hereby agrees that (a) all
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, means that the word “PUBLIC”
shall appear prominently on the first page thereof; (b) by marking any Materials
“PUBLIC,” each Obligor shall be deemed to have authorized each Agent and the
Lenders to treat such Materials as not containing any material non-public
information (although the parties acknowledge that such information may still be
confidential, sensitive and/or proprietary) with respect to the Parent or its
securities for purposes of United States federal and state securities laws,
(c) all Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information”, and (d) each
Agent shall be entitled to treat any Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform that is not
designated as “Public Side Information.” For purposes of clarification, (i) any
materials not marked “PUBLIC” shall be deemed to be material non-public
information and (ii) notwithstanding the foregoing, no Obligor shall be under
any obligation to mark any particular Material “PUBLIC”.

12.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Secured Party, any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law or contract.

12.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Credit Extensions hereunder.

 

103



--------------------------------------------------------------------------------

12.5 Payment of Expenses and Taxes. Each Borrower agrees (a) to pay or reimburse
each Secured Party for all out-of-pocket costs and expenses reasonably incurred
in connection with the negotiation, preparation, execution and delivery of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the fees and disbursements of counsel and notarization,
filing and recording fees and expenses, (b) to pay or reimburse each Secured
Party for all costs and expenses incurred in connection with (i) the enforcement
or preservation of any rights under this Agreement, the other Loan Documents and
any such other documents and (ii) the negotiation of any restructuring or
“work-out”, whether or not consummated, of any Obligations and (c) to pay,
indemnify, and hold each Secured Party harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement and any other Loan Documents. All amounts due
under this Section 12.5 shall be payable not later than ten (10) days after
written demand therefor. Statements of amounts payable by each Borrower pursuant
to this Section 12.5 shall be submitted to the Borrower at the “Address for
Notices” specified below the name of such Borrower on the signature pages
hereof, and to the attention of the contact person specified therein, or to such
other contact person or address as may be hereafter designated by such Borrower
in a written notice to each Secured Party. The agreements in this Section 12.5
shall survive the making of the Credit Extensions hereunder, the payment in full
of the Obligations and the termination of all Commitments.

12.6 Indemnification. In consideration of the execution and delivery of this
Agreement by the Secured Parties, each Borrower hereby indemnifies, exonerates
and holds each of them and each of their respective officers, directors,
employees and agents in their capacities as such (each, an “Indemnitee”) free
and harmless from and against any and all actions, causes of action, suits,
claims, losses, costs, liabilities and damages, and all expenses incurred in
connection with any of the foregoing (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), including attorneys’ fees and disbursements reasonably incurred,
whether incurred in connection with actions between or among the parties hereto
or the parties hereto and third parties, and agrees to reimburse each Indemnitee
upon demand for all legal and other expenses reasonably incurred by it in
connection with investigating, preparing to defend or defending, or providing
evidence in or preparing to serve or serving as a witness with respect to, any
claim, litigation, investigation or proceeding relating to any of the foregoing
(collectively, the “Indemnified Liabilities”), incurred by the Indemnitees or
any of them as a result of, or arising out of, or relating to:

 

  (a) any transaction financed or to be financed in whole or in part, directly
or indirectly, with the proceeds of any Credit Extension;

 

  (b) the execution, delivery, enforcement, performance and administration of
this Agreement, the other Loan Documents and any agreement executed and
delivered in connection therewith;

 

  (c) any investigation, litigation or proceeding related to any environmental
cleanup, audit, noncompliance with or liability under any Environmental Law or
other matter relating to the protection of the environment applicable to the
operations of such Borrower or any of its Subsidiaries or any of the Hydrocarbon
Interests;

 

104



--------------------------------------------------------------------------------

  (d) the presence on or under, or the Releases from, any property owned or
operated by any Obligor of any Hazardous Material regardless of whether caused
by, or within the control of, such Obligor; or

 

  (e) any Environmental Liability arising as a result of property owned, leased
or operated by any Obligor (the indemnification herein shall survive the payment
in full of the Obligations and the termination of all Commitments, regardless of
whether such Environmental Liability is caused by, or within the control of,
such Obligor),

except to the extent that Indemnified Liabilities arising for the account of a
particular Indemnitee are found by a final, non-appealable judgment of a court
of competent jurisdiction to have resulted by reason of such Indemnitee’s gross
negligence or willful misconduct. Without limiting the foregoing, and to the
extent permitted by Applicable Law, each Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to so waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Law, that any of them might have by statute or
otherwise against any Indemnitee. It is expressly understood and agreed that to
the extent that any Indemnitee is strictly liable under any Environmental Law,
each Obligor’s obligation to such Indemnitee under this indemnity shall likewise
be without regard to fault on the part of any Obligor with respect to the
violation or condition that results in any Environmental Liability of an
Indemnitee. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, each Obligor agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under Applicable Law. The agreements in this
Section 12.6 shall survive the making of the Credit Extensions hereunder, the
payment in full of the Obligations and the termination of all Commitments.

12.7 Successors and Assigns.

 

  (a) Successors and Assigns Generally. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns, provided that (i) no Obligor may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of all of the Lenders and (ii) any assignment or participation
by a Lender of any of its rights and obligations hereunder shall be effected in
accordance with this Section 12.7.

 

  (b) Participations. Each Lender may at any time grant participations in any of
its rights under this Agreement or under any of the Notes to any Person (a
“Participant”), provided that in the case of any such participation:

 

  (i) the Participant shall not have any rights under this Agreement or any of
the other Loan Documents, including rights of consent, approval or waiver (the
Participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
Participant relating thereto);

 

  (ii) such Lender’s obligations under this Agreement (including its Commitments
hereunder) shall remain unchanged;

 

105



--------------------------------------------------------------------------------

  (iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;

 

  (iv) such Lender shall remain the holder of the Obligations owing to it and of
any Note issued to it for all purposes of this Agreement; and

 

  (v) the Borrowers, the Agents, and the other Lenders shall continue to deal
solely and directly with the selling Lender in connection with such Lender’s
rights and obligations under this Agreement, and all amounts payable by the
Borrowers hereunder shall be determined as if such Lender had not sold such
participation,

and provided further that no Lender shall transfer, grant or sell any
participation under which the Participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document.

 

  (c) Assignments by Lender. Each Lender (the “Assignor”) may assign all or any
part of its Loans, LC Participations and/or Commitments and its rights and
obligations hereunder to one or more Eligible Assignees, each of which shall
become a party to this Agreement as a Lender by execution of an assignment and
acceptance agreement in substantially the form attached hereto as Exhibit E (an
“Assignment Agreement”) to be executed by the Assignor, an Eligible Assignee and
acknowledged by the Administrative Agent; provided, that (i) if such assignment
is in respect of less than all of the rights and obligations of the Assignor,
then, unless otherwise agreed to by the Administrative Agent, such assignment
shall be in an aggregate principal amount of at least $5,000,000 or a whole
multiple of $500,000 in excess thereof and (ii) each Borrower shall cooperate
with the Assignor, such Eligible Assignee and the Administrative Agent to
facilitate such assignment, including, if instructed by the Assignor or the
Administrative Agent, providing to such Eligible Assignee copies of all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, the United Kingdom Proceeds of Crime
Act 2002 and the United Kingdom Money Laundering Regulations 2003. Upon its
receipt of an Assignment Agreement executed by the Assignor and an Eligible
Assignee, together with a registration and processing fee of $3,500 for its own
account, the Administrative Agent shall promptly record the information
contained therein in the Register (as defined in clause (d) below). Upon such
execution, delivery, acceptance and recording, then, from and after the
settlement date specified in such Assignment Agreement, the Assignee thereunder
shall be a party to this Agreement and, to the extent provided in the Assignment
Agreement, shall have the rights and obligations of the Assignor hereunder with
Loans and/or Commitments as specified therein and y) the Assignor thereunder
shall, to the extent provided in the assignment and acceptance agreement, be
released from its obligations under this Agreement.

 

  (d)

Register. The Administrative Agent shall maintain a register (the “Register”) on
which the Administrative Agent shall record the name and address of each Lender,
and the Commitments of, and principal amounts of the Loans and LC Obligations
owing to, each Lender pursuant to the terms hereof from time to time. The
entries in the Register shall be

 

106



--------------------------------------------------------------------------------

 

conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as the owner thereof for all purposes of this
Agreement, notwithstanding notice to the contrary; provided that the
Administrative Agent’s failure to make any recording, or any error by the
Administrative Agent in making such recording, shall not affect each Borrower’s
or any other Obligor’s liabilities in respect of the Loans and LC Obligations.

12.8 Right of Set-off. In addition to any rights now or hereafter granted under
Applicable Law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, each
Agent, each Lender and the LC Issuer is hereby authorized at any time and from
time to time, without presentment, demand, protest or other notice of any kind
to any Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by such Agent,
such Lender or the LC Issuer (including by branches, agencies and Affiliates of
such Agent, such Lender or the LC Issuer wherever located) to or for the credit
or the account of any Borrower against and on account of the Obligations,
regardless of whether or not such Agent, such Lender or the LC Issuer shall have
made any demand hereunder and regardless of whether or not such Obligations
shall be contingent or unmatured. Each Agent, each Lender and the LC Issuer
agrees to promptly notify the relevant Borrower after any such set off and
application, but failure to give such notice shall not affect the validity of
such set off and application.

12.9 Delinquent Lenders. Notwithstanding anything to the contrary herein, if any
Lender becomes a Delinquent Lender, then, to the extent permitted by Applicable
Law:

 

  (a) while the relevant Delinquent Period is in effect, such Delinquent
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 12.1;

 

  (b) until such time as all Delinquent Credits with respect to such Delinquent
Lender have been funded, its Pro Rata Share of any repayment or prepayment of
the Loans shall be applied to satisfy its obligation to fund such Delinquent
Credits;

 

  (c) until such time as all Delinquent Payments with respect to such Delinquent
Lender have been paid in full together with any applicable accrued interest
thereon, the Administrative Agent shall apply any amounts thereafter received by
the Administrative Agent for the account of such Delinquent Lender to satisfy
such Delinquent Lender’s obligation to make such Delinquent Payments;

 

  (d) while the relevant Delinquent Period is in effect, the Borrowers may
reduce all or any portion of the unused Commitments of such Delinquent Lender
under Section 2.6(a) before reducing the unused Commitments of any other Lender;

 

  (e) any Delinquent Lender with a Delinquent Credit shall not be entitled to
receive any commitment fee pursuant to Section 2.9(a) during its Delinquent
Period, and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to such Delinquent Lender
during its Delinquent Period;

 

107



--------------------------------------------------------------------------------

  (f) any Delinquent Lender with a Delinquent Credit shall not be entitled to
receive its share of any letter of credit fee pursuant to Section 2.9(b) during
its Delinquent Period and such fee shall instead be paid to the LC Issuer (or if
the entire LC Participation of such Delinquent Lender has been assumed by one or
more Lenders, such fee shall be ratably allocated among such Lenders as their
interests may appear), unless such Delinquent Lender has provided cash
collateral or other credit support or made other arrangements to the LC Issuer’s
satisfaction to ensure its ability to fund its future LC Participation in
respect of any relevant Letter of Credit; and

 

  (g) the Borrowers may, at their sole expense and effort, upon ten
(10) Business Days’ notice to such Delinquent Lender and the Administrative
Agent, require the Delinquent Lender to assign and delegate all of its rights,
interests and obligations under this Agreement to an Eligible Assignee; provided
that if the Borrowers elect to exercise such right with respect to a Delinquent
Lender, (i) such Delinquent Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and LC Participations, accrued
interest thereon, accrued fees and all other amounts then payable to it
hereunder and the other Loan Documents, net of any amounts owing to any Agent,
Lender or the LC Issuer, from the Eligible Assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts), (ii) the Eligible Assignee shall have paid in full
all amounts then due and payable by the Delinquent Lender to any Agent, Lender
or the LC Issuer hereunder and the other Loan Documents, (iii) such Delinquent
Lender shall execute and deliver an Assignment Agreement and (iv) such
Delinquent Lender shall not be required to make any such assignment if, as a
result of the expiry of the Delinquent Period prior thereto, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

12.10 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

12.11 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12.12 Other Transactions. Nothing contained herein shall preclude any Secured
Party or any of its Affiliates from engaging in any transaction, in addition to
those contemplated by the Loan Documents, with each Borrower or any of its
Affiliates in which such Borrower or such Affiliate is not restricted hereby
from engaging with any other Person.

12.13 Integration. This Agreement and the other Loan Documents constitute the
entire understanding among the parties hereto with respect to the subject matter
hereof and thereof and supersede any prior agreements, written or oral, with
respect thereto.

 

108



--------------------------------------------------------------------------------

12.14 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

12.15 SUBMISSION TO JURISDICTION; WAIVERS. (a) EACH OBLIGOR HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK CITY, AND APPELLATE
COURTS FROM ANY THEREOF, IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS
OF A SECURED PARTY OR AN OBLIGOR IN CONNECTION HEREWITH OR THEREWITH; PROVIDED
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT THE SECURED PARTY’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND; PROVIDED FURTHER THAT
NOTHING HEREIN SHALL LIMIT THE RIGHT OF A SECURED PARTY TO BRING PROCEEDINGS
AGAINST AN OBLIGOR IN THE COURTS OF ANY OTHER JURISDICTION.

(b) EACH OBLIGOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 12.2. EACH OBLIGOR HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO IN CLAUSE (a) ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO
THE EXTENT THAT EACH OBLIGOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH OBLIGOR HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. EACH OBLIGOR HEREBY WAIVES,
TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT THAT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS SECTION ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

(c) TO THE EXTENT THAT ANY OBLIGOR MAY, IN ANY SUIT, ACTION OR PROCEEDING
BROUGHT BEFORE A COURT OF TURKEY OR ELSEWHERE ARISING OUT OF OR IN CONNECTION
WITH ANY FINANCE DOCUMENT, BE ENTITLED TO THE BENEFIT OF ANY PROVISIONS OF LAW
REQUIRING ANY FINANCE PARTY IN SUCH SUIT, ACTION OR PROCEEDING TO POST SECURITY
FOR THE COSTS OF ANY OBLIGOR, AS THE CASE MAY BE (CAUTIO JUDICATUM SOLVI), OR TO
POST A BOND OR TO TAKE SIMILAR ACTION, THE OBLIGORS HEREBY IRREVOCABLY WAIVE
SUCH BENEFIT, IN EACH CASE TO THE

 

109



--------------------------------------------------------------------------------

FULLEST EXTENT NOW OR HEREAFTER PERMITTED UNDER THE LAWS OF TURKEY OR, AS THE
CASE MAY BE, SUCH OTHER JURISDICTION.

(d) WITHOUT LIMITING THE GENERALITY OF ANY OF THE FOREGOING, EACH OBLIGOR
AGREES, WITHOUT PREJUDICE TO THE ENFORCEMENT OF A JUDGMENT OBTAINED IN THE
COURTS OF ANY UNITED STATES FEDERAL OR NEW YORK STATE AND APPELLATE COURTS FROM
ANY THEREOF, ACCORDING TO THE PROVISIONS OF ARTICLE 54 OF THE INTERNATIONAL
PRIVATE AND PROCEDURE LAW OF TURKEY (LAW NO. 5718), THAT, IN THE EVENT THAT SUCH
OBLIGOR IS SUED IN A COURT IN TURKEY IN CONNECTION WITH ANY LOAN DOCUMENT, SUCH
JUDGMENT SHALL CONSTITUTE CONCLUSIVE EVIDENCE OF THE EXISTENCE AND AMOUNT OF THE
CLAIM AGAINST IT PURSUANT TO THE PROVISIONS OF THE SECOND SENTENCE OF ARTICLE
287 OF CIVIL PROCEDURE CODE OF TURKEY (LAW NO. 1086) AND ARTICLES 58 AND 59 OF
THE INTERNATIONAL PRIVATE AND PROCEDURE LAW OF TURKEY (LAW NO. 5718).

12.16 Acknowledgments. Each Obligor hereby acknowledges that:

 

  (a) it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

 

  (b) each Agent and each other Secured Party has no fiduciary relationship with
or duty to it arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between each Agent and each other
Secured Party, on the one hand, and each Borrower, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

  (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among each
Obligor and the Lender.

12.17 USA PATRIOT Act Notice. Each Lender, the LC Issuer and each Agent hereby
notifies the Obligors that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), the United Kingdom Proceeds of Crime Act 2002 and the United Kingdom
Money Laundering Regulations 2003 (as amended) or similar legislation in another
country, it is required to obtain, verify and record information (and, if
applicable, to provide such information particularly to an assignee) that
identifies each Obligor and each of its shareholders, directors and/or officers,
which information includes or may include the name and address of each such
Person, the Organizational Documents of each Obligor and such other information
that will allow each Secured Party to comply with its obligations under the
Patriot Act, the United Kingdom Proceeds of Crime Act 2002 and the United
Kingdom Money Laundering Regulations 2003 (as amended) or such similar
legislation in another country.

12.18 Confidential Information. Each Secured Party agrees to hold all
Confidential Information provided to it by any Obligor pursuant to this
Agreement in accordance with its customary procedures for handling confidential
information of this nature; provided, that nothing herein shall prevent each
Lender from disclosing any such information (a) to any Participant or Eligible
Assignee (or any prospective Participant or Eligible Assignee) that agrees to be
bound by this Section 12.18, (b) on a confidential basis to its employees,

 

110



--------------------------------------------------------------------------------

directors, agents, attorneys, accountants and other professional advisers or
those of any of its Affiliates, (c) upon the request or demand of any
Governmental Authority, (d) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Applicable Law, (e) if requested or required to do so in connection with any
litigation or similar proceeding, (f) that has been publicly disclosed without
violation of this Section 12.18, (g) to the National Association of Insurance
Commissioners or any similar organization or other regulatory body or any
nationally recognized rating agency, in each case, in any country or other
jurisdiction, that requires access to information about the Lender’s investment
portfolio in connection with ratings issued with respect to the Lender or (h) in
connection with the exercise of any if its rights, powers or remedies hereunder
or under any other Loan Document. Except as may be required by an order of a
court of competent jurisdiction and to the extent specified therein, each Lender
shall not be obligated or required to return any materials furnished to it
pursuant to any Loan Document by any Obligor. For purposes of this Section,
“Confidential Information” means all information received from any Obligor or
any Affiliate thereof relating to any Obligor or any Affiliate thereof or their
respective businesses, other than any such information that is available to each
Lender on a nonconfidential basis prior to disclosure by any Obligor or any
Affiliate thereof, provided that in the case of information received from an
Obligor or any such Affiliate after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Confidential Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord to
its own confidential information.

12.19 WAIVER OF JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE PARTIES IN CONNECTION THEREWITH. EACH OBLIGOR ACKNOWLEDGES AND AGREES THAT
IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH LENDER TO ENTER INTO THE LOAN
DOCUMENTS.

12.20 Judgment Currency. If, under any Applicable Law and whether pursuant to a
judgment being made or registered against an Obligor or the bankruptcy of the
Obligor or for any other reason, any payment under or in connection with this
Agreement or any Loan Document is made or falls to be satisfied in a currency
(the “Payment Currency”) other than Dollars, then to the extent that the amount
of such payment actually received by an Agent or any Secured Party when
converted into Dollars at the applicable rate of exchange at such time, falls
short of the amount due under or in connection with this Agreement or such Loan
Document, the Obligors, as a separate and independent obligation, shall
indemnify and hold harmless such Agent and such Secured Party against the amount
of such shortfall. For the purposes of this Section, “rate of exchange” means
the rate at which an Agent or the relevant Secured Party is able on or about the
date of such payment to purchase Dollars with the Payment Currency and shall
take into account any premium and other costs of exchange actually incurred with
respect thereto.

 

111



--------------------------------------------------------------------------------

12.21 Amended and Restated Credit Agreement. The parties hereto agree that, on
the date of this Agreement, this Agreement shall be deemed to amend, restate and
replace the Initial Credit Agreement in its entirety. Each Obligor acknowledges
and agrees that from and after the date of this Agreement:

 

  (a) all Loan Documents (as defined in the Initial Credit Agreement) shall
remain in full force and effect and shall be deemed to constitute Loan Documents
hereunder;

 

  (b) all Loans (as defined in the Initial Credit Agreement) made and
outstanding pursuant to the Initial Credit Agreement shall be deemed to be Loans
made under this Agreement;

 

  (c) all Letters of Credit (as defined in the Initial Credit Agreement) issued
by the Issuing Bank and outstanding pursuant to the Initial Credit Agreement
shall be deemed to be Letters of Credit issued by the Issuing Bank under this
Agreement;

 

  (d) each reference in the Loan Documents (as defined in the Initial Credit
Agreement) to “Obligations” or any other term defined in the Initial Credit
Agreement shall be deemed to be a reference to such term as defined in this
Agreement; and

 

  (e) each reference in the Loan Documents (as defined in the Initial Credit
Agreement) to the Initial Credit Agreement shall be deemed to be a reference to
this Agreement.

12.22 Australian Security Documents. The parties hereto agree that each Obligor
who is a party to an Australian Security Document confirms that each Australian
Security Document to which it is party remains in full force and effect and
acknowledges that the definition of “Secured Money”, “Secured Obligations” or
any similar term in each Australian Security Document to which it is party
includes any amount payable by it under this Agreement.

[Remainder of page left blank intentionally.]

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

DMLP, LTD., as Borrower By:  

/s/ Matthew W. McCann

  Name: Matthew W. McCann   Title: Chief Executive Officer

PETROGAS PETROL GAZ VE PETROKIMYA

ÜRÜNLERI İNŞAAT SANAYI VE TICARET A.Ş.,

as Borrower

By:  

/s/ Gary Mize

  Name: Gary Mize   Title: Board Member

TALON EXPLORATION, LTD.,

as Borrower

By:  

/s/ Matthew W. McCann

  Name: Matthew W. McCann   Title: Chief Executive Officer

TRANSATLANTIC EXPLORATION

MEDITERRANEAN INTERNATIONAL PTY. LTD.,

as Borrower

By:  

/s/ Matthew W. McCann

  Name: Matthew W. McCann   Title: Director

TRANSATLANTIC TURKEY, LTD.,

as Borrower

By:  

/s/ Matthew W. McCann

  Name: Matthew W. McCann   Title: Chief Executive Officer



--------------------------------------------------------------------------------

TRANSATLANTIC PETROLEUM LTD.,

as Guarantor

By:  

/s/ N. Malone Mitchell, 3rd

  Name: N. Malone Mitchell, 3rd   Title: Chief Executive Officer

TRANSATLANTIC PETROLEUM (USA) CORP.,

as Guarantor

By:  

/s/ Matthew W. McCann

  Name: Matthew W. McCann   Title: Chief Executive Officer

TRANSATLANTIC WORLDWIDE, LTD.,

as Guarantor

By:  

/s/ Matthew W. McCann

  Name: Matthew W. McCann   Title: Chief Executive Officer



--------------------------------------------------------------------------------

STANDARD BANK PLC,

as Administrative Agent

By:  

/s/ Ola Busari

  Name: Ola Busari   Title: Agent By:  

/s/ Zakia Mannan

  Name: Zakia Mannan   Title: Agent



--------------------------------------------------------------------------------

STANDARD BANK PLC,

as Collateral Agent

By:  

/s/ Robert Anastasio

  Name: Robert Anastasio   Title: Senior Vice President By:  

/s/ Roderick L. Fraser

  Name: Roderick L. Fraser   Title: Managing Director



--------------------------------------------------------------------------------

STANDARD BANK PLC,

as Technical Agent

By:  

/s/ Robert Anastasio

  Name: Robert Anastasio   Title: Senior Vice President By:  

/s/ Roderick L. Fraser

  Name: Roderick L. Fraser   Title: Managing Director



--------------------------------------------------------------------------------

STANDARD BANK PLC,

as Lender and LC Issuer

By:  

/s/ Robert Anastasio

  Name: Robert Anastasio   Title: Senior Vice President By:  

/s/ Roderick L. Fraser

  Name: Roderick L. Fraser   Title: Managing Director



--------------------------------------------------------------------------------

BNP PARIBAS (SUISSE) SA,

as Lender

By:  

/s/ Stephen Paris

  Name: Stephen Paris   Title: Co-Head of E&C Structured Debt By:  

/s/ Christophe Nerguararian

  Name: Christophe Nerguararian   Title: Address for Notices: BNP Paribas
(Suisse) SA Energy & Commodities Structured Debt / Middle Office Place de
Hollande 2, Geneva CH-1211 Switzerland Attention: Martine Sinnesal / Philippe
Riboni Tel: +41 58 212 2678 / +41 58 212 2454 Fax: +41 58 212 2150

E-mail: martine.sinnesal@bnpparibas.com /

philippe.riboni@bnpparibas.com